Ricardo Fernangi

i Barreda

ario de Lima

Not,

SERIEBNS 1299279 427

RO: 982 KARDEX: 80173

935

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN
DE HIDROCARBUROS EN EL
LOTE Z-34
QUE CELEBRAN:
PERUPETRO S.A.
Y
GOLD OIL PERUS.A.C., PLECTRUM PETROLEUM PLC, SUCURSAL DEL PERU
CON INTERVENCIÓN DE:
GOLD OIL PLC, PLECTRUM PETROLEUM PLC
Y EL BANCO CENTRAL DE RESERVA DEL PERU

PELEPEVEECCOPLEECCCCCCCCCOP"éP|"P.VACIV”V"VCOVLIEAECALLVAVLOCPPECLLPEVALVAVEASOS
EN LA CIUDAD DE LIMA A LOS OCHO DIAS DEL MES DE MARZO DEL AÑO DOS MIL
SIETE, YO RICARDO FERNANDINI BARREDA, ABOGADO NOTARIO DE LIMA; EXTIENDO LA
PRESENTE ESCRITURA, EN LA QUE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO

POR El. ARTICULO 54, INCISO H DE LA LEY 26002. =
= COMPARECEN=
CON REGISTRO UNICO DE CONTRIBUYENTE N” 20196785044, CON
LIMA, DEBIDAMENTE

PERUPETRO S.A.
DOMICILIO EN AVENIDA LUIS ALDANA N” 320, SAN BORJA,
REPRESENTADO POR SU GERENTE GENERAL SEÑOR CARLOS EDGAR VIVES SUÁREZ, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN:
DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N*
SUFRAGANTE ELECTORAL, NOMBRADO POR ACUERDO DE DIRECTORIO N* 015-
DE FEBRERO DE 2007 EL MISMO QUE SE INSERTA, Y DE
109-2006 DEL 05 DE DICIEMBRE DEL

INGENIERO;
08725702 ,
2007 DE FECHA 09

CONFORMIDAD CON EL ACUERDO DE DIRECTORIO N”
2006 Y EL DECRETO SUPREMO N* 006-2007-EM PUBLICADO EL 14 DE FEBRERO DEL 2007,

LOS MISMOS QUE CORREN INSERTOS EN LA PRESENTE ESCRITURA.

Y DE LA OTRA PARTE:

GOLD OIL PERU S.A.C.,
CON DOMICILIO EN MALECÓN 28 DE JULIO N* 455, OFICINA 902, MIRAFLORES, LIMA,
INSCRITA EN LA PARTIDA ELECTRÓNICA N* 11876194 DEL REGISTRO DE PERSONAS
JURÍDICAS DE LIMA Y EN LA PARTIDA ELECTRÓNICA N” 11876390 DEL REGISTRO
PÚBLICO DE HIDROCARBUROS, DEBIDAMENTE REPRESENTADA POR EL SEÑOR THOMAS TIDOW
STEPHAN, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL,
DE PROFESION: INGENIERO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO
06510768, SUFRAGANTE ELECTORAL AUTORIZADO SEGÚN

CON REGISTRO ÚNICO DE CONTRIBUYENTES N* 20484231088,

CASADO,
NACIONAL DE IDENTIDAD N?*

PODER INSCRITO EN LA PARTIDA N* 11876194 DEL REGISTRO DE PERSONAS JURÍDICAS

DE LIMA; Y,
PLECTRUM PETROLEUM PLC,
DOMICILIO EN CORONEL INCLÁN 691 OF. 30 - MIRAFLORES ,
N?* 11930976 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA Y EN LA PARTIDA N*

11937523 DEL LIBRO DE CONTRATISTAS DE OPERACIONES DEL REGISTRO PÚBLICO DE
DEBIDAMENTE REPRESENTADA POR SU GERENTE GENERAL, MICHAEL

SUCURSAL DEL PERU CON RUC N* 20514342343, CON
INSCRITA EN LA PARTIDA

HIDROCARBUROS,
HOWARD EVANS, QUIEN MANIFIESTA SER DE NACIONALIDAD: BRITANICA, DE ESTADO
CIVIL CASADO: DE PROFESION: GEOLOGO. =
DEBIDAMENTE IDENTIFICADO CON PASAPORTE N” IS 094004715, CONFORME PODER QUE
CORRE INSCRITO EN LA PARTIDA N% 11930976 DEL REGISTRO DE PERSONAS JURÍDICAS
DE LIMA;
CON INTERVENCIÓN DE:
GOLD OIL PLC, CON DOMICILIO EN SANDY LODGE, SANDY LANE KINGSWOOD, SURREY,
K120 6ND, INGLATERRA, DEBIDAMENTE REPRESENTADA POR EL SEÑOR JOHN GARY MOORE,
QUIEN MANIFIESTA SER DE NACIONALIDAD BRITÁNICA, DE ESTADO CIVIL CASADO, DE
PROFESION: INGENIERO; DEBIDAMENTE IDENTIFICADO CON PASAPORTE N* 500286934,
AUTORIZADO SEGÚN PODER INSCRITO EN LA PARTIDA N* 11690175, ASIENTO A00003 DEL
REGISTRO DE PERSONAS JURÍDICAS DE LIMA; Y, ==
PLECTRUM PETROLEUM PLC CON DOMICILIO BANCHORY BUSINESS CENTRE, BURN O“BENNIE
ROAD, —BANCHORY AB31 5ZU, REINO UNIDO, DEBIDAMENTE REPRESENTADA POR SU
MANDATARIO NACIONAL, OSCAR EDUARDO ARRIETA ORJEDA, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL: CASADO, DE PROFESION: ABOGADO.
DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N* 07795670,
SUFRAGANTE ELECTORAL, CONFORME PODER QUE CORRE INSCRITO EN LA PARTIDA N*
11930976 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA;

Y EL BANCO CENTRAL DE RESERVA DEL PERU, CON DOMICILIO EN JR. MIRO QUESADA
N* 441, LIMA, REPRESENTADO POR SU GERENTE GENERAL RENZO GUILLERMO ROSSINI
MIÑAN, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL
CASADO; DE PROFESIÓN: ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO
NACIONAL DE IDENTIDAD N* 08727483, SUFRAGANTE ELECTORAL, NOMBRADO POR
ACUERDO DE DIRECTORIO N”* 4059 Y CARLOS AUGUSTO BALLON AVALOS, QUIEN
MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE
PROFESION ECONOMISTA, IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N”*
08757380, SUFRAGANTE ELECTORAL, EN SU CALIDAD DE GERENTE DE OPERACIONES
INTERNACIONALES, NOMBRADO POR ACUERDO DE DIRECTORIO N* 3737, AUTORIZADOS
CONFORME CONSTA DE LA COMUNICACIÓN DE GERENCIA GENERAL DE ESTE BANCO N*
003-2007-BCRP DE FECHA 08 DE ENERO DEL 2007, QUE SE INSERTA EN LA PRESENTE

ESCRITURA PUBLICA, AMBOS CON DOMICILIO EN JR. MIRO QUESADA N”* 441, LIMA.
DOY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO BASTANTE DEL ACTO QUE REALIZAN, QUE SON
HABILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE FIRMADA
Y AUTORIZADA PARA QUE SU CONTENIDO SE ELEVE A ESCRITURA PUBLICA, LA MISMA
QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE: =
MINUTA: SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA: =

Sírvase usted extender en su Registro de Escrituras Públicas una de Contrato
de Licencia para la Exploración y Explotación de Hidrocarburos en el Lote Z-
34 cuya suscripción ha sido aprobada por Acuerdo de Directorio de Perupetro
S.A. N% 109-2006 de fecha 5 de diciembre de 2006 y por Decreto Supremo N*
006-2007-EM, publicado en el diario oficial el 14 de febrero de 2007 cuyos
textos deberá usted insertar, que celebran, de una parte:
PERUPETRO S.A. con RUC N* 20196785044, con domicilio en la Av. Luis Aldana

st z

a

o
2
E]

|s9]

Ricardo Fernandin

SERIEBN? 1299280 4280

Poo 2) San Borja, Lima, debidamente representada por su Gerente General, señor

Notario de Lima

rlos Edgar Vives Suárez, identificado con DNI N* 08725702, con domicilio
legal en Av. Luis Aldana 320, San Borja, nombrado por Acuerdo de Directorio
N* 015-2007 de fecha 09 de febrero de 2007. = =
Y de la otra parte:
GOLD OIL PERU S.A.C., con Registro Único de Contribuyentes N* 20484231088,
con domicilio en Malecón 28 de Julio n” 455, Oficina 902, Miraflores, Lima,

inscrita en la Partida Electrónica N* 1187619 del Registro de Personas
Jurídicas de Lima y en la Partida Electrónica N” 11876390 del Registro
Público de Hidrocarburos, debidamente representada por el señor Thomas Tidow
Stephan, “identificado con Documento Nacional de Identidad N* 06510768,
autorizado según poder inscrito en la Partida N* 11876194 del Registro de
Personas Jurídicas de Lima; y, =
PLECTRUM PETROLEUM PLC, SUCURSAL DEL PERU con RUC N* 20514342343, con
domicilio en Coronel Inclán 691 Of. 30 - Miraflores , inscrita en la Partida

No 11930976 del Registro de Personas Jurídicas de Lima y en la Partida N'
11937523 del Libro de Contratistas de Operaciones del Registro Público de
Hidrocarburos, debidamente representada por su Gerente General, Michael
Howard Evans, identificado con Pasaporte N” IS 094004715, conforme poder
que corre inscrito en la Partida N?% 11930976 del Registro de Personas
Jurídicas de Lima; a quienes se denominará conjuntamente como "El
Contratista”. =

Con intervención de: =
GOLD OIL PLC, con domicilio en Sandy Lodge, Sandy Lane Kingswood, Surrey,
K120 6nd, Inglaterra, debidamente representada por el señor John Gary Moore,
debidamente identificado con Pasaporte N* 500286934, autorizado según poder
inscrito en la Partida N*% 11690175, Asiento A00003 del Registro de Personas
Jurídicas de Lima; y,

PLECTRUM PETROLEUM PLC con domicilio Banchory Business Centre, Burn O”Bennie
Road, Banchory AB31 5ZU, Reino Unido, debidamente representada por su
Mandatario Nacional, Oscar Eduardo Arrieta Orjeda, identificado con DNI N*
07795670, conforme poder que corre inscrito en la Partida N* 11930976 del
Registro de Personas Jurídicas de Lima; a quienes se denominará conjuntamente

como “El Contratista"; y, = =
BANCO CENTRAL DE RESERVA DEL PERU, con domicilio en Jirón Miró Quesada N"
441, Lima, representada por sus funcionarios Renzo Rossini Miñan, Gerente
General y Carlos Augusto  Ballón Avalos, Gerente de Operaciones
Internacionales, autorizados conforme a la Carta de la Gerencia General N*
003-2007-BCRP de fecha 08 de enero de 2007, que, usted señor Notario se
servirá insertar, en los términos y condiciones siguientes:
= CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS =:
LOTE Z-34
PERUPETRO S.A.

"

GOLD OIL PERÚ S.A.C. y PLECTRUM PETROLEUM PLC SUCURSAL DEL PERÚ
ÍNDICE

CLAUSULA PRELIMINAR GENERALIDADES
CLAUSULA PRIMERA DEFINICIONES
CLAUSULA SEGUNDA OBJETO DEL CONTRATO
CLAUSULA TERCERA PLAZO, CONDICIONES Y GARANTIA |
CLAUSULA CUARTA EXPLORACION o
CLAUSULA QUINTA EXPLOTACION |
CLAUSULA SEXTA PRESENTACION DE INFORMACION Y
| [ESTUDIOS
CLAUSULA SETIMA COMITE DE SUPERVISION
CLAUSULA OCTAVA REGALIA Y VALORIZACION
CLAUSULA NOVENA TRIBUTOS
CLAUSULA DECIMA i DERECHOS ADUANEROS
[CLAUSULA DECIMA PRIMERA - [DERECHOS FINANCIEROS —
CLAUSULA DECIMA SEGUNDA TRABAJADORES
CLAUSULA DECIMA TERCERA PROTECCION AMBIENTAL Y RELACIONES
[COMUNITARIAS e
CLAUSULA DECIMA CUARTA CONSERVACIÓN DE LOS HIDROCARBUROS
Y PREVENCIÓN CONTRA PERDIDAS
CLAUSULA DECIMA QUINTA CAPACITACION Y TRANSFERENCIA DE
| TECNOLOGIA o
CLAUSULA DECIMA SEXTA CESION
CLAUSULA DECIMA SETIMA [CASO FORTUITO O FUERZA MAYOR,
CLAUSULA DECIMA OCTAVA CONTABILIDAD
CLAUSULA DECIMA NOVENA. VARIOS o
CLAUSULA VIGESIMA. [NOTIFICACIONES Y COMUNICACIONES
CLAUSULA VIGESIMA PRIMERA SOMETIMIENTO A LA LEY PERUANA Y
_ [SOLUCIÓN DE CONTROVERSIAS
CLAUSULA VIGESIMA SEGUNDA TERMINACION: _
ANEXO "A" DESCRIPCION DEL AREA DE CONTRATO |
ANEXO "B” _ [MAPA DEL ÁREA DE CONTRATO
ANEXO "C-1" a"C-5" [CARTAS FIANZA PARA EL PROGRAMA!
| MÍNIMO DE TRABAJO.
ANEXO "D-1" y "D-2" GARANTIA CORPORATIVA
ANEXO "E" PROCEDIMIENTO CONTABLE o
ANEXO "F” UNIDADES DE TRABAJO EXPLORATORIO -
TABLA DE EQUIVALENCIAS.

==== CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y =:
EXPLOTACIÓN DE HIDROCARBUROS
LOTE Z-34 ==
PERUPETRO S.A.
a Y a
===== GOLD OIL PERÚ S.A.C. y PLECTRUM PETROLEUM PLC SUCURSAL DEL PERÚ
CLÁUSULA PRELIMINAR.- GENERALIDADES

E. Interviene PERUPETRO, en virtud de la facultad concedida por la Ley N*
26221, para celebrar el Contrato de Licencia para la Explorac

Explotación de Hidrocarburos en el Lote Z-34.

II. Los Hidrocarburos "in situ" son de propiedad del Estado. El derecho de
propiedad sobre los Hidrocarburos extraídos es transferido por PERUPETRO
al Contratista en la Fecha de Suscripción, conforme lo estipulado en el
Contrato y en el artículo 8” de la Ley N* 26221. ==

El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la
regalía en efectivo en las condiciones y oportunidad establecidas en el
ernandini Barreda

Ricardo

Notario de Lima

SERIEBN? 1299281 4281

Contrato. =
. De acuerdo con lo dispuesto en el artículo 12” de la Ley N* 26221, el
Contrato se rige por el derecho privado peruano, siéndole de aplicación
los alcances del artículo 1357* del Código Civil.

Para todos los efectos relativos y derivados del Contrato, las Partes
convienen en que los títulos de las cláusulas son irrelevantes para la

interpretación del contenido de las mismas. =

Cualquier referencia al Contrato comprende a los anexos. En caso de
discrepancia entre los anexos y lo estipulado en el cuerpo del Contrato,

prevalecerá este último. =
CLÁUSULA PRIMERA.- DEFINICIONES =
Las definiciones acordadas por las Partes en la presente cláusula tienen por
finalidad dar el significado requerido a los términos que se emplean en el
Contrato y dicho significado será el único aceptado para los efectos de su
interpretación en la ejecución del mismo, a menos que las Partes lo acuerden

expresamente por escrito de otra forma. =
Los términos definidos y utilizados en el Contrato, sean en singular o en
plural, se escribirán la primera letra en mayúscula y tendrán los siguientes
significados:
1.1 Afiliada

Es cualquier entidad, cuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en una proporción igual al
cincuenta por ciento (50%) o.más de PERUPETRO O de cualquiera de las
empresas que conforman el Contratista o cualquier entidad o persona que
sea propietaria, directa o indirectamente, del cincuenta por ciento
(50%) o más del capital accionario con derecho a voto de PERUPETRO o de
cualquiera de las empresas que conforman el Contratista o cualquier
entidad cuyo capital accionario con derecho a voto sea de propiedad,
directa o indirectamente, en cincuenta por ciento (50%) o más del mismo
accionista o accionistas que posea o posean, directa o indirectamente,
el cincuenta por ciento (50%) o más del capital accionario con derecho
a voto de PERUPETRO o de cualquiera de las empresas que conforman el
Contratista. = al

1.2 Año =
Período de doce (12) Meses consecutivos de acuerdo al Calendario
Gregoriano, contado desde una fecha específica.

1.3 Área de Contrato =
El área descrita en el anexo "“A»” y que se muestra en el Anexo “B”,
denominada Lote Z-34 se encuentra ubicada en el zócalo continental
frente a las costas de las Provincias de Talara y Paita del Departamento
de Piura, con una extensión de trescientos setenta y un mil trescientos
treinta y nueve punto ciento sesenta y seis hectáreas (371,339.166 ha) .=
El Área de Contrato quedará redefinida luego de excluir las áreas de las
que haga suelta el Contratista, de acuerdo a los términos del “Contrato.
Asimismo, cuando los resultados de la exploración justifiquen una nueva
configuración del Área de Contrato y a solicitud del Contratista,
mediante la presentación de un informe de sustento a PERUPETRO, que
1.10

incluya propuestas de trabajo para la nueva área, y previa aprobación de
PERUPETRO, el Área de Contrato podrá ser nuevamente delimitada. La
modificación se aprobará conforme a Ley. En ningún caso, la nueva

delimitación aumentará el área original del Contrato. =:

En caso de existir alguna discrepancia entre lo mostrado en el Anexo "3"

y lo descrito en el Anexo "A", prevalecerá el Anexo "A".

Barril

Es la unidad de medida de capacidad de los Hidrocarburos Líquidos
Fiscalizados que consiste en cuarenta y dos (42) galones de los Estados
Unidos de América, corregidos a una temperatura de sesenta grados
Fahrenheit (60% F), a presión del nivel del mar, sin agua, barro u otros
sedimentos (BS8W).
Btu

Unidad térmica británica. Es la unidad de medida de cantidad de calor
que se requiere para aumentar la temperatura en un grado Fahremheit (12
F) de una (1) libra de agua, equivalente a 1055.056 joules. =:

Caso Fortuito o Fuerza Mayor
Se entiende como tal, entre otros los siguientes: incendios, temblores,
terremotos, maremotos, derrumbes, avalanchas, inundaciones, huracanes,
tempestades, explosiones, actos fortuitos imprevisibles, conflictos
bélicos, guerrillas, actos terroristas, sabotaje, conmoción civil,
bloqueos, demoras incontrolables en el transporte, huelgas, paros,
imposibilidad de obtener, no obstante haberlo previsto, facilidades
adecuadas para el transporte de materiales, licencias y permisos, equipo
y servicios, o cualquier otra causa, ya sea similar o distinta de
aquellas específicamente enumeradas aquí, que estén fuera del control
razonable y no pudieran ser previstas o que, habiendo sido previstas, no

pudieran ser evitadas.

Comité de Supervisión

Órgano conformado por las Partes, a través del cual PERUPETRO verifica y

coordina el cumplimiento y la ejecución del Contrato, cuya conformación

y atribuciones están establecidas en la cláusula sétima.=

Comité Técnico de Conciliación
Órgano no permanente, formado para pronunciarse sobre las discrepancias
que surjan en relación con las Operaciones, el mismo que se establecerá
de acuerdo a lo estipulado en el acápite 21.2 del Contrato. =
Condensados =

Son los Hidrocarburos líquidos formados por la condensación de los
Hidrocarburos separados del Gas Natural, debido a cambios en la presión
y temperatura cuando el Gas Natural de los Reservorios es producido o
cuando proviene de una o más etapas de compresión de Gas Natural.
Permanece líquido a la temperatura y presión atmosférica.
Condensados Fiscalizados
Condensados producidos en el Área de Contrato y medidos en un Punto de

Fiscalización de la Producción.

Contratista =
GOLD OIL PERÚ S.A.C. , inscrita en el Registro Público de Hidrocarburos

eda

Barr

Ricardo Fernandini

Lima

Notario de

1.12

1.13

1.14

L-15

SERIEBN? 1299282
4282

en el Asiento A00001 de la Partida Electrónica N* 11876390 del Libro de
Contratistas de Operaciones. =
PLECTRUM PETROLEUM PLC SUCURSAL DEL PERÚ, “inscrita en el Registro
Público de Hidrocarburos en el Asiento A 00001 de la Partida Eléctrónica
N% 11937523 del Libro de Contratistas de Operaciones.=:
En la Fecha de Suscripción, la participación en el Contrato de las

empresas que conforman el Contratista es la siguiente: =:

EMPRESA PARTICIPACIÓN EN

EL CONTRATO, %
GOLD OIL PERU S.A.C. 50 %
PLECTRUM PETROLEUM PLC SUCURSAL DEL PERU 50 %

Contrato =

Es el presente acuerdo al que han llegado las Partes, en el cual se
estipulan los términos y condiciones que se encuentran contenidos en
este documento y en los anexos que lo integran, comprende los acuerdos
adicionales a los que lleguen las Partes en virtud de este documento y
las modificaciones que se hagan al mismo conforme a ley. =

Desarrollo =
Ejecución de cualquier actividad apropiada para la Producción de
Hidrocarburos, tal como la perforación, completación y profundización de
pozos, así como el diseño, construcción e instalación de equipos,
tuberías, tanques de almacenamiento y otros medios e instalaciones,
incluyendo la utilización de métodos de Producción artificial y sistemas
de recuperación primaria y mejorada, en el Área de Contrato y fuera de

ella en cuanto resulte necesario.

Incluye la construcción del Sistema de Transporte y Almacenamiento, de
las instalaciones del Punto de Fiscalización de la Producción, del Ducto
Principal y de ser el caso, plantas de destilación primaria para la
manufactura de productos a ser utilizados en las Operaciones o plantas
de procesamiento de Gas Natural.

Descubrimiento Comercial  =

Descubrimiento de reservas de Hidrocarburos que en opinión del

Contratista permita su explotación comercial.

Día =

Período de veinticuatro (24) horas que se inicia a las cero horas

(00:00) y termina a las veinticuatro horas (24:00).
Día Útil =

Todos los Días de lunes a viernes inclusive, salvo los Días que sean

declarados total o parcialmente no laborables, en la ciudad de Lima, por
la autoridad competente.
Dólar Ó US$ =
Unidad monetaria de los Estados Unidos de América. =

Ducto Principal
Tubería principal que el Contratista podrá construir y operar y que
partiendo del final del Sistema de Transporte y Almacenamiento conduce
los Hidrocarburos producidos del Área de Contrato hasta un Punto de
Fiscalización de la Producción o hasta un punto propiedad de terceros, O
1.20

1.21

1.22

1.23

1.24

1.25

1.26

1.27

hasta un punto de venta o exportación, sin perjuicio, de ser el caso, de
la aprobación dispuesta en el acápite 2.3, pudiendo comprender puntos de
medición conectados a la tubería, áreas de almacenamiento y embarque
requeridos, tuberías menores, estaciones de bombeo o compresión, sistema
de comunicaciones, carreteras de acceso y de mantenimiento y
cualesquiera otras instalaciones que sean necesarias y requeridas para
el transporte de Hidrocarburos en forma permanente y oportuna;
incluyendo el diseño, construcción, mantenimiento y equipamiento de todo

lo antes mencionado. = =

A partir del quinto Año, contado desde la Fecha de Inicio de la
Extracción Comercial, el Ducto Principal tendrá acceso abierto para el
transporte de Hidrocarburos de terceros.
Exploración

Planeamiento, ejecución y evaluación de todo tipo de estudios
geológicos, geofísicos, geoquímicos y otros, así como la perforación de
Pozos Exploratorios y demás actividades conexas necesarias para el
descubrimiento de Hidrocarburos, incluyendo la perforación de Pozos
Confirmatorios para la evaluación de los Reservorios descubiertos.
Explotación
Desarrollo y/o Producción. =

Fecha de Inicio de la Extracción Comercial =

Fecha de la primera medición de Hidrocarburos en un Punto de

Fiscalización de la Producción, que da lugar al pago de la regalía.

Para efectos de esta definición no se consideran los volúmenes
producidos para pruebas u otros fines que específicamente acuerden las
Partes.

Fecha de Suscripción
El 08 de marzo de 2007, fecha en que las Partes suscriben el Contrato.
Fecha Efectiva =

Fecha en la que el Contratista deberá dar inicio a las Operaciones, que
será establecida dentro de los sesenta (60) Días a partir de la Fecha

de Suscripción. =:

Fiscalización

Acciones que, conforme a los dispositivos legales y normas técnicas,
Yealiza OSINERG (Organismo Supervisor de la Inversión en Energía) sobre
las actividades de Exploración y Explotación realizadas por el
Contratista. =

Gas Natural
Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio se
encuentra en estado gaseoso o en disolución con el Petróleo. Comprende
el Gas Natural Asociado y el Gas Natural No Asociado.
Gas Natural Asociado =
Gas Natural producido con el Petróleo del Reservorio.
Gas Natural Fiscalizado

Gas Natural producido en el Área de Contrato y medido en un Punto de

Fiscalización de la Producción. =
Gas Natural No Asociado

Ad

1.34

1,40

SERIEBN? 1299283 4283

Aquel cuya ocurrencia tiene lugar en un Reservorio en el que, a
condiciones iniciales, no hay presencia de Hidrocarburos Líquidos. =

Hidrocarburos =
Todo compuesto orgánico, gaseoso, líquido o sólido, que consiste
principalmente de carbono e hidrógeno.

Hidrocarburos Fiscalizados

Hidrocarburos producidos en el Área de Contrato y medidos en un Punto de

Fiscalización de la Producción. =
Hidrocarburos Líquidos
Petróleo, Condensados y en general todos aquellos Hidrocarburos que bajo
condiciones atmosféricas de temperatura y presión, se encuentran en
estado líquido en el lugar de su medición, incluyendo aquellos
Hidrocarburos que se encuentran en estado líquido a una temperatura

mayor a la temperatura atmosférica. =
Hidrocarburos Líquidos Fiscalizados =
Hidrocarburos Líquidos producidos en el Área de Contrato y medidos en un
Punto de Fiscalización de la Producción.
Ley N” 26221
Texto Único Ordenado de la Ley N* 26221 - Ley Orgánica de Hidrocarburos,

aprobado por Decreto Supremo No 042-2005-EM, ampliatorias,
reglamentarias y modificatorias.
LGN o Líquidos del Gas Natural =
Son los Hidrocarburos líquidos obtenidos del Gas Natural compuestos por

mezclas de etano, propano, butano y otros Hidrocarburos más pesados .===
LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados =

Son los Líquidos del Gas Natural medidos en un Punto de Fiscalización de
la Producción.
Mes =

Período contado a partir de cualquier Día de un mes calendario que
termina el Día anterior al mismo Día del mes calendario siguiente o, en
caso de no existir éste, el último Día de dicho mes.
MPC =

Mil (1000) pies cúbicos estándar (scf). Un (1) scf es el volumen de gas
necesario para llenar un espacio de un (1) pie cúbico a 14.6959 libras
por pulgada cuadrada de presión absoluta a una temperatura base de
sesenta grados Fahrenheit (60 F).

Operaciones =
Toda actividad de Exploración y Explotación y todas las demás
actividades materia del Contrato o relacionadas con la ejecución del
mismo.
Operador =

Una de las empresas que conforman el Contratista y que ha sido designada
por las mismas para llevar a cabo las Operaciones en nombre y por cuenta
del Contratista.
En la Fecha de Suscripción, GOLD OIL PERÚ S.A.C
Operador. =

Partes =
1.41

1.42

1.43

1.44

1.46

1.47

1.48

1.49

PERUPETRO y el Contratista.
PERUPETRO =
PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sector
Energía y Minas, creada por la Ley N* 26221. =

Petróleo

Hidrocarburos que a condiciones iniciales de presión y temperatura de
Reservorio se encuentra en estado líquido y que mayormente se mantiene
en estado líquido en condiciones atmosféricas; no incluye Condensados,
Líquidos de Gas Natural o Gas Natural Licuado.
Petróleo Fiscalizado

Petróleo producido en el Área de Contrato y medido en un Punto de

Fiscalización de la Producción. =:
Petróleo Pesado =

Hidrocarburos Líquidos, que por su densidad y viscosidad requieren para
su Explotación el empleo de métodos no convencionales y que, para su
transporte, requieren procesos de calentamiento u otros procedimientos,

excluyendo la mezcla con Petróleo producido en el mismo Yacimiento, que

dé como resultado Petróleo liviano. =:

Pozo Confirmatorio =

Pozo que se perfora para evaluar los Reservorios de Hidrocarburos
descubiertos.

Pozo de Desarrollo =

Pozo que se perfora para la Producción de los Hidrocarburos
descubiertos.
Pozo Exploratorio =
Pozo que se perfora com el propósito de descubrir un nuevo Reservorio o

para determinar la estratigrafía de un área, así como los pozos que se
perforan en las  culminaciones estructurales que se encuentran
geológicamente separadas de la parte de la misma estructura previamente
investigada. =

Producción =
Todo tipo de actividades en el Área de Contrato o fuera de ella en lo
que resulte necesario, cuya finalidad sea la extracción y manipuleo de
Hidrocarburos del Área de Contrato, y que incluye la operación y

reacondicionamiento de pozos, instalación y operación de equipos,
tuberías, Sistema de Transporte y Almacenamiento, Ducto Principal,
tratamiento y medición de Hidrocarburos y todo tipo de métodos de
recuperación primaria y mejorada.

Punto de Fiscalización de la Producción
Lugar o lugares ubicados por el Contratista en el Área de Contrato, o
ubicados por acuerdo de las Partes fuera de ella, donde se realizarán
las mediciones y determinaciones volumétricas, determinaciones del
contenido de agua y sedimentos y otras mediciones, a fin de establecer
el volumen y calidad de los Hidrocarburos Fiscalizados, de acuerdo a las
respectivas normas API, AGA y ASTM. =

Reservorio =

Estrato o estratos bajo la superficie y que forman parte de un
Barreda

otario de Lima

of
N

Fermar

Bicard

Waz

12

1.52

1.54

1.57

CLÁUSULA SEGUNDA.- OBJETO DEL CONTRATO =

2.1

SERIEBNS 1299284
4284

Yacimiento, que estén produciendo o que se haya probado que sean capaces
de producir Hidrocarburos y que tienen un sistema común de presión en
toda su extensión. =

Sistema de Transporte y Almacenamiento =
Conjunto de tuberías, estaciones de bombeo, estaciones de compresión,
tanques de almacenamiento, instalaciones fluviales, sistemas de entrega,
caminos, demás instalaciones y todo otro medio necesario y útil para el
transporte de los Hidrocarburos producidos en el Área de Contrato hasta
un Punto de Fiscalización de la Producción, hasta el Ducto Principal o
hasta un ducto de terceros incluyendo el diseño, construcción,

mantenimiento y equipamiento de todo lo antes mencionado. =
Subcontratista =

Toda persona natural o jurídica, nacional o extranjera, contratada por
el Contratista para prestar servicios relacionados con las Operaciones.

Supervisión =

Acciones que PERUPETRO realiza para verificar el cumplimiento de las
obligaciones contractuales del Contratista. =
Tributos

Comprende impuestos, contribuciones y tasas, conforme a lo establecido
en el Código Tributario. =
Unidades de Trabajo Exploratorio (UTE)
Son valores numéricos que representan la actividad de exploración que

las partes han acordado y que se indican en los programas mínimos de
trabajo, que permiten flexibilidad en la ejecución de los compromisos
asumidos. Dichos valores se establecen en función a la unidad de trabajo
más representativa de cada actividad exploratoria (km, km, m, etc.). ==
Vigencia del Contrato =

Período comprendido entre la Fecha de Suscripción y el vencimiento del
plazo pertinente establecido en el acápite 3.1 del Contrato. =

Yacimiento

Superficie debajo de la cual existen uno O más Reservorios que estén
produciendo o que se haya probado que son cápaces de producir
Hidrocarburos.

PERUPETRO autoriza al Contratista la realización de las Operaciones, de
acuerdo con lo establecido en la Ley N* 26221, la legislación
pertinente y las estipulaciones del Contrato, con el objeto común de
descubrir y producir Hidrocarburos en el Área de Contrato. =

El Contratista tendrá el derecho de propiedad sobre los Hidrocarburos
extraídos del Área de Contrato, de conformidad con lo establecido en el

numeral 11 de la cláusula preliminar. =
El Contratista ejecutará las Operaciones de acuerdo a los términos que
se estipulan en el Contrato y las llevará a cabo, directamente o a

través de Subcontratistas. En caso de operaciones de campo fuera del

Área de Contrato se requerirá aprobación de PERUPETRO. =
PERUPETRO ejerce la Supervisión de acuerdo a ley y de conformidad con el
Contrato.

CLÁUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTÍA =

3.1

OSINERG ejecutará las acciones de Fiscalización de acuerdo a ley.

Los representantes de PERUPETRO realizarán la Supervisión en cualquier
momento, previa notificación, debiendo identificarse y estar autorizados
para tal función por PERUPETRO. El Contratista proporcionará todas las
facilidades, que razonablemente estén a su alcance en sus Operaciones, a
fin de/que dichos representantes puedan cumplir su misión, la que será

llevada a cabo de modo que no interfiera con éstas.
Los gastos y costos correspondientes a los representantes de PERUPETRO
serán de cuenta y cargo de PERUPETRO.

El Contratista proporcionará y será responsable de todos los recursos
técnicos y económico financieros que se requieran para la ejecución de

las Operaciones. =:
Cada una de las empresas que conforman el Contratista será responsable
solidariamente de todas las obligaciones derivadas del Contrato que
correspondan al Contratista. =

Sin perjuicio de lo indicado en el párrafo anterior, el Operador
representará a las empresas que conforman el Contratista ante PERUPETRO
para cumplir con todas las obligaciones del Contratista bajo el Contrato
por las que son solidariamente responsables ante PERUPETRO, y para
ejercer los derechos y atribuciones que el Contrato otorga al
Contratista y que por su naturaleza no correspondan ser ejercidos por
separado por cada una de dichas empresas, conforme al Acuerdo de
Operaciones. =

Cuando ocurra un cambio en la designación del Operador, entre aquellas
empresas que conforman el Contratista, éste debe ser aprobado
previamente por escrito por PERUPETRO, aprobación que no será denegada

sin justificación. =

Copia del Acuerdo de Operaciones será entregada a PERUPETRO en idioma
Castellano, dentro de los treinta (30) Días siguientes a la Fecha de
Suscripción. Copia de las modificaciones o ampliaciones del Acuerdo de
Operaciones o nuevos Acuerdos de Operaciones será entregada a PERUPETRO
dentro de los quince (15) Días siguientes a su suscripción. =

Cada una de las empresas que conforman el Contratista es individualmente
responsable respecto de sus obligaciones de carácter tributario y por
las responsabilidades que de ellas se deriven. Igualmente, en cuanto a

los derechos financieros que se establecen en la cláusula décimo

primera, éstos les corresponderán separada y proporcionalmente.

El plazo para la fase de exploración por Hidrocarburos es de siete (7)
Años, el que se puede extender de acuerdo a ley. Este plazo se cuenta a
partir de la Fecha Efectiva, salvo que de conformidad con lo establecido
en otras estipulaciones del Contrato, varíe dicho plazo.

El plazo para la fase de explotación de Petróleo, es el que reste
después de terminada la fase de exploración hasta completar el plazo de
treinta (30) Años, contado a partir de la Fecha Efectiva, a menos que de
conformidad con lo establecido en otras estipulaciones del Contrato,
varíe este plazo. =

SERIEBN2 1299285 4285

Natural No Asociado y Condensados, es el que reste después de terminada
la fase de exploración hasta completar el plazo de cuarenta (40) Años,
contado a partir de la Fecha Efectiva, a menos que de conformidad con lo
establecido en otras estipulaciones del Contrato, varíe este plazo. ===
La fase de exploración se divide en cinco (5) períodos:

3.2.1 Un primer período con una duración de dieciocho (18) Meses
contados a partir de la Fecha Efectiva. =

3.2.2 Un segundo período con una duración de doce (12) Meses contados a

partir del Día siguiente de la terminación del plazo señalado en
el subacápite 3.2.1.

3.2.3 Un tercer período con una duración de doce (12) Meses contados a

partir del Día siguiente de la terminación del plazo señalado en
el subacápite 3.2.2.

3.2.4 Un cuarto período con una duración de dieciocho (18) Meses

contados a partir del Día siguiente de la terminación del plazo
señalado en el subacápite 3.2.3.

3.2.5 Un quinto período con una duración de veinticuatro (24) Meses

contados a partir del Día siguiente de la terminación del plazo
señalado en el subacápite 3.2.4.

3.3 Durante la fase de exploración el Contratista comunicará a PERUPETRO con
treinta (30) Días de anticipación al vencimiento de un período en curso,
su intención de continuar con el siguiente período. En caso el
Contratista no haya cumplido con las obligaciones del período en curso,
considerando lo estipulado en el acápite 3.4, será de aplicación el
subacápite 22.3.1, con la correspondiente ejecución de la fianza.

3.4 Si durante los períodos indicados en el acápite 3.2 el Contratista se
viera impedido, por razones técnicas O económicas debidamente
sustentadas, de concluir los respectivos programas mínimos de trabajo

Notario de Lima

descritos en el acápite 4.6, podrá extender dichos períodos hasta por
un máximo de seis (6) Meses, siempre y cuando haya solicitado la

Ricardo Fernanaini Barreda

aprobación a PERUPETRO para dicha extensión con una anticipación no
menor de treinta (30) Días al vencimiento del período en curso, y que
las razones que sustenten la solicitud hayan sido comprobadas y
aprobadas por HPERUPETRO. En este caso, el Contratista antes del
wencimiento del período en curso, presentará una nueva fianza O
prorrogará la existente, por el nuevo plazo establecido, conforme a los
requisitos estipulados en el acápite 3.10. En el caso que las
extensiones otorgadas extingan el plazo del último período de la fase de
exploración y el Contratista decida continuar con los trabajos
exploratorios, las obligaciones de dicho período se cumplirán en una
extensión de la fase de exploración a ser acordada por las Partes, de
acuerdo a ley.

Luego del cumplimiento de la obligación del programa mínimo de trabajo
del período en curso dentro del plazo correspondiente establecido en el
acápite 3.2, de haber hecho uso de la extensión a que se refiere el
párrafo anterior, de ser el caso, y siempre que la obligación haya sido
la perforación de por lo menos un Pozo Exploratorio, el Contratista
podrá solicitar la aprobación de PERUPETRO de un plazo extraordinario de
hasta seis (6) meses para reevaluar toda la información y resultados

obtenidos hasta el período en curso, con la finalidad de realizar un

estudio para poder tomar la decisión de pasar al siguiente período.
Las aprobaciones a que se refiere este acápite, serán otorgadas a
criterio de PERUPETRO.
La fase de exploración podrá continuar, a elección del Contratista,

después de la Fecha de Inicio de la Extracción Comercial hasta el
vencimiento del plazo de esta fase, que se indica en el acápite 3.1. En
dicho caso es aplicable, el acápite 10.3 hasta el vencimiento de la fase
de exploración; asimismo, el método de amortización lineal referido en
el acápite 9.6 se aplicará desde la Fecha de Inicio de la Extracción
Comercial. =

En caso que el Contratista realice un descubrimiento o descubrimientos
de Hidrocarburos durante cualquier período de la fase de exploración,
que no sea comercial sólo por razones de transporte, podrá solicitar un
período de retención, de hasta cinco (5) Años, por el Yacimiento o
Yacimientos. descubiertos, con el propósito de hacer factible el

transporte de la producción. =
El derecho de retención estará sujeto cuando menos a que concurran los
siguientes requisitos:

a) Que el Contratista pueda demostrar a satisfacción de PERUPETRO, que
los volúmenes de Hidrocarburos descubiertos en el Área de Contrato
son insuficientes para justificar económicamente la construcción del

Ducto Principal; a

b) Que el conjunto de descubrimientos en áreas contiguas más las del
Contratista, es insuficiente para justificar económicamente la

construcción de un ducto principal; y, =

c) Que el Contratista demuestre, sobre una base económica, que los
Hidrocarburos descubiertos no pueden ser transportados desde el Área
de Contrato a un lugar para su comercialización, por ningún medio de
transporte. =:

En caso que el Contratista realice un descubrimiento de Gas Natural No
Asociado o de Gas Natural No Asociado y Condensados durante cualquier
período de la fase de exploración, podrá solicitar un período de
retención, de hasta diez (10) Años, por el Yacimiento o Yacimientos

descubiertos, con el propósito de desarrollar el mercado.
En caso que el Contratista realice un descubrimiento de Petróleo y un
descubrimiento de Gas Natural No Asociado o de Gas Natural No Asociado y
Condensados durante cualquier período de la fase de exploración, y se
presenten los casos descritos en los acápites 3.6 y 3.7, el Contratista
podrá solicitar un período de retención para Petróleo y otro para Gas
Natural No Asociado .o Gas Natural No Asociado y Condensados, para los
fines indicados en dichos acápites.

El período de retención, al que se refieren los acápites 3.6 y 3.7,

extiende el plazo del Contrato por un tiempo igual al del período de
ES

5
L
g

y
E
«a

io de Lima

Nota:

SERIEBN? 1299286 4286

retención otorgado por PERUPETRO. =
El período de retención constará por escrito. Para este efecto, el
Contratista presentará una solicitud a PERUPETRO, acompañando
documentación de sustento e incluyendo un cronograma de actividades a

realizar.

Con el inicio del período de retención termina la fase de exploración.
Con la declaración de Descubrimiento Comercial en dicho período, se dará

inicio a la fase de explotación.
El otorgamiento del período de retención a que se refieren los acápites
3.6 y 3.7 y la duración de los mismos será determinado a criterio de
PERUPETRO, sin que ello afecte O disminuya la obligación del
cumplimiento del programa mínimo de trabajo del período de la fase de

exploración en curso. =

El Contratista deberá garantizar el cumplimiento de cada uno de los
programas mínimos de trabajo de Exploración, de acuerdo a lo previsto
por los acápites 3.2 y 1.6, mediante fianza solidaria, sin beneficio de
excusión, incondicional, irrevocable y de realización automática en el
Perú, emitida por una entidad del sistema financiero debidamente
calificada y domiciliada en el Perú y aceptada por PERUPETRO. A
solicitud de PERUPETRO, el Contratista sustituirá cualquier fianza
entregada debiendo cumplir con presentar una nueva fianza dentro del
plazo de quince (15) Días Útiles siguientes a la fecha de recepción por
el Contratista de la solicitud de PERUPETRO. =:

El monto de la fianza del programa mínimo de trabajo para cada período,
será el que resulte de multiplicar la equivalencia en dólares que, para
este efecto se establece en el Anexo “F", por el número de Unidades de
Trabajo Exploratorio que corresponde para cada período, según el acápite
4.6.

La fianza que corresponde al programa mínimo de trabajo del primer
período será entregada a PERUPETRO en la Fecha de Suscripción. La fianza
para el programa mínimo de trabajo que corresponde para cada uno de los
períodos siguientes, según el acápite 4.6, serán entregadas a PERUPETRO,
en cada caso, antes del inicio de cada período, en caso contrario será

de aplicación el subacápite 22.3.3. =
La fianza para el caso de prórrogas de plazos de los períodos de la fase
de exploración, deberá ser entregada a PERUPETRO por el Contratista,
antes del inicio de la prórroga correspondiente, caso contrario
PERUPETRO no aprobará la prórroga solicitada, independientemente de lo
estipulado en el acápite 3.4.

Las fianzas, conforme se indican en los anexos "C-1" a "C-5", se

emitirán para cada programa mínimo de trabajo de cada período de la fase

de exploración. =:
La fianza del programa mínimo de trabajo de cada período se mantendrá
vigente durante un plazo que exceda en treinta (30) Días Útiles al plazo

de cumplimiento de cada programa mínimo de trabajo. =
En caso que alguna de las fianzas que haya entregado el Contratista no
se mantuviera vigente por el plazo establecido, éste deberá cumplir con
CLÁUSULA CUARTA.- EXPLORACIÓN

4.1

5 de

entregar una nueva fianza o prorrogar la existente, dentro del plazo de
quince (15) Días Útiles siguientes a la recepción por el Contratista de
la notificación de PERUPETRO, en caso contrario será de aplicación el
subacápite 22.3.3.
Cumplida la obligación garantizada por cada fianza, PERUPETRO procederá

inmediatamente a devolver al fiador a través del Contratista la fianza

correspondiente. =
La ejecución de cualquier fianza tendrá el efecto de extinguir la
obligación del Contratista de llevar a cabo el programa mínimo de
trabajo, sin perjuicio de la aplicación de lo dispuesto en el subacápite
22.3.1. =

Interviene PLECTRUM PETROLEUM PLC, para efecto de otorgar la garantía
corporativa que aparece en el anexo "“D-1", que se entrega a  PERUPETRO
en la Fecha de Suscripción. =:

Interviene GOLD OIL PLC, para efecto de otorgar la garantía corporativa
que aparece en el anexo “D-2”, que se entrega a PERUPETRO en la Fecha

de Suscripción.

La garantía corporativa subsistirá mientras sean exigibles las
obligaciones del Contratista. Será de aplicación el subacápite 22.3.5,
si producido algún hecho previsto en dicho acápite, el Contratista no

cumple con sustituirla en un plazo máximo de quince (15) Días Útiles.

El Contratista iniciará las actividades de Exploración a partix de la
Fecha Efectiva.
El Contratista podrá hacer suelta de la totalidad del Área de Contrato

sin lugar a sanción alguna, mediante notificación a PERUPETRO con una
anticipación no menor de treinta (30) Días, siempre y cuando haya dado
cumplimiento al programa mínimo de trabajo del período de la fase de

exploración que se encuentre en curso. =
En caso que el Contratista hiciera suelta total del Área de Contrato, la
abandonara o dejara vencer el plazo del período en curso antes de dar
cumplimiento al correspondiente programa mínimo de trabajo, sin mediar
razones técnicas aprobadas por PERUPETRO, éste ejecutará la fianza, sin
perjuicio que aplique lo estipulado en el subacápite 22.3.3. =

El Contratista podrá hacer sueltas parciales del Área de Contrato
mediante notificación a PERUPETRO con una anticipación no menor de
treinta (30) Días, sin lugar a sanción alguna, pero sin que ello afecte
o disminuya su obligación de cumplimiento del programa mínimo de trabajo

del período de la fase de exploración que se encuentre en curso. =:
Las Partes dejarán constancia mediante acta del Comité de Supervisión de
las áreas de las que haga suelta el Contratista.

El Contratista podrá continuar haciendo uso de la superficie de las
áreas de las que haya hecho suelta en las que hubiera construido
instalaciones que tengan relación con las Operaciones. =

Durante la ejecución del Contrato se efectuarán sueltas de la manera
siguiente:

a) Por lo menos veinte por ciento (20%) del Área de Contrato original al
SERIEBN? 1299287
4287

término del segundo período descrito en el subacápite 3.2.2.

b) Por lo menos cincuenta por ciento (50%) del Área de Contrato original

a1 término del cuarto período descrito en el subacápite 3.2.4. =

c) Al término de la fase de exploración, el Contratista podrá mantener
el Área de Contrato remanente, que resulte luego de la suelta
estipulada en los literales a) y b) anteriores, siempre que el
Contratista se comprometa a un programa adicional de trabajo, que
comprenda la perforación de un (1) Pozo Exploratorio de por lo menos
tres mil metros (3,000 m) de profundidad vertical (TVD) medido desde
el fondo marino, o penetre 100m en el Basamento, lo que ocurra
primero, o ejecute 600 UTE, cada dos (2) Años. Para este efecto, el
Contratista antes del inicio de la fase de explotación deberá
entregar la fianza correspondiente y de ser el caso, antes del inicio
de cada plazo de dos (2) AÑOS. =

d) En caso que el Contratista decida no continuar realizando el trabajo
adicional descrito en el literal c), o en caso de incumplimiento de
dicho compromiso, sin perjuicio de la aplicación de las
estipulaciones contractuales respectivas, o al final del segundo o
cuarto Año después de la terminación de la fase de exploración, el
Contratista retendrá sólo la superficie bajo la cual se encuentren
los Yacimientos productores, más un área circundante de cinco (5)

kilómetros, hasta el límite del Área de Contrato. =

Para los efectos que tratan los acápites 4.2 y 4-3, las Partes
coordinarán oportunamente, a fin que PERUPETRO divida el Área de
Contrato a ser retenida, en parcelas rectangulares y hasta donde sea
posible, de una extensión de veinte mil hectáreas (20,000.00 ha) y donde
no es posible, con área diferente. No es necesario que las áreas de las

que haga suelta el Contratista sean contiguas.

Cualquier área de la que haga suelta el Contratista, incluyendo los
Yacimientos que se encuentren dentro de la misma, revertirá al Estado

sin costo alguno para éste ni para PERUPETRO.

El programa mínimo de trabajo para cada uno de los períodos de la fase
de exploración que el Contratista está obligado a realizar comprende lo

siguiente: =
Unidades de Trabajo Exploratorio
Período (UTE)
17 Cuatrocientas (400) UTE o
18 Meses |Registrar, procesar e interpretar dos mil (2,000) km de líneas
| sísmicas 2D.
2% | Cuatrocientas (400) UTE o:

12 Meses |Registrar, procesar e interpretar 320 km? de área a través de
tecnología CSEM, y,
| Elaborar un informe geológico — geofísico integral del área.
Se Setecientos veinte (720) UTE o:
12 Meses | Perforar un Pozo Exploratorio.
qe Setecientos cuarenta (740) UTE 6:
18 Meses |Perforar un Pozo Exploratorio.
Be Cuatrocientos setenta (470) UTE ó:

[_24 Meses |Perforar un Pozo Exploratorio.

Para el cumplimiento de las obligaciones descritas en el presente

acápite, se tendrá en cuenta lo siguiente:

a)

b)

c)

d)

e)

E)

En el caso del registro de líneas sísmicas, los kilómetros
correspondientes serán contados desde el punto de disparo inicial
hasta el punto de disparo final de cada línea sísmica.

Las unidades de trabajo exploratorio a que se refiere el presente
acápite serán cumplidas de conformidad con la tabla de equivalencias
establecida en el Anexo “F”.

Únicamente” las unidades de trabajo exploratorio provenientes del
registro de líneas sísmicas 2D Ó 3D, así como de la perforación de
Pozos Exploratorios, realizados en exceso en cualquier período de la
fase de exploración, con relación a lo establecido en el presente
acápite, serán acreditadas para el cumplimiento de las obligaciones
de los períodos siguientes, no siendo necesario entregar la fianza
correspondiente 'para el período en el que se acreditan dichas
unidades de trabajo, siempre que el programa mínimo de trabajo
correspondiente al período en curso se haya ejecutado en forma

completa. = =
En caso de perforación de Pozos Exploratorios, las unidades de
trabajo exploratorio efectivamente realizadas se determinarán de
acuerdo con la tabla de equivalencias establecida en el Anexo “FE”,
estableciéndose la diferencia con el número de unidades de trabajo
exploratorio que representa el compromiso de la perforación de
conformidad con el presente acápite, la misma que servirá para ser
acreditada para trabajos futuros de ser el caso o para ser completada
por otros trabajos exploratorios, según corresponda.=: =

Antes del inicio de cada período de la fase de exploración el
Contratista deberá comunicar a  PERUPETRO el programa de las
actividades exploratorias planificadas para cumplir con el número de
unidades de trabajo exploratorio comprometidas para dicho período. El
Contratista deberá comunicar a PERUPETRO cualquier modificación del
contenido de dicho programa, antes de su ejecución, mediante un
informe técnico de sustento. En el caso que la modificación se
refiere a cambiar la obligación de la perforación de cualquier Pozo
Exploratorio por otras actividades exploratorias, según la tabla de
equivalencias establecida en el Anexo “F”, se requerirá la previa
aprobación de PERUPETRO.

En caso de que la interpretación de la técnica CSEM, a ser realizada
durante el segundo período, demuestre que no es correlacionable con
la información de la interpretación sísmica 2D realizada durante el
primer período, el Contratista se obliga a realizar registro de
nuevas líneas sísmicas 2D o 3D o la perforación de un pozo
exploratorio, por el total de las unidades de trabajo establecidas
para el segundo período, según la tabla de equivalencias establecida
en el Anexo “EF”.

La técnica CSEM, para efectos de obligación del programa mínimo de
SERIEBNS 1299288

trabajo, solo será empleada en el segundo período.

Los Pozos Exploratorios que corresponden al programa mínimo de trabajo a
que se refiere el acápite 4.6, se considerarán perforados y, en
consecuencia, la obligación del Contratista cumplida, cuando se alcance

una profundidad vertical (IVD) mínima de trés mil metros (3,000 m)
medida desde el fondo marino, o un mínimo de cien (100) metros en el

Basamento, lo que ocurra primero. =

Si antes de iniciar la perforación de cualquier Pozo Exploratorio que
corresponde al programa mínimo de trabajo, referido en el acápite 4.6,
el Contratista demostrara, a satisfacción de PERUPETRO, en base de los
resultados de las evaluaciones geológicas y geofísicas, gue no se puede
cumplir con los objetivos acordados en el primer párrafo de este
acápite, las Partes podrán acordar “un nuevo objetivo geológico y/o
profundidad. =:

Asimismo, “si durante la perforación de cualquiera de los Pozos
Exploratorios que corresponde al programa mínimo de trabajo, referido en
el acápite 4.6 se presentasen problemas insuperables, de tipo geológico
o mecánico, el Contratista podrá solicitar dar por cumplida la
obligación de perforación, mediante un informe técnico de sustento,
sujeto a la aprobación de PERUPETRO.

4.8 En caso que el Contratista decida efectuar uma declaración de

Descubrimiento Comercial, deberá notificar dicha declaración a PERUPETRO

arrede

y presentar dentro de los ciento ochenta (180) Días posteriores a dicha

== E declaración, un "Plan Inicial de Desarrollo" para viabilizar la
57 Explotación del descubrimiento de Hidrocarburos, que deberá incluir,
a entre otros, lo siguiente: =

sz a) Características físicas y químicas de los Hidrocarburos descubiertos
5 E y porcentaje de productos asociados e impurezas que éstos contengan.
Bm hb) Perfiles de producción estimados, durante la Vigencia del Contrato
8 para el o los Yacimientos. = =
(a

c) El número estimado de Pozos de Desarrollo y su capacidad productiva.
d) Sistema de Transporte y Almacenamiento y Puntos de Fiscalización de
la Producción proyectados.

"

e) Ducto Principal proyectado, de ser el caso. =:
f) Medidas de seguridad.
g) Cronograma de todas las actividades a ejecutarse. =

h) Estimado en el que tendrá lugar la Fecha de Inicio de la Extracción
Comercial. =

El "Plan Inicial de Desarrollo" debe incluir las inversiones, gastos y
costos específicos estimados para la Explotación del Descubrimiento
Comercial así como cualquier otra información que el Contratista
considere apropiada.

4.9 PERUPETRO deberá indicar al Contratista Sus comentarios al "Plan Inicial
de Desarrollo" dentro de los sesenta (60) Días siguientes de haberlo
recibido, pudiendo objetar la Fecha de Inicio de la Extracción Comercial

si la misma no es razonablemente adecuada. En caso de discrepancia se

convocará al Comité Técnico de Conciliación. =
4.10

4.12

4.13

CLÁUSULA QUINTA.- EXPLOTACIÓN

5.

Si el Contratista efectúa una declaración de Descubrimiento Comercial,
estará obligado a iniciar el Desarrollo dentro de los ciento ochenta
(180) Días siguientes al vencimiento del plazo de sesenta (60) Días
indicado en el acápite 4.9 del Contrato.

La declaración de Descubrimiento Comercial no implicará la disminución o
suspensión de las obligaciones del programa mínimo de trabajo del

período en curso. =

El Desarrollo de los Hidrocarburos descubiertos, se realizará de acuerdo
a los programas de trabajo presentados por el Contratista a PERUPETRO,
conforme a lo estipulado en el acápite 5.3.

Las Partes acuerdan que cuando sea apropiado y necesario se podrá
ajustar, extender o modificar los plazos para la presentación del "Plan
Inicial de Desarrollo" o de los programas anuales de trabajo, según sea
el caso. Para este efecto, el Contratista presentará las propuestas
necesarias a PERUPETRO para que se acuerden tales ajustes, extensiones o

modificaciones.

El vencimiento de la fase de exploración, no afectará los términos y
plazos de los procedimientos antes descritos que estuvieran en ejecución

a la fecha de producido dicho vencimiento. =

En casos excepcionales, que hagan inviable el cumplimiento de las
obligaciones y/o plazos de los períodos de los programas mínimos de
trabajo estipulados en los acápites 4.6 y 3.2 respectivamente, y a
solicitud del Contratista, mediante la presentación de un informe de
sustento, las obligaciones de los períodos del programa mínimo de
trabajo podrán ser sustituidas y los plazos de los mismos prorrogados,
siempre que PERUPETRO acepte y apruebe la solicitud del Contratista. La
respectiva modificación del Contrato, se efectuará de acuerdo a Ley. En
ningún caso, la sustitución modificará el compromiso inicial en Unidades
de Trabajo Exploratorio para la fase de exploración, disminuyendo

obligaciones. =:

Los cambios aceptados y aprobados por PERUPETRO en aplicación de los
párrafos precedentes darán lugar a la revisión de los montos y plazos de
las fianzas establecidas; por lo que, de ser el caso, las Partes
calcularán los nuevos montos de las fianzas y el Contratista cumplirá
con entregar una nueva fianza o prorrogar la existente, por el nuevo
plazo establecido, conforme a los requisitos estipulados en los acápites
3.4 y 3.10. Las Unidades de Trabajo Exploratorio también serán

calculadas para la nueva área incorporada.

La fase de explotación se inicia al Día siguiente de la terminación de
la fase de exploración, siempre y cuando se hubiere producido durante la
fase de exploración una declaración de Descubrimiento Comercial. Sin
embargo, a opción del Contratista, se podrá dar inicio anticipado a la
fase de explotación y terminará la fase de exploración en la Fecha de
Inicio de la Extracción Comercial. En caso de período de retención y
efectuada la declaración de Descubrimiento Comercial, se dará inicio a

la fase de explotación. =
(5)
u
[e]

Ricard

a
=
=
a
AS
el
3
1]
z

En

SERIEBN? 1299289
4289

El Contratista está obligado a que la Fecha de Inicio de la Extracción
Comercial tenga lugar en la fecha que se establezca de conformidad a los
acápites 1.8 y 4.9 =

Con una anticipación no menor de sesenta (60) Días a la terminación de

cada año calendario a partir de la presentación del Plan Inicial de

Desarrollo, el Contratista presentará a PERUPETRO, lo siguiente: =
a) Un programa anual de trabajo y el presupuesto detallado de ingresos,
costos, gastos e inversiones correspondiente al siguiente año

calendario.
b) Un programa anual de trabajo y el presupuesto detallado de ingresos,
costos, gastos e inversiones para la Exploración, tendente a buscar
reservas adicionales, de ser el caso.

c) Un programa de trabajo y su proyección de ingresos, costos, gastos e
inversiones correspondientes para el Desarrollo y/o Producción para

los siguientes cinco (5) años calendario.
Para ejecutar cada programa de trabajo, el Contratista utilizará el
equipo y/o métodos que sean necesarios y apropiados para permitir la

evaluación y seguimiento de las Operaciones.

El Contratista está obligado a la Explotación y recuperación económica
de las reservas de Hidrocarburos del Área de Contrato, de conformidad
con los programas a que se refiere esta cláusula quinta y la llevará a
cabo de acuerdo a los principios técnicos y económicos generalmente

aceptados y en uso por la industria internacional de Hidrocarburos. ====

El Contratista tiene el derecho a utilizar en sus Operaciones los
Hidrocarburos producidos en el Área de Contrato sin costo alguno, no
siendo por lo tanto considerados para efectos de determinar la regalía.
Asimismo, dichos Hidrocarburos podrán ser procesados dentro del Área de

Contrato para ser utilizados exclusivamente en las Operaciones. =

El Contratista tendrá el derecho de recuperar los Hidrocarburos líquidos
de cualquier Gas Natural que haya producido en el Área de Contrato y de
extraerlos en cualquier etapa de manipuleo de dicho Gas Natural. =

Los líquidos así separados serán considerados como Condensados para
efectos de determinar la regalía del Contratista, salvo que por razones
económicas u operativas no sea posible su recolección y pueda mezclarse

"

con el Petróleo y fiscalizarse juntos.
El Cas Natural que no sea uti

izado por el Contratista en las
Operaciones de acuerdo al acápite 5.6, podrá ser comercializado,
reinyectado al Reservorio o ambos por el Contratista. En la medida en
que el Gas Natural no sea utilizado, comercializado o reinyectado, el
Contratista podrá quemar el gas, previa aprobación del Ministerio de
Energía y Minas.

Cuando un Yacimiento o Yacimientos comercialmente explotables, se
extiendan en forma continua del Área de Contrato a otra u otras áreas,
el Contratista y los contratistas que tengan estas áreas, deberán
ponerse de acuerdo en la realización de un plan de Explotación unitario
o un plan común de Explotación. De no llegar a un acuerdo, el Ministerio

de Energía y Minas dispondrá el sometimiento de las diferencias al
Du

5.12

CLÁUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS =

6.1

comité técnico de conciliación referido en el artículo 32” de la Ley N*
26221 y su resolución será de obligatorio cumplimiento.

Si el área adyacente al Yacimiento comercialmente explotable, no está
asignada a un contratista o no está en proceso de negociación, concurso,
licitación o en proceso de selección de contratista y no existe
limitación en cuanto, a protección ambiental, el Contratista tendrá la
primera opción para la negociación e incorporación de dicha área
adyacente al Área de Contrato, siempre que la solicitud la efectúe
durante la fase de exploración.

Terminada la perforación de un (1) pozo, el Contratista debe informar a
PERUPETRO la oportunidad en que el pozo será probado, de ser el caso. La
prueba del pozo deberá realizarse dentro de los tres (3) Meses
siguientes al término de la perforación.

PERUPETRO podrá en todo momento inspeccionar y probar los equipos e
instrumentos de medición utilizados para medir el volumen y determinar
la calidad de los Hidrocarburos Fiscalizados.

Los equipos e instrumentos de medición serán periódicamente calibrados

conforme las normas aplicables. Los representantes de PERUPETRO podrán

estar presentes en el acto.
Antes de la Fecha de Inicio de la Extracción Comercial y para la
determinación de los volúmenes y calidad de los Hidrocarburos
Fiscalizados, las Partes acordarán los equipos, métodos y procedimientos

de medición correspondiente.

Para la producción de Petróleo Pesado en el Área de Contrato, se podrá
mezclar con Petróleo liviano producido fuera del Área Contrato. Dicho
Petróleo liviano será medido y fiscalizado por las Partes en un punto de
medición al ingresar al Área de Contrato.

El volumen de dichos Hidrocarburos producidos fuera del Área de Contrato
será descontado del volumen de Hidrocarburos Fiscalizados en el Área de
Contrato para efectos de la determinación de la regalía a pagar por el

Contratista.

El Contratista mantendrá —a PERUPETRO oportuna y permanentemente
informado sobre las Operaciones, proporcionándole toda la información en
la forma prevista en esta cláusula, en la reglamentación que le resulte
aplicable y en los formatos que PERUPETRO establezca. Asimismo,
proporcionará información respecto de otros recursos naturales o restos
arqueológicos que encuentre o descubra en la ejecución de las

Operaciones durante la Vigencia del Contrato. =

La información técnica, estudios, datos procesados y no procesados, así
como resultados que proporcione el Contratista a PERUPETRO de acuerdo a
la presente cláusula, será la de mejor calidad que haya obtenido el
Contratista. Si al obtener información y resultados se hubiese utilizado
métodos o sistemas que son de su propiedad exclusiva, no estará obligado
a revelar dichos métodos o sistemas cuando proporcione la información.

El Contratista deberá proporcionar una copia de todos los estudios
relacionados con el desarrollo de los Yacimientos, que prepare con la
Sl

Notario de Lima

Ricardo Fern:

6.8

SERIEBN2 1299290 4290

información técnica obtenida del Área de Contrato. El Contratista
proporcionará también cualquier aclaración que le solicite PERUPETRO en

relación con dichos estudios. =:

El Contratista presentará a PERUPETRO, la información y estudios que
correspondan a las obligaciones del programa mínimo de trabajo antes de
la fecha de vencimiento de cada uno de los períodos de la fase de
exploración estipulados en el acápite 3.2. =

Adicionalmente, dentro de los noventa (90) Días siguientes al
vencimiento de cada período de la fase de exploración, el Contratista
deberá presentar a PERUPETRO, un informe consolidado de evaluación que
incluya, de ser el caso, estudios y/o interpretación de los análisis
geológicos, geofísicos, geoquímicos, petrofísicos y de Reservorios con
relación a las actividades exploratorias realizadas en el período
vencido, incluyendo las del programa mínimo de trabajo correspondiente.=
El Contratista presentará a PERUPETRO un "Informe Mensual de Producción"
y un "Informe Mensual de Ingresos y Egresos”. Ambos informes se
presentarán en los formatos que PERUPETRO entregará al Contratista para
tal fin, a más tardar treinta (30) Días después de cada mes calendario.=
El Contratista deberá entregar copia de toda la información que
proporcione al Banco Central de Reserva del Perú, de acuerdo a la
cláusula décimo primera, cuando PERUPETRO lo requiera. =

Dentro de los treinta (30) Días siguientes al término de cada mes
calendario, el Contratista deberá entregar a PERUPETRO la relación de
los contratos suscritos con sus Subcontratistas en dicho Mes y cuando
así lo solicite, entregarle copia de los contratos que PERUPETRO
requiera. =

PERUPETRO o cualquiera de las empresas que conforman el Contratista
puede revelar la información obtenida de las Operaciones sin aprobación
de la otra Parte, en los siguientes casos:

a) A una Afiliada;

b) En -relación con financiaciones u obtención de seguros, suscribiendo

un compromiso de confidencialidad; =
c) En tanto así se requiera por ley, reglamento o resolución de
autoridad competente, incluyendo sin limitación, los reglamentos O
resoluciones de autoridades gubernamentales, organismos aseguradores
o bolsa de valores en la que los valores de PERUPETRO, de las
empresas que conforman el Contratista o de las Afiliadas de

cualquiera de ellos estén registrados;
á) A consultores, contadores, auditores, financistas, profesionales,
posibles adquirentes o  cesionarios de las Partes Oo de una
participación en el Contrato, conforme sea necesario con relación a

las Operaciones obteniendo un compromiso de confidencialidad. =

En los casos en que las Partes acuerden comunicar cierta información
de carácter confidencial O reservada a terceros, deberán dejar
expresa constancia del carácter de tal información, a fin de que ésta

no sea divulgada por dichos terceros. =

PERUPETRO tiene el derecho de publicar o de cualquier otra forma dar a
CLÁUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN

7.1

CLÁUSULA OCTAVA.- REGALÍA Y VALORIZACIÓN =

8.1

conocer los datos e informes geológicos, científicos y técnicos

referidos a las áreas de las que el Contratista haya hecho suelta.

En el caso de las áreas en operación, el derecho a que se refiere el
párrafo anterior será ejercido al vencimiento del segundo año de

recibida la información o antes si las Partes así lo acuerdan.

El Comité de Supervisión estará integrado de una parte, por tres (3)
miembros del Contratista o sus alternos, y de la otra parte, por tres
(3) miembros de PERUPETRO o sus alternos. Un representante de PERUPETRO
S.A. presidirá el Comité de Supervisión.

Dicho Comité de Supervisión se instalará y aprobará su correspondiente
reglamento de funcionamiento dentro de los sesenta (60) Días siguientes
a la Fecha Efectiva.

El Comité de Supervisión tendrá las siguientes atribuciones:
a) El intercambio y discusión entre sus miembros de toda la información
relativa a las Operaciones.

b) Evaluar la ejecución de los programas mínimos de trabajo de

Exploración a que se refiere el acápite 4.6. ==
c) Evaluar los planes y programas de trabajo a que se refieren los

acápites 4.8 y 5.3. y coordinar la ejecución de los mismos. =
d) Verificar y coordinar la ejecución de las Operaciones, para lo cual
los representantes de las Partes acreditados ante el Comité de

Supervisión podrán contar con la asesoría necesaria. =

e) Verificar y coordinar el cumplimiento de todas las obligaciones
relativas a las Operaciones que se establecen en el Contrato o que

las Partes acuerden por cualquier otro documento. =
f) Las demás atribuciones establecidas en el Contrato o que las Partes
acuerden.

El Comité de Supervisión se reunirá cada vez que lo
cualesquiera de las Partes y con la periodicidad que establezca su
reglamento. Se requerirá la asistencia de por lo menos un miembro
representante de cada Parte para que se considere constituido el Comité
de Supervisión.

Cada una de las Partes se hará cargo de los gastos que implique mantener
a sus respectivos miembros en el Comité de Supervisión. =

En la eventualidad. de producirse y mantenerse en el Comité de
Supervisión una discrepancia entre las Partes, cada una de ellas podrá
solicitar las opiniones técnicas o legales que estime convenientes y las
someterá al Comité de Supervisión en reunión extraordinaria. De no
llegarse a un acuerdo en la reunión extraordinaria, el asunto será
elevado a las Gerencias Generales de las Partes para su solución. En
caso de subsistir la discrepancia, se convocará al Comité Técnico de
Conciliación. =

El Contratista pagará la regalía en efectivo, sobre la base de los
Hidrocarburos Fiscalizados, valorizados [en uno o más Puntos de

Fiscalización de la Producción, de conformidad con los acápites 8.3, 8.4
SERIEBN? 1299291

4291

y 8.5. En caso de pérdida de Hidrocarburos será de aplicación lo
estipulado en el acápite 14.2.

Para los efectos de esta cláusula, los siguientes términos tendrán los

significados que se indican a continuación: = =

8.2.1 Costo de Transporte y Almacenamiento: es el costo, expresado en
Dólares por Barril o Dólares por MMBtu, según sea el caso, que
comprende :

a) La tarifa pagada a terceros O la Tarifa Estimada, expresada en
Dólares por Barril o Dólares por MMBtu, según sea el caso, por
el transporte y almacenamiento necesario de los Hidrocarburos
Fiscalizados desde un Punto de Fiscalización de la Producción
hasta un punto de venta O exportación Y, =

b

Gastos de  manipuleo y despacho de los Hidrocarburos
Fiscalizados hasta la brida fija de conexión al buque o hasta

las instalaciones necesarias para llevar a cabo la venta. =

8.2.2 Período de Valorización: es cada quincena de un mes calendario,
entendiéndose que la primera quincena es el período comprendido
desde el primero hasta el decimoquinto Día de dicho mes
calendario, y la segunda quincena es el período que falta para la
finalización de dicho mes calendario.  =

Por acuerdo de las Partes, Y en tanto las normas legales

3 correspondientes lo permitan, el Período de Valorización podrá ser
= extendido o acortado. =

a 8.2.3 Precio de Canasta: es el precio expresado en Dólares por Barril,
el que representa el walor FOB puerto de exportación peruano,
FE determinado en función de la canasta de precios de los tipos de
a Petróleo definida de conformidad con el subacápite 8.4.1 para el
2 Precio de Canasta para Petróleo, del subacápite 8.4.3 para el
? Precio de Canasta para los Líquidos del Gas Natural y del
8 subacápite 8.4.4 para el Precio de Canasta para Condensados.

8.2.4 Precio Realizado: es el precio, expresado en Dólares por MMBtu,
efectivamente pagado o pagadero por un comprador al Contratista
por el Gas Natural Fiscalizado producido en el Área de Contrato y
que también debe incluir cualquier otro concepto que se derive
directamente de las respectivas ventas de Gas Natural Fiscalizado
y del volumen efectivamente entregado de Gas Natural Fiscalizado

producido en el Área de Contrato y que se expresará en Dólares por
MMBtu. =

No se tomarán en consideración para el cálculo del Precio

Realizado: =

a) Cualquier pago resultante de las conciliaciones de volúmenes de

Gas Natural contenidos en los respectivos contratos de

compraventa.
b) El Impuesto General a las Ventas, el Impuesto Selectivo al
Consumo, el Impuesto de Promoción Municipal y/o cualquier otro
impuesto al consumo.

8.2.5 Tarifa Estimada: es el costo expresado en Dólares por Barril o
Dólares por MMBtu, según sea el caso, correspondiente al
transporte desde un Punto de Fiscalización de la Producción hasta
el punto de venta o exportación o hasta otro ducto de terceros.
Dicho costo deberá tomar en cuenta los conceptos, metodología y
procedimientos referidos en el “Reglamento de Transporte de
Hidrocarburos por Ductos”, sus modificaciones o el que lo
sustituya.

1"

8.2.6 Valor de la Producción Fiscalizada de Petróleo: es el resultado de
multiplicar el Petróleo Fiscalizado de un Período de Valorización
por el Precio de Canasta para Petróleo para dicho período, precio
al cual se le habrá restado el Costo de Transporte y

Almacenamiento, de ser el caso. =

8.2.7 Valor de la Producción Fiscalizada del Gas Natural: es el
resultado de multiplicar el Gas Natural Fiscalizado, en términos
de su contenido calórico, en millones de Btu, de un Período de
Valorización por el Precio Realizado para dicho período, precio al
cual se le habrá restado el Costo de Transporte y Almacenamiento,

de ser el caso. =

8.2.8 Valor de la Producción Fiscalizada de LGN: es el resultado de
multiplicar los Líquidos del Gas Natural Fiscalizados de un
Período de Valorización por el Precio de Canasta para los Líquidos
del Gas Natural Fiscalizados para dicho período, precio al cual se
le habrá restado el Costo de Transporte y Almacenamiento, de ser

el caso.

8.2.9 Valor de la Producción Fiscalizada de Condensados: es el resultado
de multiplicar los Condensados Fiscalizados de un Período de
Valorización por el Precio de Canasta para Condensados para dicho
período, precio al cual se le habrá restado el Costo de Transporte

y Almacenamiento, de ser el caso.

El Contratista al momento de efectuar la declaración de Descubrimiento
Comercial de Hidrocarburos optará por la aplicación de una de las dos
metodologías establecidas en los subacápites 8.3.1 y 8.3.2, luego de lo
cual, no podrá efectuar cambio de metodología durante el resto de la
Vigencia del Contrato. =

8.3.1 Metodología por Escalas de Producción: Será aplicada de acuerdo a
la Producción Fiscalizada de Hidrocarburos Líquidos y/o Líquidos
del Gas Natural. Los niveles de Producción Fiscalizada y los
porcentajes de Regalía, son los siguientes:

Niveles de Producción Regalía |
Fiscalizada del Lote en porcentaje |
MBDC % |
<5 5
5100 5-20
>100 20

SERIÉEBNS 1299292

3292

MBDC: Miles de Barriles por día calendario =:

Para una Producción Fiscalizada menor a 5 MBDC se aplica el
porcentaje de regalía de 5%. Para una Producción Fiscalizada mayor
a 100 MBDC se aplica el porcentaje de regalía de 20%. Para una
Producción Fiscalizada que se encuentre dentro del rango desde 5
MBDC hasta 100 MBDC, se aplica el porcentaje de regalía resultante
del cálculo efectuado por el método de interpolación lineal.

Para el caso de Producción Fiscalizada de Gas Natural, los niveles
de Producción Fiscalizada y los porcentajes de Regalía serán los
mismos que para los Hidrocarburos Líquidos, para lo cual se
utilizará la siguiente equivalencia: Barriles serán equivalentes
al volumen de Gas Natural expresado en pies cúbicos estándar
divididos entre el factor cinco mil seiscientos veintiséis
(5,626).

8.3.2 Metodología por Resultado Económico (RRE): Será aplicada de

acuerdo a la siguiente relación: =

RRE = 54 + RV
Y
ar [La El 2 -100

a 7 1+(FR,, 1.15)
ma

E Donde:

= RYO: %, Regalía Variabl
ca FR 1 Factor R 11
£2 Se aplica cuando S FR > 1.15, y en el rango de:
oy
2 0% < Regalía Variable < 20%
B Para resultados negativos se considera 0%, para resultados
El iguales o mayores a 20%, se considera 20%
a Xt Ingresos correspondientes al período anual anterior al momento en el cual se hace el

cálculo de la Regalía Variable (%;). Comprenden los conceptos aplicables al Factor R
el

Y 11 Egresos correspondientes al periodo anual anterior al momento en el cual se hace el
cálculo de la Regalía Variable(%:). Comprenden los conceptos aplicables al Factor R

+1
Factor R 11: Es el cociente entre los ingresos y egresos acumulados desde la Fecha de
Suscripción hasta el periodo t-1.
Donde:
Ingresos acumulados:
Acum[PFP*(PCP-CTAP)] + Acum[PFC*(PCC-CTAC)] +
Acum[PFG*(PRG-CTAG)] + Acum[PFL*(PCL-CTAL)] + Acum[O!]

PFP = Producción Fiscalizada de Petróleo.

PCP = Precio de Canasta para Petróleo.

CTAP = Costos de Transporte y Almacenamiento para
Petróleo.

PFC a Producción Fiscalizada de Condensados.

pcc = Precio de Canasta para Condensados.

CTAC = Costo de Transporte y Almacenamiento para
Condensados.

BES! = Producción Fiscalizada de Gas Natural.

PRG = Precio Realizado de Gas Natural.

CTAG = Costo de Transporte y Almacenamiento para Gas
Natural.

PFL = Producción Fiscalizada de Líquidos del Gas Natural.
PCL = Precio de Canasta para Líquidos del Gas Natural.
CTAL = Costos de Transporte y Almacenamiento para
Líquidos del Gas Natural.
ol = Otros ingresos.
Egresos acumulados:
Acum (Inversión + Gastos + Regalía + Otros Egresos)

El detalle de los ingresos y egresos así como la oportunidad del

registro de lós componentes del factor R;.,, se especifican en el anexo

"E", Procedimiento Contable. =
El cálculo del porcentaje de la Regalía Variable se efectúa dos veces
al año. Una en el mes de enero, con información de Ingresos y Egresos
de enero a diciembre del año calendario anterior; y otra en el mes de
julio, con información de julio del año calendario anterior a junio del

año calendario corriente.

Para los efectos del Contrato, el valor de cada una de las clases de
Hidrocarburos Fiscalizados será expresado en Dólares por Barril o en
Dólares por millón de Btu, según sea el caso y será determinado conforme
se indica a continuación:

8.4.1 Para la determinación del valor y para el cálculo del Precio de

Canasta para Petróleo, se procederá de la siguiente manera:

a) Con una anticipación no menor de noventa (90) Días a la Fecha
de Inicio de la Extracción Comercial las Partes determinarán la
calidad de Petróleo que se va a producir en el Área de
Contrato. =

b

Dentro de los treinta (30) Días siguientes a la determinación a
que se refiere el literal anterior, las Partes seleccionarán
una Canasta de Petróleo de hasta un máximo de cuatro (4)

componentes los que deberán cumplir lo siguiente:

1. Que sean de calidad similar al Petróleo que se va a producir

en el Área de Contrato. ===>

2. Que sus cotizaciones aparezcan regularmente en la publicación
"Platts” u otra fuente reconocida por la industria petrolera
y acordada por las Partes.

3.Que sea competitivo en el mercado o mercados a los cuales
podría venderse el Petróleo que se va a producir en el Área
de Contrato. =:

Cada seis (6) Meses o antes si alguna de las Partes lo
solicita, las Partes deberán revisar la canasta establecida
para la valorización del Petróleo producido en el Área de
Contrato, a fin de verificar que se sigue cumpliendo con las
condiciones antes enumeradas. Si se verifica que alguna de
dichas condiciones ya no se cumple, las Partes deberán
modificar la canasta dentro de los treinta (30) Días siguientes
a la fecha en que se inició la revisión de la canasta. Si
vencido este plazo las Partes no hubieran acordado una nueva
canasta, se procederá de conformidad con lo estipulado en el
SERIEBN2 1299293

a)

e)

subacápite 8.4.5. =
En cuanto a la calidad, si se verifica que la gravedad API
(promedio ponderado), contenido de azufre, u otro elemento que
mida la calidad del Petróleo producido en el Área de Contrato
hubiera variado significativamente con relación a la calidad de
los tipos de Petróleo que integran la canasta (promedio
aritmético simple), las Partes deberán modificar la composición
de la canasta con el objeto de que la misma refleje la calidad

del Petróleo producido en el Área de Contrato. =
Una vez efectuada la determinación de la calidad del Petróleo a
que se refiere el párrafo anterior, las Partes suscribirán un
“Acuerdo de Valorización" en el que establecerán los términos y
condiciones adicionales a los que se detallan en este
subacápite y que se requieran para su correcta aplicación.

En el "Acuerdo de Valorización" se definirán los procedimientos
de ajuste que sea necesario establecer por razón de calidad.
Los ajustes por calidad considerarán premios y/o castigos por
mejoramiento y/o degradación de la calidad del Petróleo
producido en el Área de Contrato con relación a la calidad de
los tipos de Petróleo que integran la canasta. Asimismo, en el
"Acuerdo de Valorización" se establecerá su vigencia y la
periodicidad con que deberá revisarse los métodos y
procedimientos que se acuerden, de manera que en todo momento
se garantice una determinación realista de los precios del
Petróleo producido en el Área de Contrato. Si alguna de las
Partes en cualquier momento considera que la aplicación de los
métodos y procedimientos establecidos en el "Acuerdo de
valorización" no da como resultado una determinación realista
del valor del Petróleo producido en el Área de Contrato, las
Partes podrán acordar la aplicación de otros métodos y
procedimientos que efectivamente produzcan dicho resultado.

En la eventualidad que en el futuro el precio de uno o más de
los tipos de Petróleo que integran la canasta fuera cotizado en
moneda distinta a Dólares, dichos precios serán convertidos a
Dólares sobre la base de las tasas de cambio vigentes en las
fechas de cada una de las referidas cotizaciones, al promedio
de las tasas de cambio cotizadas por el Citibank N.A. de Nueva
York, Nueva York. A falta de esta institución, las Partes

acordarán otra que la sustituya adecuadamente . =
El Precio de Canasta que Se utilizará para calcular la
valorización del Petróleo producido en el Área de Contrato en

un Período de Valorización será determinado de la siguiente

manera: =
1.Se determina el precio promedio de cada uno de los tipos de
Petróleo que integran la canasta, calculando la media
aritmética de sus cotizaciones publicadas en el Período de

Valorización. Sólo se considerarán los Días en los que todos
los tipos de Petróleo que integran la canasta, han sido
cotizados.

2.Los precios promedio resultantes de acuerdo a lo antes
indicado, para cada uno de los tipos de Petróleo que integran
la canasta, serán a su vez promediados para así obtener el

Precio de Canasta correspondiente al valor del Petróleo

producido en el Área de Contrato. =

8.4.2 El Valor del Gas Natural para el pago de la regalía estará
representado por el Precio Realizado, el mismo que deberá reflejar

el precio de venta en el mercado nacional o en un punto de
exportación dentro del territorio nacional, según fuera el caso.

El valor mínimo a aplicar como Precio Realizado, será de 0.60 US$

/ MMBtu. =

8.4.3 Para el caso de los Líquidos del Gas Natural se procederá de

acuerdo a lo establecido en el subacápite 8.4.1, en lo que resulte
aplicable. Las Partes podrán acordar los ajustes necesarios al
Precio de Canasta determinado para establecer el Precio de Canasta
para los Líquidos del Gas Natural, de tal manera que éste refleje
en mejor forma el valor de los Líquidos del Gas Natural producidos
del Área de Contrato.

8.4.4 Para el caso de Condensados se procederá de acuerdo a lo
establecido en el subacápite 8.4.1, en lo que resulte aplicable.
Las Partes podrán acordar los ajustes necesarios al Precio de
Canasta determinado para establecer el Precio de Canasta para
Condensados, de tal manera que éste refleje en mejor forma el
valor de los Condensados producidos del Área de Contrato. =

8.4.5 En caso que las Partes no pudieran llegar a cualquiera de los
acuerdos contemplados en este acápite, procederá la convocatoria

del Comité Técnico de Conciliación. ==

Sin perjuicio de lo estipulado en el literal d) del numeral 2.5 del
anexo "E", Procedimiento Contable; si en cualquier momento las Partes
establecieran que ha habido un error en el cálculo del factor R t-1 y
que de dicho error resultara que debe aplicarse un factor R t-1 distinto
al aplicado o que debió aplicarse en un momento distinto a aquel en que
se aplicó, se procederá a realizar la correspondiente corrección con
efecto al período en que se incurrió en el error, reajustándose a partir
de ese período el porcentaje de regalía. Todo ajuste producto de un
menor pago de la regalía, devengará intereses a favor de la Parte
afectada desde el momento en que se cometió el error. Las devoluciones
que se haga al Contratista por un mayor pago de la regalía serán
realizadas en las quincenas siguientes con cargo a los saldos que
PERUPETRO tenga que transferir al Tesoro, en concordancia con el literal
g) del artículo 6” de la Ley N* 26221 por concepto del Contrato.

El monto de la regalía se calculará para cada Periodo de Valorización.
El pago respectivo se hará en Dólares a más tardar el segundo Día Útil
después de finalizada la quincena correspondiente. El volumen de los

Hidrocarburos Fiscalizados de cada quincena estará sustentado por las
Ricardo Fernan<

=
o
3
E
3
9
Z

CLÁUSULA NOVENA - TRIBUTOS =

$. 1

SERIEBNS 1299294
4294

boletas de fiscalización que  PERUPETRO cumplirá con entregar al
Contratista debidamente firmadas en señal de conformidad. =

Por el Contrato, en el caso que el Contratista no cumpla con pagar a
PERUPETRO, en todo o parte el monto de la regalía dentro del plazo
estipulado en el acápite 8.6, el Contratista pone a disposición de
PERUPETRO los Hidrocarburos de su propiedad extraídos del Área de
Contrato, en la cantidad necesaria que cubra el monto adeudado, los
gastos incurridos y los intereses correspondientes según el acápite
19.6.

Cada una de las empresas que conforman el Contratista está sujeta al
régimen tributario común de la República del Perú, que incluye al
régimen tributario común del Impuesto a la Renta, así como a las normas
específicas que al respecto se establece en la Ley No. 26221, vigentes
en la Fecha de Suscripción.

El Estado, a través del Ministerio de Economía y Finanzas, garantiza a
cada una de las empresas que conforman el Contratista, el beneficio de
estabilidad tributaria durante la Vigencia del Contrato, por lo cual
quedarán sujetas, únicamente, al régimen tributario vigente a la Fecha
de Suscripción, de acuerdo a lo establecido en el “Reglamento de la
Garantía de la Estabilidad Tributaria y de las Normas Tributarias de la
Ley No. 26221, Ley Orgánica de Hidrocarburos", aprobado por Decreto
Supremo No. 32-95-EF, en la “Ley que regula los Contratos de Estabilidad
con el Estado al amparo de las Leyes Sectoriales - Ley No. 27343” en lo
que corresponda y en la “Ley de Actualización en Hidrocarburos - Ley No.
21377".

La exportación de Hidrocarburos provenientes del Área de Contrato que
realice cada una de las empresas que conforman el Contratista está
exenta de todo Tributo, incluyendo aquellos que requieren mención
expresa.

El pago por concepto de canon, sobrecanon y participación en la renta
será de cargo de PERUPETRO.

"

El Contratista de conformidad con los dispositivos legales vigentes,
pagará los Tributos aplicables a las importaciones de bienes € insumos
requeridos por el Contratista para llevar a cabo las Operaciones, de

acuerdo a ley.
De conformidad con lo dispuesto por el artículo 87% del Código
Tributario, cada una de las empresas que conforman el Contratista podrá
llevar su contabilidad en Dólares Y, Por lo tanto, la determinación de
la base imponible de los Tributos que sean de cargo Suyo, así como el
monto de dichos Tributos y el pago de los mismos, se efectuará de
acuerdo a ley.

Se precisa que cada una de las empresas que conforman el Contratista
utilizará el método de amortización lineal en un período de cinco (5)
ejercicios anuales, contados a partir del ejercicio al que corresponda
la Fecha de Inicio de la Extracción Comercial. =

La referida amortización lineal se aplicará a todos los gastos de
CLÁUSULA DÉCIMA - DERECHOS ADUANEROS

Exploración y Desarrollo y a todas las inversiones que realice el
Contratista desde la Fecha de Suscripción del Contrato hasta la Fecha de
Inicio de la Extracción Comercial.

Queda estipulado que el plazo de amortización antes referido será
extendido, sin exceder en ningún caso el plazo del Contrato, si por
razones de precios o por cualquier otro factor acordado por las Partes y
luego de aplicar la amortización lineal a que se refiere el párrafo
anterior, los estados financieros de alguna de las empresas que
conforman el Contratista arrojase un resultado negativo o una pérdida
fiscal, que a criterio de dicha empresa se proyecte que no va a poder
ser compensada para efectos fiscales de acuerdo a las normas tributarias
vigentes. La extensión del plazo de amortización será puesta en
conocimiento previo de la Superintendencia Nacional de Administración

Tributaria.

10.1 El Contratista está autorizado a “importar en forma definitiva o

10.

10.

10.

10.

2

temporal, de conformidad con los dispositivos legales vigentes,
cualquier bien necesario para la económica y eficiente ejecución de las
Operaciones. =

El Contratista podrá importar temporalmente, por el período de dos (2)
Años, bienes destinados a sus actividades con suspensión de los Tributos
a la importación, incluyendo aquellos que requieren mención expresa; y,
en caso de requerirse prórroga, la solicitará a PERUPETRO. por períodos
de un (1) Año hasta por dos (2) veces; quien gestionará ante la
Dirección General de Hidrocarburos la Resolución Directoral
correspondiente. Con la documentación señalada, la Superintendencia
Nacional de Administración Tributaria autorizará la prórroga del régimen

de importación temporal. =:

El procedimiento, los requisitos y garantías necesarias para la
aplicación del régimen de importación temporal, se sujetarán a las
normas contenidas en la Ley General de Aduanas y sus normas
modificatorias y reglamentarias.

La importación de bienes e insumos requeridos por el Contratista en la
fase de exploración, para las actividades de Exploración, se encuentra
exonerada de todo Tributo, incluyendo aquellos que requieren mención
expresa, siempre y cuando se encuentren contenidos en la lista de bienes
sujetos al beneficio, de acuerdo a lo establecido en el artículo 56* de
la Ley No. 26221. El beneficio se aplicará por el plazo que dure dicha
fase.

Los Tributos que gravan la importación de bienes e insumos requeridos
por el Contratista para las actividades de Explotación y para las
actividades de Exploración en la fase de explotación, serán de cargo y
costo del importador. =

PERUPETRO podrá inspeccionar los bienes importados en forma definitiva o
temporal bajo esta cláusula, para las actividades de Exploración de la
fase de exploración, para verificar si dichos bienes han sido importados

exclusivamente para las Operaciones.

cús

o Femandini Barr
Notario de Lim

Ricard

CLÁUSULA DÉCIMO PRIMERA.- DERECHOS FINANCIEROS
11.1 Garantía del Estado

11.

SERIEBNS 1299295 - 4995

El Contratista deberá informar periódicamente a PERUPETRO sobre los
bienes e insumos que hayan sido exonerados de Tributos, de acuerdo a lo
dispuesto en el artículo 56” de la Ley No. 26221.

El Contratista no podrá reexportar ni disponer para Otros fines los
bienes e insumos señalados en el párrafo anterior, sin autorización de
PERUPETRO. Obtenida la autorización, el Contratista deberá aplicar los
Tributos que correspondan, conforme a lo dispuesto en el artículo 57* de
la Ley No. 26221.

Interviene en el Contrato el Banco Central de Reserva del Perú, de
conformidad con lo dispuesto en la Ley N” 26221 y por el Decreto
Legislativo N* 668, para otorgar por el Estado a cada una de las
empresas que conforman el Contratista las garantías que se indica en la
presente cláusula, de acuerdo al régimen legal vigente en la Fecha de
Suscripción. =

Las garantías que se otorga en la presente cláusula son de alcance
también para el cesionario en caso de una eventual cesión, con sujeción

a la Ley Orgánica de Hidrocarburos N” 26221 y al presente Contrato.

Régimen Cambiario

El Banco Central de Reserva del Perú, en representación del Estado y en
cumplimiento de las disposiciones legales vigentes a la Fecha de
Suscripción, garantiza que cada una de las empresas que conforman el
Contratista gozará del régimen cambiario en vigor en la Fecha de
Suscripción y, en consecuencia, que cada una de dichas empresas tendrá
el derecho a la disponibilidad, libre tenencia, uso y disposición
interna y  exterma de moneda extranjera, así como la libre
convertibilidad de moneda nacional a moneda extranjera en el mercado
cambiario de oferta y demanda, en los términos y condiciones que se
indica en la presente cláusula. =

En ese sentido, el Banco Central de Reserva del Perú, en representación
del Estado, garantiza a cada una de las empresas que conforman el
Contratista de acuerdo al régimen legal vigente en /la Fecha de

Suscripción:

a) Libre disposición de hasta el ciento por ciento (100%) de las divisas
generadas por sus exportaciones de los Hidrocarburos Fiscalizados,
las que podrá disponer directamente en sus cuentas bancarias, en el

país o en el exterior.

b) Libre disposición y derecho a convertir libremente a divisas hasta el
ciento por ciento (100%) de la moneda nacional resultante de sus
ventas de Hidrocarburos Fiscalizados al mercado nacional y derecho a
depositar directamente en sus cuentas bancarias, en el país o en el

exterior, tanto las divisas como la moneda nacional.

c) Derecho a mantener, controlar y operar cuentas bancarias en cualquier
moneda, tanto en el país como en el exterior, tener el control y
libre uso de tales cuentas y a mantener y disponer libremente en el
exterior de tales fondos de dichas cuentas sin restricción alguna.
11.3

11.4

d) Sin perjuicio de todo lo anterior, el derecho a disponer libremente,

distribuir, remesar o retener en el exterior, sin restricción alguna,

sus utilidades netas anuales, determinadas con arreglo a ley. =

Disponibilidad y Conversión a Divisas =
Queda convenido que cada uma de las empresas que conforman el
Contratista acudirá a las entidades del sistema financiero establecidas
en el país para acceder a la conversión a divisas, a que se refiere el
literal b) del acápite 11.2. =
En caso de que la disponibilidad de divisas a que se refiere el párrafo

anterior no pueda ser atendida total o pareialmente por las entidades
antes mencionadas, el Banco Central de Reserva del Perú garantiza que

proporcionará las divisas necesarias. =

Para el fin indicado, cada una de las empresas que conforman el
Contratista deberá dirigirse por escrito al Banco Central, remitiéndole
fotocopia de las comunicaciones recibidas de no menos de tres (3)
entidades del sistema financiero, en las que se le informe la
imposibilidad de atender, en todo o en parte, sus requerimientos de

divisas. =:
Las comunicaciones de las entidades del sistema financiero serán válidas
por los dos (2) Días Útiles ulteriores a la fecha de su emisión.

Antes de las once (11) antes meridiano del Día Útil siguiente al de la
presentación de los documentos precedentemente indicados, el Banco
Central de Reserva del Perú comunicará a la respectiva empresa que
conforma el Contratista el tipo de cambio que utilizará para la
conversión demandada, el que regirá siempre que dicha empresa haga

entrega el mismo día del contravalor en moneda nacional.
Si, por cualquier circunstancia, la entrega del contravalor no fuese
hecha por la empresa en la oportunidad indicada, el Banco Central de
Reserva del Perú, le comunicará al Día Útil siguiente, con la misma
limitación horaria, el tipo de cambio que regirá para la conversión, de
efectuársela ese mismo día.

Sin perjuicio de lo anterior, en caso de que el Banco Central de Reserva
del Perú comprobara, oportunamente, que dicha disponibilidad no puede
ser atendida total o parcialmente por las entidades antes mencionadas,
notificará a la empresa para que acuda al Banco Central de Reserva del
Perú con la moneda nacional correspondiente para dar cumplimiento a la

conversión a divisas.

Modificación al Régimen Cambiario

El-Banco Central de Reserva del Perú, en representación del Estado,
garantiza que el régimen contenido en esta cláusula continuará siendo de
aplicación para cada una de las empresas que conforman el Contratista,
durante la Vigencia del Contrato.

En caso de que por cualquier circunstancia el tipo de cambio no fuera
determinado por la oferta y demanda, el tipo de cambio aplicable a cada
una de las empresas que conforman el Contratista será:

a) Si se estableciera un tipo de cambio oficial único, de igual valor

para todas las operaciones en moneda extranjera o vinculadas a ésta,
y
SERIEBN2 1299296 4296

k partir de su fecha de vigencia éste será el utilizado bajo el

Contrato.

b) De establecerse Un régimen de tipos de cambio diferenciados,
múltiples o si se diera diferentes valores a un tipo de cambio
único, el tipo de cambio a ser utilizado para todas las operaciones
de cada una de las empresas que conforman el Contratista será el más
alto respecto de la moneda extranjera. =

11.5 Aplicación de Otras Normas Legales =
Las garantías que otorga el Banco Central de Reserva del Perú a cada una
de las empresas que conforman el Contratista subsistirán durante la

Vigencia del Contrato.
Cada una de las empresas que conforman el Contratista tendrá derecho a
acogerse total o parcialmente, cuando resulte pertinente, a nuevos
dispositivos legales de cambio o normas cambiarias que se emitan durante
la Vigencia del Contrato, incluyendo aquellos que traten aspectos
cambiarios no contemplados en la presente cláusula, siempre que tengan
un carácter general oO sean de aplicación a la actividad de
Hidrocarburos. El acogimiento a los nuevos dispositivos o normas antes
indicados no afectará la vigencia de las garantías a que se refiere la
presente cláusula, ni el ejercicio de aquellas garantías que se refieran

a aspectos distintos a los contemplados en los nuevos dispositivos O

3 normas a los que se hubiere acogido la referida empresa.

E Queda expresamente convenido que la referida empresa podrá, en cualquier
E momento, retomar las garantías que escogió no utilizar transitoriamente
ES] y que retomar tales garantías no crea derechos mi obligaciones para

E3 dicha empresa respecto del período en que se acogió a los nuevos

E 2 dispositivos o normas antes señalados. =

a 3 Asimismo, se precisa que retomar tales garantías, en nada afecta a éstas

3 o a las demás garantías, ni crea derechos u obligaciones adicionales

3 para esa empresa. =

a El acogimiento por la empresa a los nuevos dispositivos legales de

cambio o normas cambiarias, así como su decisión de retomar las
garantías que escogió no utilizar transitoriamente, deberán sex
comunicadas por escrito al Banco Central de Reserva del Perú y. a
PERUPETRO.

Lo establecido en este acápite es sin perjuicio de lo dispuesto en el

primer párrafo del acápite 11.4. =
11.6 Información Económica =
Cada una de las empresas que conforman el Contratista remitirá
información mensual al Banco Central de Reserva del Perú relativa.a su
actividad económica, de conformidad con el artículo 74 de la Ley
Orgánica del Banco, aprobada por Decreto Ley N* 26123. =
CLÁUSULA DÉCIMA SEGUNDA. - TRABAJADORES

"

12.1 Las Partes convienen que al término del quinto Año contado a partir de
la Fecha de lx

io de la Extracción Comercial, el Contratista habrá
sustituido a todo su personal extranjero por personal peruano de

equivalentes calificaciones profesionales. Se exceptúa de lo anterior a
12.2

CLÁUSULA DÉCIMA TERCERA.- PROTECCIÓN AMBIENTAL Y RELACIONES COMUNITARIAS =

AL

132

13.3

personal extranjero para cargos gerenciales y al que sea necesario para
la realización de trabajos técnicamente especializados, en relación con
las Operaciones. El Contratista conviene en capacitar y entrenar al
personal peruano en la realización de trabajos técnicamente
especializados a fin que personal peruano pueda sustituir
progresivamente al personal extranjero en la realización de dichos

trabajos.

Al inicio de las Operaciones y al vencimiento de cada año calendario, el
Contratista entregará a PERUPETRO un cuadro estadístico del personal a
su servicio para las Operaciones, de acuerdo al formato que PERUPETRO
entregue al Contratista. =

El Contratista se obliga a cumplir las disposiciones del "Reglamento
para la Protección Ambiental en las Actividades de Hidrocarburos"
aprobado por Decreto Supremo N* 015-2006-EM y modificatorias, la Ley N*
28611, Ley General del Ambiente y modificatorias, así como las demás

disposiciones ambientales vigentes en lo que sea aplicable.
El Contratista conducirá las Operaciones ceñido a los lineamientos del
desarrollo sostenible, de la conservación y protección del ambiente de
acuerdo a las leyes y reglamentos de protección ambiental, sobre
comunidades nativas y campesinas, y a los convenios internacionales
ratificados por el Estado Peruano. Asimismo, deberá respetar la cultura,
usos, costumbres, principios y valores de las comunidades, manteniendo
una adecuada armonía con el Estado Peruano y la sociedad civil.

El Contratista utilizará las mejores técnicas disponibles en las
prácticas de la industria internacional, con observancia de las Leyes y
regulaciones ambientales, sobre la prevención y control de la
contaminación ambiental aplicables a las Operaciones; asimismo conducirá
las Operaciones conforme a las regulaciones vigentes sobre preservación
de la diversidad biológica, de los recursos naturales y la preservación
de la seguridad y salud de la población y de su personal.

CLÁUSULA DÉCIMA CUARTA - CONSERVACIÓN DE LOS HIDROCARBUROS Y PREVENCIÓN

CONTRA PERDIDAS

14.1

14.2

El Contratista debe adoptar toda medida razonable para prevenir la
pérdida o desperdicio de los Hidrocarburos en la superficie o en el
subsuelo de cualquier forma, durante las actividades de Exploración y
Explotación.
En caso de derrames de Hidrocarburos en la superficie, en el Área de

Contrato o fuera de ella, que deban ser informados de acuerdo a las
normas legales vigentes, el Contratista deberá comunicar inmediatamente
este hecho a PERUPETRO, indicándole el volumen estimado del derrame y
las acciones tomadas para subsanar las causas del mismo. PERUPETRO tiene
el derecho de verificar el volumen del derrame y analizar sus causas

En caso de pérdidas en la superficie, en el Área de Contrato Y fuera de
ella, antes del Punto de Fiscalización de la Producción, ¡debido a
negligencia grave o conducta dolosa del Contratista, el volumeh perdido

será valorizado de acuerdo con la cláusula octava e incluido en el
Barreda

Fernancin

Ricardo

a
u
1
2
E]
z

SERIEBN? 1299297 4237

cálculo de la regalía, sin perjuicio de lo estipulado en el acápite
1

En caso de pérdidas antes del Punto de Fiscalización de la Producción,
en situaciones distintas a las descritas en el párrafo anterior y que
den origen a una compensación al Contratista por parte de terceros, el
monto de la compensación recibida por los Hidrocarburos perdidos,
multiplicado por el factor que resulte de dividir el monto de la regalía
pagada por los Hidrocarburos Fiscalizados en el Punto de Fiscalización
de la Producción al que correspondan los Hidrocarburos perdidos en la
“Quincena” en que ocurrió la pérdida, entre el valor de tales
Hidrocarburos Fiscalizados, determinado de acuerdo al acápite 8.2 en la
misma quincena, será el monto que el Contratista deberá pagar por
concepto de regalía por los Hidrocarburos perdidos, a más tardar al
segundo Día útil de recibida dicha compensación, sin perjuicio de lo
estipulado en el acápite 13.1.
CLÁUSULA DÉCIMA QUINTA.- CAPACITACIÓN Y TRANSFERENCIA DE TECNOLOGÍA

15.1 En cumplimiento de lo establecido por el artículo 22” de la Ley N*
26221, el Contratista se obliga a poner a disposición de PERUPETRO, en
cada año calendario durante la Vigencia del Contrato, la siguiente suma:

Literal Aporte Anual il
| (en US$)
a) ¡Hasta el año calendario en que tenga lugar la Cincuenta mil y 00/100
Fecha de Inicio de la Extracción Comercial. Dólares (US$
50,000.00).

b) ¡A partir del año calendario siguiente al de la
Fecha de Inicio de la Extracción Comercial:

De 0 a 30,000 barriles por día Ochenta mil y 00/100
| Dólares (US$ 80,000.00) |
De 30,001 a 50,000 barriles por día Ciento veinte mil y
00/100 Dólares (US$

/ 120,000.00).
De 50,001 a más barriles por día. Ciento ochenta mil y
00/100 Dólares (US$

180,000.00).

El primer pago se efectuará en la Fecha de Suscripción en un monto que
se determinará multiplicando el aporte anual correspondiente al literal
a), por la fracción que resulte de dividir el número de Días que falten
para completar el año calendario en curso entre trescientos sesenta y
cinco (365).

El aporte anual de capacitación en caso del literal b), será el que
corresponda al tramo en que se encuentre la producción diaria promedio
de los Hidrocarburos Fiscalizados en el año calendario anterior, la cual
se obtendrá dividiendo el volumen total de los Hidrocarburos

Fiscalizados en dicho Año entre el correspondiente número de Días.

Los pagos a que se refiere el presente acápite, excepto el primer pago,

serán efectuados durante el Mes de enero de cada año calendario. =

Para determinar la equivalencia de Barriles / Día en caso de producción
15.2

ASI

15.4

CLÁUSULA DÉCIMA SEXTA — CESIÓN

16.1

16.2

de Gas Natural, se utilizará la siguiente equivalencia: Barriles serán
equivalentes al volumen de Gas Natural expresado en pies cúbicos
estándar /divididos entre el factor cinco mil seiscientos veintiséis
(5,626).
El Contratista cumplirá con las obligaciones establecidas en el acápite

15.1 depositando el aporte en la cuenta que PERUPETRO le señale. =
PERUPETRO entregará al Contratista una comunicación manifestando la
conformidad del pago, dentro de los cinco (5) Días Útiles de haber
recibido el aporte.

El Contratista se compromete, durante la fase de explotación y de ser
posible, durante la fase de exploración, a tener un programa para
estudiantes universitarios a fin que realicen prácticas con el objeto
que éstos puedan, de acuerdo con los requerimientos de la universidad de
donde provengan, complementar su formación académica. Asimismo, el
Contratista pondrá dicho programa en conocimiento de PERUPETRO. =:

Los programas de capacitación que el Contratista establezca para su
personal, tanto en el país como en el extranjero, serán puestos en
conocimiento de PERUPETRO.

En caso que cualquiera de las empresas que conforman el Contratista
llegue a un acuerdo para ceder su posición contractual o asociarse con
un tercero en el Contrato, procederá a notificar a PERUPETRO respecto de
dicho acuerdo. A la notificación deberá acompañarse la solicitud de
calificación del cesionario o del tercero y adjuntarse la información
complementaria que resulte necesaria para su calificación como empresa

petrolera, conforme a ley. =

Si PERUPETRO otorga la calificación solicitada, la cesión se llevará a
efecto mediante la modificación del Contrato, realizada conforme a ley.

Cualquiera de las empresas que conforman el Contratista, previa
notificación a PERUPETRO, previa notificación a PERUPETRO, podrá ceder

toda oO parte de su participación en el Contrato a una Afiliada,

conforme a Ley.

16.3 El cesionario- otorgará todas las garantías y asumirá todos los derechos,
responsabilidades y obligaciones derivadas del Contrato.

CLÁUSULA DÉCIMA SÉTIMA - CASO FORTUITO O FUERZA MAYOR =

17.1 Ninguna de las Partes es imputable por la inejecución de una obligación

A

o su cumplimiento parcial, tardío o defectuoso, durante el término en

que dicha Parte obligada se vea afectada por causa de Caso Fortuito o
Fuerza Mayor y siempre que acredite que tal causa impidió su debido
cumplimiento. =

La Parte afectada por el Caso Fortuito o Fuerza Mayor notificará por
escrito dentro de los cinco (5) Días siguientes de producida la causal a
la otra Parte respecto de tal evento y acreditará la forma en que afecta
la ejecución de la correspondiente obligación. La otra Parte responderá
por escrito aceptando o no la causal dentro de los quince (15) Días
siguientes de recibida la notificación antes mencionada. La no respuesta

de la Parte notificada en el plazo señalado se entenderá como aceptación
Rica

Notario de Lima

17.

17.

S) de la causal invocada. =

3

4

SERIÉEBN? 1299298 4298

En el caso de ejecución parcial, tardía o defectuosa de la obligación
afectada por Caso Fortuito o Fuerza Mayor, la Parte obligada a su
cumplimiento hará sus mejores esfuerzos para ejecutarla con arreglo a la
común intención de las Partes expresada en el Contrato, debiendo las
Partes continuar con la ejecución de las obligaciones contractuales no

afectadas en cualquier forma por dicha causa. =

La Parte afectada por la causa de Caso Fortuito o Fuerza Mayor deberá
reiniciar el cumplimiento de las obligaciones Y condiciones
contractuales dentro de un período de tiempo razonable, luego que dicha
causa o causas hubieran desaparecido, para lo cual deberá dar aviso a la
otra Parte dentro de los cinco (5) Días siguientes de desaparecida la
causa. La Parte no afectada colaborará con la Parte afectada en este

esfuerzo. =

En los casos de huelga, paro u otros similares, una de las Partes no

podrá imponer a la otra una solución contraria a su voluntad.

El lapso durante el cual los efectos de la causa de Caso Fortuito O
Fuerza Mayor afecten el cumplimiento de las obligaciones contractuales,
será agregado al plazo previsto para el cumplimiento de dichas
obligaciones, y si fuera el caso, al de la fase correspondiente del
Contrato y al plazo de Vigencia del Contrato. =

si la causa de Caso Fortuito O Fuerza Mayor afectara la ejecución de
alguno de los programas mínimos de trabajo a que se refiere el acápite
4.6, la fianza que garantice dicho programa se mantendrá vigente y sin
ser ejecutada durante el lapso en que tal causa afecte la indicada
ejecución o durante el lapso en que PERUPETRO no se pronuncie sobre la
causal invocada por el Contratista y, si se hubiera producido alguna
discrepancia respecto a la existencia de tal causal, mientras no se
resuelva la discrepancia. Con tal fin el Contratista deberá prorrogar o
sustituir dicha fianza, según sea necesario.

Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal invocada
por el Contratista O mientras no se resuelva la discrepancia que pudiere
haberse producido sobre su existencia, quedará en suspenso el cómputo
del plazo para la ejecución del programa mínimo de trabajo respectivo.
En caso que PERUPETRO acepte la existencia de la causal de Caso Fortuito
o Fuerza Mayor invocada por el Contratista, éste reanudará la ejecución
del programa mínimo de trabajo tan pronto cesen los efectos de la

indicada causal.
PERUPETRO hará los esfuerzos necesarios para Obtener la ayuda Y
cooperación de las autoridades correspondientes del Gobierno a fin que
se tomen las medidas necesarias para asegurar una implementación y
operación continuada y segura de las actividades previstas bajo el

Contrato. = s

Se conviene que cuando cualquiera de las Partes, a su solo
criterio, considere que Su personal o el de sus subcontratistas no
puedan actuar dentro del Área de Contrato con la seguridad necesaria en

cuanto a su integridad física, la invocación de esta situación como
17.

17.

CLÁUSULA DÉCIMA OCTAVA - CONTABILIDAD =

6

causa de Caso Fortuito o Fuerza Mayor no será discutida por la otra
Parte, siempre y cuándo se haya dado cumplimiento a lo establecido en
los artículos 1314* y 1315” del Código Civil. =

En caso que el Contratista se vea afectado por causa de Caso Fortuito o
Fuerza Mayor que le impida completar la ejecución del programa mínimo de
trabajo del período en curso, “vencido el término de doce (12) Meses
consecutivos contados a partir del momento en que aquella se produjo, el
Contratista podrá resolver el Contrato, para lo cual deberá comunicar su
decisión a PERUPETRO con una anticipación no menor de treinta (30) Días

a la fecha en la cual hará suelta del Área de Contrato.

Las disposiciones de esta cláusula décimo sétima no son aplicables a

obligaciones de pago de sumas de dinero.

18.1 Cada una de las empresas que conforman el Contratista deberá llevar su

18.

2

contabilidad, de acuerdo con los principios y las prácticas contables
establecidas y aceptadas en el Perú. Asimismo, deberá llevar y mantener
todos los libros, registros detallados y «documentación que sean
necesarios para contabilizar y controlar las actividades que realiza en
el país y en el extranjero con relación al objeto del Contrato, así como
para la adecuada sustentación de sus ingresos, inversiones, costos,
gastos y Tributos incurridos en cada ejercicio. Dentro de los ciento
(120) días contados a partir de la Fecha de Suscripción, cada una de las
empresas que conforman el Contratista, proporcionará a PERUPETRO una
copia del "Manual de Procedimientos Contables” que haya decidido

proponer para registrar sus operaciones.
El "Manual de Procedimientos Contables" contiene entre otros, lo
siguiente:

a) Idioma y moneda en que se llevarán los registros contables.

kb) Principios y prácticas contables aplicables.

c) Estructura y Plan de Cuentas, de conformidad con los requerimientos
de la Comisión Nacional Supervisora de Empresas y Valores (CONASEV).
d) Mecanismos de ¡identificación de las cuentas correspondientes al
Contrato y otros contratos por Hidrocarburos, a las actividades
relacionadas y a las otras actividades.

e) Mecanismos de imputación de los ingresos, inversiones, costos

ES

gastos comunes, al Contrato, a otros contratos por Hidrocarburos,
las actividades relacionadas y a las otras actividades. =

£) Determinación de las cuentas de ingresos y egresos y de los registros
detallados para efectos del cálculo del factor Rr,, así como el
detalle de los procedimientos descritos en el anexo "E" del Contrato,

de ser el caso." =

Asimismo, el “Manual de los Procedimientos Contables” del Operador
deberá contener además, la descripción de los procedimientos relativos a
la administración de las cuentas del Contrato, incluyendo el tratamiento

de la participación de los no operadores en dichas cuentas. =:

De haberse incluido en el "Manual de Procedimientos Contables” lo
descrito en el literal f) precedente, PERUPETRO, en un lapso no mayor de
18.

18.

18.

18.

Es

4

5

SERIEBN? 1299299 4299

treinta (30) Días de haberlo recibido comunicará a cada una de las
empresas que conforman el Contratista su aprobación respecto del
procedimiento contable del factor R t-1 a que se contrae dicho literal
o, en su defecto, las sugerencias que considere para mejorar y/o ampliar
dicho procedimiento. De no haber un pronunciamiento por parte de
PERUPETRO dentro del plazo mencionado, el procedimiento a que se refiere
el literal £f) del acápite 18.1 será considerado como aprobado para todos

sus efectos. =
Dentro del mismo término de treinta (30) Días de recibido el "Manual de
Procedimientos Contables", PERUPETRO podrá formular sugerencias y/u
observaciones para mejorar, ampliar o eliminar alguno o algunos de los

otros procedimientos contables propuestos en dicho manual.
Todo cambio en lo que respecta al procedimiento contable del factor R 1-1
aprobado, será previamente propuesto a PERUPETRO para Su aprobación,
siguiéndose para tal fin el procedimiento contenido en el primer párrafo

del presente acápite. =
Los libros de contabilidad de cada una de las empresas que conforman el
Contratista, los estados financieros y la documentación de sustento de
los mismos, serán puestos a disposición de los representantes
autorizados de PERUPETRO para su verificación, en las Oficinas del

Contratista, previa notificación. =

Cada una de las empresas que conforman el Contratista mantendrá los
registros de las propiedades muebles e inmuebles, utilizadas en las
Operaciones del Contrato, de conformidad con las normas de contabilidad
vigentes en el Perú y de acuerdo a las prácticas contables generalmente

aceptadas en la industria petrolera internacional. = =

PERUPETRO podrá solicitar a cada una de las empresas que conforman el
Contratista información sobre sus propiedades cada vez que lo considere
pertinente. Asimismo, PERUPETRO podrá solicitar a dichas empresas Su
cronograma de inventarios físicos de los bienes inherentes a las
Operaciones, clasificándolos según sean de propiedad de alguna de las
empresas que conforman el Contratista O de terceros, y participar en

éstos si lo considera conveniente.

Cada una de las empresas que conforman el Contratista deberá remitir,
dentro de los treinta (30) Días de haber sido emitidos, copia del
informe de sus auditores externos sobre sus estados financieros
correspondientes al ejercicio económico anterior. En el caso que
cualquiera de dichas empresas tuviese suscrito con PERUPETRO más de un
contrato, o realizara actividades distintas a las del Contrato, se
obliga a llevar cuentas separadas con el objeto de formular estados
financieros para cada contrato y/o actividad, y por lo tanto, el informe

elaborado por sus auditores externos deberá incluir también estados

financieros por Cada contrato y/o actividad. =
Cada una de las empresas que conforman el Contratista deberá remitir a
PERUPETRO, Cuando éste lo requiera, información consignada en la
declaración jurada anual del Impuesto a la Renta presentada a la
Superintendencia Nacional de Administración Tributaria o la entidad que
18.7

CLÁUSULA DÉCIMA NOVENA — VARIOS =

19.1

19.2

19.4

LS:

19.6

TON

la sustituya.

La empresa designada como Operador llevará un sistema especial de

cuentas en las que se registre todo lo relativo a las Operaciones.”

Si en uno o más casos, cualesquiera de las Partes omitiera invocar o
insistir en el cumplimiento de alguna de las estipulaciones del Contrato
o en el ejercicio de cualquiera de los derechos otorgados bajo el
Contrato, ello no será ¡interpretado como. una renuncia a dicha
disposición o derecho. =:

En la ejecución de las Operaciones el Contratista cumplirá con todas las
resoluciones que las autoridades competentes dicten en uso de sus
atribuciones legales.

Asimismo, el Contratista se obliga a cumplir todas las disposiciones de
las autoridades competentes en relación con los aspectos de defensa y

seguridad nacional.
El Contratista tiene el derecho al libre ingreso y salida del Área de
Contrato.

En concordancia con la legislación vigente, el Contratista tendrá el
derecho de utilizar, con el propósito de llevar a cabo las Operaciones,
el agua, madera, grava y otros materiales de construcción ubicados
dentro del Área de Contrato, respetando el derecho de terceros, de ser

el caso.

La licencia de uso de información técnica del Área de Contrato u otras
áreas, que el Contratista desee adquirir, la debe solicitar a PERUPETRO,
quien la suministrará de acuerdo a la política de transferencia y uso de
información técnica de exploración producción de PERUPETRO, para cuyo

efecto las Partes suscribirán una "Carta-Convenio".

En el caso que alguna de las Partes no cumpla con pagar en el plazo
acordado, el monto materia del pago estará afecto a partir del Día
siguiente de la fecha en que debió pagarse, a las tasas de interés

siguientes: =

a) Para cuentas que sean expresadas y pagaderas en moneda nacional, la
tasa aplicable será la tasa activa en moneda nacional (TAMN) para
créditos de hasta trescientos sesenta (360) Días de plazo, publicada
por la Superintendencia de Banca y Seguros, o la que la sustituya,
aplicable al período transcurrido entre la fecha de vencimiento y la

fecha efectiva de pago. =
hb) Para cuentas que sean expresadas en Dólares, y pagaderas en moneda
nacional o en Dólares, la tasa aplicable será la tasa de interés
preferencial (U.S. Prime Rate) más tres (3) puntos porcentuales,
publicada por la Reserva Federal de los Estados Unidos de
Norteamérica, aplicada al período transcurrido entre la fecha de
vencimiento y la fecha efectiva de pago, a falta de ésta, las Partes
acordarán otra que la sustituya adecuadamente.

Las disposiciones del acápite 19.6 serán de aplicación a todas las
cuentas entre las Partes que surjan bajo el Contrato o de cualquier otro

acuerdo o transacción entre las Partes. Por acuerdo escrito entre las
SERIÉEBN2 1299300 4300

ha S) Partes se podrá establecer una estipulación diferente para el pago de
intereses. Las disposiciones aquí contenidas para la aplicación de

intereses no modificarán de ningún modo los derechos y recursos legales

de las Partes para hacer cumplir el pago de los montos adeudados. =
LU 19.8 En caso de emergencia nacional declarada por ley, en virtud de la cual
el Estado deba adquirir Hidrocarburos de productores locales, ésta se
efectuará a los precios que resulten de aplicar los mecanismos de
walorización establecidos en la cláusula octava y serán pagados en
dólares a los treinta (30) Días siguientes de efectuada la entrega.

19.9 El Estado, a través del Ministerio de Defensa y del Ministerio del
Interior, brindará al Contratista en las Operaciones y en cuanto le sea

posible, las medidas de seguridad necesarias.

19.101 Contratista liberará y en su caso indemnmizará a PERUPETRO y al
Estado, según corresponda, de cualquier reclamo, acción legal u otras
cargas o gravámenes de terceros que pudieran resultar como consecuencia
de las Operaciones y relaciones llevadas a cabo al amparo del Contrato,
provenientes de cualquier relación contractual oO extra contractual,
salvo aquellas que se originen por acciones del propio PERUPETRO O del

Estado.
a 19.11 Cada una de las empresas que conforman el Contratista tendrá la libre
5 disponibilidad de los Hidrocarburos que le corresponda conforme al
S Contrato." =

CLÁUSULA VIGÉSIMA - NOTIFICACIONES Y COMUNICACIONES
20.1 Toda notificación o comunicación, relativa al Contrato, será considerada
como válidamente cursada si es por escrito y entregada con cargo O
recibida por intermedio de correo certificado o facsímil o por otros

medios que las Partes acuerden, dirigida al destinatario en un Día Útil

a las siguientes direcciones: =
PERUPETRO: =
PERUPETRO S.A. =
Gerencia General
Av. Luis Aldana N” 320
Lima 41 - Perú

Fax: 6171801
Contratista:
GOLD OIL PERÚ S.A.C. =

Gerencia General
Malecón 28 de Julio N” 455 Of. 902
Lima 18 - Perú =:

Fax: 2419253 =

"

Contratista: =:
PLECTRUM PETROLEUM PLC SUCURSAL DEL PERÚ
Mandatario Nacional =

Coronel Inclán 691, Of. 30
Lima 18 - Perú =
Fax. 2422455

Garante Corporativo:

"
20.

20.

2

3

PLECTRUM PETROLEUM PLC =
Gerencia General =:

Banchory Business Centre
Bum O'Bennie Road =
Banchory AB31 5ZU
United Kingdom

Garante Corporativo: =
GOLD OIL PLC =:
Gerencia General
Sandy Lodge, Sandy Lane =
Kingswood, Surrey, K120 6ND

"

England / Inglaterra
Fax (44-173) 7830133

PERUPETRO, cualquiera de las empresas que conforman el Contratista y los
Garantes Corporativos tendrán el derecho de cambiar su dirección o el
número de facsímil a los efectos de las notificaciones y comunicaciones,

mediante comunicación a la otra Parte, con por lo menos cinco (5) Días

Útiles de anticipación a la fecha efectiva de dicho cambio. =

Las notificaciones o comunicaciones serán cursadas al Operador,
considerándose cursadas a todas las personas que conforman el
Contratista, salvo las notificaciones o comunicaciones relativas a las
cláusulas novena, décimo primera, décimo sexta y vigésimo segunda, las
que serán cursadas por PERUPETRO a cada una de las respectivas empresas
que conforman el Contratista."

CLÁUSULA VIGÉSIMA PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y SOLUCIÓN DE

CONTROVERSIAS

21.1 Sometimiento a la Ley Peruana

21.

2

El Contrato se ha negociado, redactado y suscrito con arreglo a las
normas legales del Perú y su contenido, ejecución y demás consecuencias
que de él se originen se regirán por las normas legales de derecho
interno de la República del Perú.

Comité Técnico de Conciliación

El Comité Técnico de Conciliación será formado dentro de los quince (15)
Días Útiles siguientes a su convocatoria por cualquiera de las Partes y
estará ¡compuesto por tres (3) miembros calificados en la materia de que
se trate. Cada una de las Partes seleccionará a un (1) miembro y el
tercero será determinado por los miembros designados por las Partes. Si
cualquiera de las Partes no designara a su miembro representante dentro
del plazo estipulado o si los miembros designados por ellas no pudieran
ponerse de acuerdo para determinar al tercer miembro dentro del plazo
estipulado, o si el Comité Técnico de Conciliación no emitiera opinión
dentro del plazo estipulado, cualquiera de las Partes podrá someter la
discrepancia para que sea resuelta de acuerdo a lo previsto en el
acápite 21.3 del Contrato.

Las Partes, dentro de los sesenta (60) Días contados a partir de la
Fecha de Suscripción, acordarán el procedimiento que regirá a este

comité. =

sERIEBNe 1299301 4301

LS Las resoluciones del Comité Técnico de Conciliación deberán ser emitidas
dentro de los treinta (30) Días de su instalación y tendrán carácter

obligatorio, en tanto un laudo arbitral, de ser el caso, no resuelva el

diferendo en forma definitiva. Sin perjuicio del cumplimiento de la
resolución emitida por el Comité Técnico de Conciliación, cualquiera de

z H las Partes podrá recurrir a arbitraje conforme al acápite 21.3, dentro
de los sesenta (60) Días siguientes a la fecha de recepción de la

notificación de la resolución referida. =

21.3 Convenio Arbitral =
Cualquier litigio, controversia, diferencia o reclamo resultante del
Contrato o relativo al Contrato, tales como su interpretación,
cumplimiento, resolución, terminación, eficacia o validez, que surja
entre el Contratista y PERUPETRO y que no pueda ser resuelto de mutuo
acuerdo entre las Partes deberá ser resuelto por medio de arbitraje
internacional de derecho, de acuerdo con lo dispuesto en el artículo 68”
de la Ley N* 26221. =
Las Partes se obligan a realizar todos aquellos actos que gean

N necesarios para el desarrollo del procedimiento arbitral hasta su

culminación y ejecución. =

El arbitraje será administrado por el Centro Internacional de Arreglo de
Diferencias Relativas a Inversiones, en adelante CIADI. En todo lo no
previsto en esta cláusula, el arbitraje se organizará y desarrollará de
acuerdo con las Reglas de Arbitraje del CIADI, wigentes en la Fecha de

Suscripción. =

Los árbitros serán tres (3), cada Parte designará a uno y el tercero

3 será nombrado por los árbitros designados por las Partes. = =
ge Para la solución de fondo del litigio, controversia, diferencia O
3 reclamo sometido a arbitraje, los árbitros aplicarán el derecho interno
E de la República del Perú. =

El arbitraje podrá tramitarse en la sede de la Corte Permanente de
Arbitraje o en la de cualquier otra institución apropiada, pública oO
privada, con la que el Centro hubiere llegado a un acuerdo a tal efecto
o en cualquier otro lugar que la Comisión o Tribunal apruebe, previa

consulta con el Secretario General.
Durante el desarrollo del arbitraje las Partes continuarán con la
ejecución de sus obligaciones contractuales, en la medida en que sea

posible, inclusive aquéllas materia del arbitraje.
sin perjuicio de lo anterior, si la materia de arbitraje fuera el
cumplimiento de las obligaciones contractuales garantizadas con las
fianzas a que se refiere el acápite 3.10 quedará en suspenso el cómputo
del plazo respectivo y tales fianzas no podrán ser ejecutadas, debiendo
ser mantenidas vigentes durante el procedimiento arbitral. Con tal fin,

el Contratista deberá prorrogar 0 sustituir dichas fianzas, según sea

necesario. = =
El laudo es obl igatorio para las Partes y no podrá ser objeto de
apelación ni de cualquier otro recurso, excepto los previstos en el

Convenio sobre Arreglo de Diferencias Relativas a Inversiones entre
Estados y Nacionales de Otros Estados, en adelante el Convenio. =

El laudo dictado conforme al Convenio se ejecutará dentro del territorio

peruano, de acuerdo a las normas vigentes sobre ejecución de sentencias.

Las Partes renuncian a cualquier reclamación diplomática. =: =

21.4 Este Contrato se redacta e interpreta en el idioma castellano, por lo

CLÁUSULA VIGÉSIMA SEGUNDA - TERMINACIÓN =

que las Partes convienen en que esta versión es la única y la oficial.

22.1La terminación del Contrato se rige por lo estipulado en él, y

22.

22.

2

supletoriamente por las normas de la Ley N* 26221; y, en cuanto a lo que
no esté previsto en ella, por las normas del Código Civil.

Salvo los casos previstos en el acápite 22.3, cuando una de las Partes
incurra en incumplimiento de cualquiera de las obligaciones estipuladas
en el Contrato por causas que no fueran de Caso Fortuito o Fuerza Mayor,
la otra Parte podrá notificar a dicha Parte, comunicándole el
incumplimiento y su intención de dar por terminado el Contrato al
término del plazo de sesenta (60) Días a no ser que dentro de este plazo
el referido incumplimiento sea subsanado o que a satisfacción de la otra

Parte demuestre que está en vía de subsanación. =

Si la Parte que recibe una notificación de incumplimiento cuestiona o
niega la existencia de éste, dicha Parte puede referir el asunto a
arbitraje conforme a lo dispuesto en la cláusula vigésimo primera,
dentro de los treinta (30) Días siguientes a la notificación. En tal
caso, el cómputo del plazo de sesenta (60) Días quedará en suspenso
hasta que el laudo arbitral sea notificado a las Partes; y el Contrato

terminará “si habiendo sido confirmado el incumplimiento, éste no es

subsanado dentro de dicho plazo. =:
El, Contrato puede terminar con anterioridad al plazo de Vigencia del
Contrato, por acuerdo expreso de las Partes.

A la terminación del Contrato cesarán totalmente todos los derechos y

obligaciones de las Partes, especificados en el Contrato y se tendrá en

consideración:

a) Que los derechos y las obligaciones de las Partes derivados de este
Contrato con anterioridad a dicha terminación sean respetados;
incluyendo, entre Otros, el derecho del Contratista a los
Hidrocarburos extraídos y a las garantías estipuladas en el Contrato;
y, =

b) Que en caso de incumplimiento y responsabilidad incurridos en fecha

anterior a la terminación por cualquiera de las Partes, de cualquiera
de las obligaciones estipuladas en el Contrato, éstos sean subsanados
por la Parte infractora, salvo las obligaciones especificadas en el

Contrato que se extinguen con la terminación del mismo.

El Contrato se resolverá de pleno derecho y sin previo trámite, en los

casos siguientes:

22.3.1 En caso que el Contratista haya incumplido con la ejecución del
programa mínimo de trabajo de cualquier período de la fase de
exploración, luego de haber hecho uso de las prórrogas
contempladas en el acápite 3.4 de ser el caso, y sin razones
3]

adini Barred:
Notario de Lima

a

do Fern

Ricar

22.

22.

22.

4

SERIEBNO 1299302 4302

satisfactorias a PERUPETRO, salvo que se cumpla lo previsto en

los acápites 4.7 y 4-13. =
22.3.2 En caso que al vencimiento de la fase de exploración oO del
período de retención, lo último que suceda, no se efectuara

ninguna declaración de Descubrimiento Comercial.

22.3.3 En los casos específicos señalados en los acápites 3.10, 4.2 y
17.5. =

22.3.4 En caso que alguna de las empresas que conforman el Contratista
haya sido declarada en insolvencia, disolución, liquidación o
quiebra y la otra u otras empresas que conforman el Contratista oO
un tercero debidamente calificado por PERUPETRO, no asuma la
participación en el Contrato de la empresa disuelta, liquidada o
quebrada en un plazo de quince (15) Días Útiles.

22.3.5 En caso de no encontrarse vigente alguna de las garantías
corporativas a que se refiere el acápite 3.11 y el Contratista no
cumpla con sustituirla en un plazo máximo de quince (15) Días
Útiles siguientes a la recepción por el Contratista de la
notificación de PERUPETRO requiriendo la sustitución, o en caso
de haber sido declarada la insolvencia, disolución, liquidación o
quiebra de la entidad que haya otorgado alguna de las garantías a
que se refiere el acápite 3.11 y alguna de las empresas que
integran el Contratista no cumpla con notificar a PERUPETRO en un
plazo máximo de quince (15) Días Útiles siguientes al
requerimiento de PERUPETRO, ¡identificando a la empresa que
asumirá la garantía corporativa, previa calificación y aceptación
por PERUPETRO."

22.3.6 Por mandato de un laudo arbitral que declare, en los casos del
acápite 22.1, un incumplimiento y éste no sea subsanado conforme
a lo dispuesto en el referido acápite; O por mandato de un laudo

arbitral que declare la terminación del Contrato. =

22.3.7 Al vencimiento del plazo contractual.

De acuerdo a lo establecido por el artículo 87* de la Ley No. 26221,
también podrá resolverse el Contrato cuando en aplicación del
"Reglamento de Medio Ambiente para las Actividades de Hidrocarburos",
aprobado por Decreto Supremo NO. 046-93-EM Y sus modificatorias,
procede el cese definitivo de actividades. = =

En caso que alguna de las empresas que conforman el Contratista, O
alguna de las entidades que hayan otorgado la garantía a que se refiere
el acápite 3.11, solicite protección contra las acciones de acreedores,

PERUPETRO podrá resolver el Contrato en caso estime que sus derechos

bajo el Contrato no se encuentren debidamente protegidos.
A la terminación del Contrato, el Contratista entregará en propiedad al
Estado, a través de PERUPETRO, a menos que éste no los requiera, sio
cargo ni costo alguno para éste, en buen estado de conservación,
mantenimiento y funcionamiento, Y teniendo en cuenta el desgaste normal
producido por el uso, los inmuebles, instalaciones de energía,

campamentos, medios de comunicación, ductos y demás bienes de producción
e instalaciones de propiedad del Contratista, o de cualquiera de las
empresas que conforman el Contratista, que permitan la continuación de

las Operaciones. =

En caso de haber Explotación conjunta de Petróleo, Gas Natural No
Asociado y/o Gas Natural No Asociado y Condensados, al término del plazo
establecido en el acápite 3.1 para la fase de explotación de Petróleo,
el Contratista entregará en propiedad al Estado, a través de PERUPETRO,
a menos que éste no los requiera, sin cargo ni costo alguno para éste,
en buen estado de conservación, mantenimiento y funcionamiento y
teniendo en cuenta el desgaste normal producido por el uso, los bienes e
instalaciones propios de la Explotación de Petróleo, que no sean
necesarios para la Explotación de Gas Natural No Asociado y/o Gas
Natural No Asociado y Condensados.

Los bienes e instalaciones que conserve el Contratista, o cualquiera de
las empresas que conforman el Contratista, para la Explotación del Gas
Natural No Asociado y/o Gas Natural No Asociado y Condensados, que hayan
estado siendo utilizados también en la Explotación de Petróleo, aún
cuando continuaran en propiedad del Contratista, o de cualquiera de las
empresas que conforman el Contratista de ser el caso, serán aplicados a

servir ambas Explotaciones, celebrándose al efecto un convenio entre las

Partes. =

En caso que el Contratista, o cualquiera de las empresas que conforman
el Contratista, haya estado usando los bienes e instalaciones descritos
en el primer párrafo del presente acápite pero que no sean conexos o
accesorios exclusivamente a las Operaciones, esto es, que también hayan
estado siendo usados para operaciones en otras áreas con contrato
vigente para la Exploración o Explotación de Hidrocarburos en el país,
el Contratista, (o cualquiera de las empresas que conforman el
Contratista, continuará con la propiedad de dichos bienes, haciendo uso
de ellos.

22.7 A efectos de lo dispuesto en el acápite 22.6, durante el último Año de
Vigencia del Contrato, el Contratista dará las facilidades y colaborará
con PERUPETRO en todo lo necesario para que, sin interferir con las
Operaciones, PERUPETRO pueda realizar todos los actos y celebrar todos
los convenios que permitan una transición ordenada y no interrumpida de
las Operaciones que se vengan realizando a la fecha de terminación del
Contrato.

ANEXO “A”
DESCRIPCIÓN DEL LOTE Z-34 =

UBICACION

El Lote Z-34 se encuentra ubicado en el zócalo continental, frente a las
costas de las Provincias de Talara y Paita del Departamento de Piura y está
delimitado tal como se muestra en el Anexo “B” (Mapa) conforme a la siguiente
descripción. =
PUNTO DE REFERENCIA

El Punto de Referencia (P.R.) es la Estación Geodésica Belco F-A, ubicado en

el área de Punta Arenas, Distrito de Talara, Provincia de Talara del
SERIEBN2 1299303 4303

artamento de Piura.
NTO DE PARTIDA =:

Desde el Punto de Referencia (PR) se mide 6,801.643 m hacia el Sur y luego
8,707.568 m hacia el Oeste, hasta encontrar el Punto (89) que es el Punto de
Partida (P.P.) del perímetro del Lote.
CONFORMACION DEL LOTE =

Desde el Punto (89) o (P.P.) se mide 10,000.000 m Sur en línea recta con

1

Azimut de 180%00'00” hasta llegar al Punto (99)

ñ

Desde el Punto (99) se mide 5,500.000 m Oeste en línea recta con Azimut de
2702''00'00” hasta llegar al Punto (98)
Desde el Punto (98) se mide 5,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar al Punto (105)

"

Desde el Punto (105) se mide 6,000.000 m Oeste en línea recta con Azimut de
270*00'00" hasta llegar al Punto (103)
Desde el Punto (103) se mide 15,000.000 m Sur en línea recta con Azimut de

"

180*00'00” hasta llegar al Punto (116) =
Desde el Punto (116) se mide 9,000.000 m Este en línea recta con Azimut de
90*00'00” hasta llegar al Punto (118)
Desde el Punto (118) se mide 10,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar al Punto (126)
Desde el Punto (126) se mide 1,000.000 m Este en línea recta con Azimut de
90*00'00” hasta llegar al Punto (127)
Desde el Punto (127) se mide 10,000.000 m Sur en línea recta con Azimut de
180*00'00" hasta llegar al Punto (136)
Desde el Punto (136) se mide 2,000.000 m Este en línea recta con Azimut de
90*00'00” hasta llegar al Punto (137)
Desde el Punto (137) se mide 13,614.670 m Sur en línea recta con Azimut de
180*00'00” hasta llegar al Punto (152) =
Desde el Punto (152) se mide 29,628.400 m Oeste en línea recta con Azimut de
270*00'00" hasta llegar al Punto (149)
Desde el Punto (149) se mide 128,000.000 m Norte en línea recta con Azimut de
360-00'00" hasta llegar al Punto (1)
Desde el Punto (1) se mide 49,628.400 m Este en línea recta con Azimut de
90*00'00" hasta llegar al Punto (6) =
Desde el Punto (6) se mide 4,385.321 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (9)
Desde el Punto (9) se mide 5,000.000 m Oeste en línea recta con Azimut de
270*00'00" hasta llegar al Punto (8)
Desde el Punto (8) se mide 5,000.000 m Sur en línea recta con Azimut de
180*00'00" hasta llegar el Punto (18)
Desde el Punto (18) se mide 5,000.000 m Oeste en línea recta con Azimut de

"

"

"

"

270*00'00” hasta llegar al Punto (16)

Desde el Punto (16) se mide 2,500.000 m Sur en línea recta con Azimut de

180*%00'00” hasta llegar el Punto (24) =
Desde el Punto (24) se mide 4,500.000 m Oeste en línea recta con Azimut de

270*00'00” hasta llegar al Punto (23)
Desde el Punto (23) se mide 7,500:009 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (32) =
Desde el Punto (32) se mide 5,000.000 m Oeste en línea recta con Azimut de
270*00'00” hasta llegar al Punto (31) =
Desde el Punto (31) se mide 5,000.000 m Sur en línea recta con Azimut de
180*00'00" hasta llegar el Punto (39)
Desde el Punto (39) se mide 1,000.000 m Oeste en línea recta con Azimut de
270*00'00" hasta llegar al Punto (38)
Desde el Punto (38) se mide 5,000.000 m Sur en línea recta con Azimut de
180%00'00” hasta llegar el Punto (45) =:
Desde el Punto (45) se mide 4,000.000 m Este en línea recta con Azimut de
90*00'00” hasta llegar al Punto (46
Desde el Punto (46) se mide 5,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (51)
Desde el Punto (51) se mide 8,000.000 m Oeste en línea recta con Azimut de
270*00'00” hasta llegar al Punto (50) =
Desde el Punto (50) se mide 5,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (56) =
Desde el Punto (56) se mide 750.000 m Este en línea recta con Azimut de
90%00'00” hasta llegar al Punto (57)
Desde el Punto (57) se mide 8,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (65)
Desde el Punto (65) se mide 4,750.000 m Este en línea recta con Azimut de
90*00'00” hasta llegar al Punto (66)
Desde el Punto (66) se mide 2,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (67) =
Desde el Punto (67) se mide 4,000.000 m Este en línea recta con Azimut de
90*00'00” hasta llegar al Punto (68)
Desde el Punto (68) se mide 5,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (77) =
Desde el Punto (77) se mide 9,500.000 m Oeste en línea recta con Azimut de
270*00'00" hasta llegar al Punto (74)
Desde el Punto (74) se mide 5,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (82) =
Desde el Punto (82) se mide 2,000.000 m Este en línea recta con Azimut de
90*00'00” hasta llegar al Punto (83)
Desde el Punto (83) se mide 5,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (88)
Desde el Punto (88) se mide 2,000.000 m Este en línea recta con Azimut de
20*00'00” hasta llegar al Punto (89) o Punto de Partida (P.P.) cerrando así
el perímetro del Lote. =
COLINDANCIAS =
Por el Sur y Oeste con áreas libres, por el Norte con el Lote Z-38, por el
Este con los Lotes Z-1, Z-2B y Z-6.
DEFINICIÓN DE LAS PARCELAS
Parcela 1 rodeada por los puntos de esquina 1,2,11 y 10

mM

m7

Parcela 2 rodeada por los puntos de esquina 2,3,12 y 11
Parcela 3 rodeada por los puntos de esquina 3,4,13 y 12
serteBNo 1299304 34304

rodeada por los puntos de esquina 4,5,7,14 Y 13

rodeada por los puntos de esquina 5,6,9,8 Y 7
Parcela rodeada por los puntos de esquina 11,12,21 y 20

Parcela

4
5

Parcela 6 rodeada por los puntos de esquina 10,11,20 y 19
1d
8 rodeada por los puntos de esquina 12,13,15,22 y
a

Parcela rodeada por los puntos de esquina 13,14,17,16 y
Parcela 10 rodeada por los puntos de esquina 7,8,18,17 y 14
Parcela 11 rodeada por los puntos de esquina 19,20,26 y 25
Parcela 12 rodeada por los puntos de esquina 20,21,27 Y 26
Parcela 13 rodeada por los puntos de esquina 21,22,28 y 27
Parcela 14 rodeada por los puntos de esquina 15,16,24,23,30,29,28 y 22
Parcela 15 rodeada por los puntos de esquina 25,26,34 Y 33
Parcela 16 rodeada por los puntos de esquina 26,27,35 y 34
Parcela 17 rodeada por los puntos de esquina 27,28,29,31,36 y 35
Parcela 18 rodeada por los puntos de esquina 29,30,32 y 31
Parcela 19 rodeada por los puntos de esquina 33,34,41 Y 40 =
Parcela 20 rodeada por los puntos de esquina 34,35,37,42 y 41
Parcela 21 rodeada por los puntos de esquina 35,36,39,38 y 37
Parcela 22 rodeada por los puntos de esquina 40,41,48 y 47
Parcela 23 rodeada por los puntos de esquina 41,42,43,149 y 48
Parcela 24 rodeada por los puntos de esquina 37,38,45,44,43 y 42
Parcela 25 rodeada por los puntos de esquina 47,48,53 Y 52

Parcela 26 rodeada por los puntos de esquina 48,49,54 y 53 =
Parcela 27 rodeada por los puntos de esquina 43,44,50,56,55,54 Y 49 =

Parcela 28 rodeada por los puntos de esquina 44,45,146,51 y 50 =

Parcela 29 rodeada por los puntos de esquina 52,53,59 y 58

Parcela 30 rodeada por los puntos de esquina 53,54,55,60 y 59

Parcela 31 rodeada por los puntos de esquina 58,59,62 y 61

Parcela 32 rodeada por los puntos de esquina 59,60,63 y 62

Parcela 33 rodeada por los puntos de esquina 55,56,57,64,63 Y

Parcela 34 rodeada por los puntos de esquina 61,62,70 y 69
Parcela 35 rodeada por los puntos de esquina 62,63,71 Y 70

Parcela 36 rodeada por los puntos de esquina 63,64,65,72 Y
Parcela 37 rodeada por los puntos de esquina 69,70,72 Y 78

Parcela 38 rodeada por los puntos de esquina 70,71,73,80 y 79

Parcela 39 rodeada por los puntos de esquina 71,72,75,74 Y 73
Parcela 40 rodeada por los puntos de esquina 65,66,67,76,75 y 72 =
Parcela 41 rodeada por los puntos de esquina 67,68,77 y 76 =
parcela 42 rodeada por los puntos de esquina 78,79,85 y 84
Parcela 43 rodeada por los puntos de esquina 79,80,81,86 y
Parcela 44 rodeada por los puntos de esquina 73,74,82,81 y
Parcela 45 rodeada por los puntos de esquina 84,85,91 y 90
Parcela 46 rodeada por los puntos de esquina 85,86,87,92 y 91 =
Parcela 47 rodeada por los puntos de esquina 81,82,83,88,87 Y
Parcela 48 rodeada por los puntos de esquina 90,91,94 y 93
Parcela 49 rodeada por los puntos de esquina 91,92,295 Y 94
Parcela 50 rodeada por los puntos de esquina 87,88,89,97,96,95 y 92 =
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela

Parcela

DE
5
53
54
55

67

rodeada
rodeada
rodeada

rodeada y

rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada

rodeada p

rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada

por
por

los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los
los

puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos

de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de
de

esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina

esquina

93,94,101 y 100
94,95,102 y 101 ==
95,96,98,105,104 y 102
96,97,99 y 98
100,101,107 y 106
101,102,104,103,108 y 107
106,107,110 y 10

107,108,111 y 110
109,110,113 y 112
110,111,114 y 113
112,113,115,120 y
113,114,116 y 115
119,120,122 y 121 ===
115,116,117,123,122 y 120
117,118,124 y 123
121,122,129 y 128
122,123,125,130 y 129
123,124,126 y 125
128,129,132 y 131
129,130,133 y 132 ===
125,126,127,134,133 y 130
131,132,139 y 138
132,133,135,140 y
133,134,136 y 135
138,139,142 y 141
139,140,143 y 142
135,136,137,144,143 y 140
141,142,146 y 145 ===
142,143,147 y
143,144,148 y
145,146,150 y
146,147,151 y
147,148,152 y

RELACION DE COORDENADAS DE LAS ESQUINAS DEL LOTE

COORDENADAS
GEOGRAFICAS

[COORDENADAS PLANAS
U.T.M.

Punto

Latitud Sur

Longitud Oeste | Metros Norte

Metros Este

Est. Belco F.A (PR)

04%35'31"419

81%17'23"863

9,492,416.313 467,835.968

89 (PP)

04*39'12”790

81%22'06"570

9'485,614.670 | 459,128.400

99

04%44'38"470

81%22'06"740

9'475,614.670 459,128.400

98

04%44'38"360

81%25'05"270

9'475,614.670 | 453,628.400

105

04%47'21”203

81%25'05"376

9'470,614.670 | 453,628.400

103

04%47'21"076

81%28'20"152

9'470,614.670_ | 447,628.400

116

| 04255'29"573

81%28'20"492

9'455,614.670 628.400

118

| 04%55'29"763

81%23'28"269

9'455,614.670 | 456,628.400

126

| 05%00'55"450

81%23'28”460

9'445,614.670 | 456,628.400 |

127

05%00'55"450

81%22'55”987

9'445,614.670 | 457,628.400

136

05%06'21”110

81%22'56"170 | 9'435,614.670

457,628.400

1299305 4305
osos21r154 | si2ara1r222 | 9'435,614.670 | 459.628.400
051344530 | 8192151475 | 9'422,000.000 | 459,628.40
05%13'43"774 | 81*37587925 | 9'422,000.000 | 430,000.00
0404 15'350 | 813750215 | 9'550,000.000 | 430,000.000
040418165 | 811T00'697 | 9'550,000.000 | 479,628.40

o4s06'38'998 | 81911'00"729 | 9'545,614.679 479,628.400
040638056 | 8113427898 | 9545,614.679 | 474,628.400
04*0921"796 | 8191342945 | 9'540,614.679 | 474,628.40
04*0921"745 | 8191625122 | 9540,614.679 | 469.625.400
0491043164 | 81%16'25"150 | 9538,114.679 469,628.400
ca0a3rio | er1e's1r113 | 9'538,114.679 | 465,128.400
041447368 | B1%18'51211 | 9530,614.670 465,128.400
0451447280 | 81921337400 | 9'530,614.670 | 460,128.40
041730120 | 81%1'33"480 | 9525,614.670 460,128.400

| 041730100 | 81%22'05'920 9'525,614.670 | 459,128.400

oas2012'940 | 81%2208"000 | 9520,614.670 459,128.400
042013000 | 8191956"230 | 9'520,614.670 | 463,128.40
04r22755'840 | 81919'56"300 | 9'515,614.670 | 463,128.40

—o42255"710 | 81%2415'850 | 9515,614.670 455,128.400
047538850 | 8192415'940 | 9'510,614.670 | 455,128.400
0492538560 | 812351"810 | 9'510,614.670 455,878.400
0ar2959100 | 81923517750 | 9'502,614.670 | 455,878.400
042959180 | 812117610 | 9'502,614.670 | 460,628.40

| o43104"310 | 81%21'17'640 9'500,614.670 | 460,628.400

Toas31104"370 | 811907840 | 9'500,614.670 464,628.400
0433477210 | 81%19'07"910 | 9495,614.670 464,628.400
043347050 | 81%24'16"210 | 9495,614.670 | 455,128.400

1 04r30'29'803 | 81%2416"306 | 9490,014.670 | "455,125.400

Hosae29920 | 8192311390 | 9'490,614.670 | 457,128.400
04r3912760 | 8192311480 | 9'485,614.670 | 457.1 28.400

RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS

PUNTO COORDENADAS PLANAS U.T.M.
1 | 9'550,000.000 m N_| 430,000.000 m E
| 9'550,000.000 m N 440,000.000 m E

9'550,000.000 mN_|

450,000.000 m E

9'550,000.000 m N 460,000.000 mE |
9'550,000.000 m N 470,000.000 m E
9'550,000.000 m N 479,628.400 m E
9'545,614.679 m N 470,000.000 m E
9'545,614.679 m N 474,628.400 m E

9'545,614.679 m N

479,628.400 m E

9'545,000.000 mN_|

430,000.000 m E

9'545,000.000 m N

440,000.000 m E

9'545,000.000 m N

450,000.000 m E

9'545,000.000 m N

460,000.000 m E

9'545,000.000 m N

470,000.000 m E

9'540,614.679 m N

460,000.000 m E

9'540,614.679 mN_|

469,628.400 m E

9'540,614.679mN_|

470,000.000 m E

9'540,614.679 m N

474,628.400 m E

| 9'540,000.000 m N

430,000.000. m E

9'540,000.000 mN_|

440,000.000 m E

21 9'540,000.000 m N_| 450,000.000 m E
22 | 9'540,000.000mN | 460,000.000 mE
23 | 9'538,114.679mN | 465,128.400mE |
24 | 9'538,114.679mN | 469,628.400 mE
[25 | 9'535,000.000mN | 430,000.000 mE
[26 | 9'535,000.000mN | 440,000.000 mE
27 | 9'535,000.000mN | 450,000.000mE |
28 | 9'535,000.000mN | 460,000.000 mE
29 | 9'535,000.000mN_| 460,128.400 mE
30 | 9'535,000.000mN | 465,128.400 mE
31 9'530,614.670mN_| 460,128.400 mE
32 | 8'530,614.670mN | 465,128.400mE |
33 | 9'530,000.000mN | 430,000.000 mE
34 | 8'530,000.000mN | 440,000.000 mE
35 | 8'530,000.000mN | 450,000.000 mE
36 | 9'530,000.000mN | 460,128.400 mE
37 | 9'525,614.670mN | 450,000.000mE |
38 | e'525,614.670mN | 459,128.400 mE
39 | 9'525,614.670mN | 460,128.400 mE
40 | 9'525,000.000mN | 430,000.000 mE
41 9'525,000.000 m N_| 440,000.000mE |
42 | 9'525,000.000mN | 450,000.000 mE
43 | 9'520,614.670mN | 450,000.000mE |
44 | 9'520,614.670mN | 455,128.400 mE
45 | 8'520,614.670mN | 459,128.400 mE
46 | 9'520,614.670mN | 463,128.400 mE
47 | 8'520,000.000m N_| 430,000.000 mE
48 | e'520,000.000mN | 440,000.000 mE
49 | 9'520,000.000mN | 450,000.000 mE
50 | 9'515,614.670mN | 455,128.400mE |
51 9'515,614.670 mN | 463,128.400 mE
[52 | 8'515,000.000mN | 430,000.000mE |
53 | 8'515,000.000mN | 440,000.000 mE
54 | 8'515,000.000mN_| 450,000.000 mE
55 | 9'510,614.670mN | 450,000.000 mE
56 | 9'510,614.670mN | 455,128.400 mE
57 | 9'510,614.670mN | 455,878.400 m E
58 | e'510,000.000mN | 430,000.000 mE
59 | 9'510,000.000mN | 440,000.000 mE
60 | 9'510,000.000mN | 450,000.000 mE
61 9'505,000.000 m N_| 430,000.000 mE
[62 | 8'505,000.000mN | 440,000.00 m E
63 | 9'505,000.000mN | 450,000.000 mE
64 | 9'505,000.000mN | 455,878.400 mE
65 | 9'502,614.670mN | 455,878.400 mE
66 | 9502,614.670mN | 460,628.400 mE
[67 | 9'500,614.670mN | 460,628.400 mE
68 | 9500,614.670mN | 464,628.400 mE
69 | 9'500,000.000mN | 430,000.000 mE
70 | 9'500,000.000mN | 440.000.000 m E
71 9'500,000.000m N_| 450,000.000 m E
72 | 9'500,000.000mN | 455,878.400 m E
73 | 9'495,614.670mN | 450,000.00 m E
74 | 9495,614.670mN | 455,128.400 mE |

serIEBNo 1299306 4306

[75 9'495,614.670 m N | 455,878.400 m E
[76 9'495,614.670 m N 460,628.400 m E
77 9'495,614.670 m N 464,628.400 m E
78 9'495,000.000 m N | 430,000.000'm E
| 79 9'495,000.000 m N [ 440,000.000 m E
80 9'495,000.000 mN 450,000.000 m E
81 9'490,614.670 m N 450,000.000 m E
82 9'490,614.8670 mN_| 455,128.400 m E
83 9'490,614.670 m N 457,128.400 m E
84 9'490,000.000 m N] 430,000.000 m E
85 9'490,000.000 m N 440,000.000 m E
86 9'490,000.000 m N 450,000.000 m E
87 9'485,614.670 m N | 450,000.000 m E
88 9'485,614.670 m N 457,128.400 m E
89 9'485,614.670 m N 459,128.400 m E
90 9'485,000.000 m N 430,000.000 m E
91 9'485,000.000 m N 440,000.000 m E
92 9'485,000.000 m N 450,000.000 m E
93 9'480,000.000mN_| 430,000.000 m E
94 9'480,000.000 m N 440,000.000 m E
95 9'480,000.000 m N 450,000.000 m E
96 9'480,000.000 m N 453,628.400 m E

2 a7 | 9'480,000.000 mN | 459,128.400 m E
3 os | ga75614.670mN | 453,628.400 mE
$ 99 | 9475614.670mN | 459,128.400 mE
BE 100 | 9'475,000.000 mN | 430,000.000 mE
53 101 | 9'275,000.000 mN | 440,000.000 mE
ca [102 | 9'475,000.000 mN 450,000.000 m E
eS 103 | e470,614.670mN | 447,628.400 mE
es 104 | 9470,614.670mN | 450,000.000 m E
gs [105 | 9'470,614.670 mN 453,628.400 m E
E 106 | 9'470,000.000 mN | 430,000.00 m E
2 [407 | 9'470,000.000 mN 440,000.000 m E

108 | 9'470,000.000mN | 447,628.400 m E
109 | 9'465,000.000 mN | 430,000.00 mE
110 | 9'465,000.000 mN | 440,000.000 m E
111 | 9'465,000.000 mN 447,628.400 m E
112 | 9'460,000.000mN | 430.000.000 m E
113 | 9'460,000.000 mN | 440,000.000 m E
114 | 9'460,000.000 mN | 447,628.400 mE
415 | g9455614.670mN | 440,000.000 m E
116 | 9455,614.670mN | 447,628.400 mE
417 | 9a55,614.670 mN | 450,000.000 mE
118 9'455,514.670 mN_| 456,628.400 m E
119 | 9'455,000.000mN | 430,000.000 m E
120 | 9'455,000.000mN | 440,000.000 mE
121 9'450,000.000 m N_| 430,000.000 mE
122 | 9'450.000.000 mN | 440,000.000 mE
123 | 9'450,000.000mN | 450,000.000 mE
124 | 9'450,000.000mN | 456,628.400 mE
195 | 9445614.670mN | 450,000.000 m E
126 | 9445,614.670mN | 456,628.400 m E
197 | 9445,614.670mN | 457,628.400 m E
128 | 9'445,000.000 mN | 430,000.000 mE

129 9'445,000.000 m N 440,000.000 m E
130 9'445,000.000 m N 450,000.000 m E
131 9'440,000.000 m N 430,000.000mE |
132 9'440,000.000 mN | 440,000.000mE |
133 9'440,000.000 m N 450,000.000 m E
134 | 9'440,000.000 mN 457,628.400 m E
135 9'435,614.670 m N 450,000.000 m E
136 9'435,614.670 m N 457,628.400 m E
137 9'435,614.670 mN 459,628.400 m E
138 9'435,000.000 m N 430,000.000 m E
139 9'435,000.000 m N 440,000.000 m E
140 9'435,000.000 mN_| 450,000.000 m E
141 9'430,000.000 mN | 430,000.000 m E
142 9'430,000.000 m N 440,000.000 m E
143 9'430,000.000 m N 450,000.000 m E
144 9'430,000.000 m N 459,628.400 m E
145 9'425,000.000 m N 430,000.000 m E
146 9'425,000.000 m N 440,000.000 m E
147 9'425,000.000 m N 450,000.000mE |
148 9'425,000.000 m N 459,628.400 m E
149 9'422,000.000 m N 430,000.000 m E
150 | 9'422,000.000mN | 440,000.000mE |
151 9'422,000.000 m N 450,000.000 m E
152 | 9'422,000.000 mN 459,628.400 m E
EXTENSION (Areas por parcelas)
Parcela | Área ]

1 5,000.000 ha

2 5,000.000 ha

3 5,000.000 ha

4 5,000.000 ha

5 4,222.362 ha

6 5,000.000 ha

1 5,000.000 ha

8 5,000.000 ha

g 4,385.321 ha

10 2,314.200 ha

11 5,000.000 ha

12 5,000.000 ha

13 5,000.000 ha

14 4,004.432 ha

15 5,000.000 ha

16 5,000.000 ha

17 5,064.200 ha

18 2,192.665 ha

19 5,000.000 ha

20 5,000.000 ha

21 4,441.638 ha

22 5,000.000 ha

23 5,000.000 ha

24 4,564.200 ha

25 5,000.000 ha

26 5,000.000 ha
an

lo Fem
Notario de Lit

Ricard

SERIÉEBNS 1299307
27 5,128.400 ha
28 4,000.000 ha
29 5.000.000 ha
30 —| 5.000.000 ha
31 5,000.000 ha
32 5,000.000 ha
33 3,300.528 ha
34 | 5,000.00 ha
35 5,000.000 ha
36 2.939.200 ha
37 5,000.000 ha
38 | 5,000.00 ha
39 2.577.872 ha
40 3,325.000 ha
41 2.000.000 ha
42 5,000.000 ha
43 5,000.000 ha
44 2.564.200 ha
45 5,000.000 ha
46 5,000.000 ha
47 3,564.200 ha
48 | 5,000.00 ha
49 | 5,000.000 ha
50 | 5,125.295ha
51 5,000.000 ha
52 5,000.000 ha
53 3,405.373 ha
54 2,411.931 ha
55 5,000.000 ha
56 4,854.25 ha
57 5,000.000 ha
58 3,814.200 ha
59 5,000.000 ha
60 | 3.814.200 ha
61 5,000.000 ha
62 3,345.305 ha
63 5,000.000 ha
64 5,614.670 ha
65 3,721.628 ha
66 5,000.000 ha
67 5,000.000 ha
68 2,906.772 ha
69 5,000.000 ha
70 5.000.000 ha
71 —4,283.095 ha
72 | 5,000.00 ha
73 5.000.000 ha
74 3,345.305 ha
75 5,000.000 ha
76 5,000.000 ha
77 5,406.029 ha
78 5,000.000 ha
79 5,000.000 ha
80 4,814.200 ha

430%
81 3.000.000 ha

82 3,000.000 ha
83 2,888.520 ha
Total [|371,339.166ha_
49 Parcelas regulares de 5,000.000 ha c/u = 245,000.000 ha
02 Parcelas regulares de 3,814.200 ha c/u = 7,628.400 ha |

02 Parcelas regulares de 3,000.000 ha c/u 6,000.000 ha
30 Parcelas irregulares de áreas diversas 112,710.766 ha
TOTAL 83 PARCELAS _= 371,339.166 ha

Las Coordenadas, Distancias, Areas y Azimuts mencionados en este anexo,
se refieren al Sistema de Proyección Universal Transversal Mercator
(U.T.M) Esferoide Internacional, Zona 17 (Meridiano Central 81*00'00").

El Datum Geodésico es el Provisional para América del Sur, La Canoa de

1956, ubicado en Venezuela (PSAD 56). = .

En caso de discrepancias de las Coordenadas U.T.M. con las Coordenadas
Geográficas o con las Distancias, Areas y Azimuts, las Coordenadas
U.T.M. serán consideradas correctas.
= ANEXO “B”
= MAPA DEL ÁREA DE CONTRATO - LOTE Z-34 =
ES EL MAPA DEL LOTE Z-34, QUE DELIMITA EL AREA DEL PRESENTE CONTRATO DE
LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE HIDROCARBUROS ENTRE PERUPETRO
S.A. y GOLD OIL PERU S.A.C., PLECTRUM PETROLEUM PLC, SUCURSAL DEL PERU, EL
MISMO QUE DEBIDAMENTE FIRMADO POR LAS PARTES, SE ANEXA A LA PRESENTE
ESCRITURA PUBLICA. =:

”o-1 1"
= CARTA FIANZA PARA EL PRIMER PERIODO =
= DEL PROGRAMA MÍNIMO DE TRABAJO =

7

CARTA FIANZA N* =
Lima, =

Señores =
PERUPETRO S.A. =
Ciudad. =

De nuestra consideración:

Por la presente, nosotros..... (Entidad del sistema financiero)..... nos
constituimos en fiadores solidarios de GOLD OIL PERÚ S.A.C. y PLECTRUM
PETROLEUM PLC SUCURSAL DEL PERÚ, en adelante llamados el Contratista, ante
PERUPETRO S.A., en adelante llamada PERUPETRO, por el importe de dos millones
y 00/100 Dólares (US$ 2'000,000.00) a fin de garantizar el fiel cumplimiento
de las obligaciones del Contratista del programa mínimo de trabajo del
primer período, contenidas en la cláusula cuarta del Contrato de Licencia
para la Exploración y Explotación de Hidrocarburos en el Lote Z-34, suscrito
con PERUPETRO (en adelante llamado Contrato).
La obligación que asume ....(Entidad del sistema financiero) ...... bajo la

presente fianza se limita a pagar a PERUPETRO la suma de dos millones y
00/100 Dólares (US$ 2'000,000.00) requerida en su solicitud de pago.

l. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
dini Barreda

y
Notario de Lima

ardo Fem

Ric

serEB No 1299308
4308

incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a ...- (Entidad del sistema financiero) .... solicitando el
pago de dos millones y 00/100 Dólares (US$ 2'000,000.00), adjuntando
copia certificada de la carta notarial dirigida por PERUPETRO al
Contratista exigiéndole el cumplimiento de la obligación antes referida.

2. La presente fianza expirará a más tardar lesooa a menos que con
anterioridad a esa fecha... (Entidad del sistema financiero)... reciba
una carta de  PERUPETRO liberando a ... (Entidad del sistema
financiero) .... y al Contratista de toda responsabilidad bajo la

presente fianza, en cuyo caso la presente fianza será cancelada en la

fecha de recepción de la mencionada carta de PERUPETRO. =
E Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que
publica la Superintendencia de Banca y Seguros aplicable durante el
período de retraso O la tasa que la sustituya. Los intereses serán
calculados a partir de la fecha de la recepción de la carta notarial
dirigida por PERUPETRO a... (Entidad del sistema financiero). =

A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza Y --:* (Entidad del sistema
financiero) ..... y el Contratista quedarán liberados de toda responsabilidad
u obligación respecto a la presente fianza.

Atentamente,
(Entidad del sistema Financiero)
= ANEXO "C-2
— CARTA FIANZA PARA EL SEGUNDO PERIODO =
DEL PROGRAMA MÍNIMO DE TRABAJO

CARTA FIANZA N*
Lima,

Señores
PERUPETRO S.A.
Ciudad. =
De nuestra consideración: =
Por la presente, nMOSOLIOS ..+.++ (Entidad del sistema financiero) ...-- nos
constituimos en fiadores solidarios de GOLD OIL PERÚ S.A.C. y PLECTRUM
PETROLEUM PLC SUCURSAL DEL PERÚ, en-adelante llamados el Contratista, ante
PERUPETRO S.A., €n adelante llamada PERUPETRO, por el importe de dos millones
y 00/100 Dólares (US$ 2'000,000.00) a fin de garantizar el fiel cumplimiento
de las obligaciones del Contratista del programa mínimo de trabajo del
segundo período, contenidas en la cláusula cuarta del Contrato de Licencia
para la Exploración y Explotación de Hidrocarburos en el Lote Z-34, suscrito
con PERUPETRO (en adelante llamado Contrato). =
La obligación que asume

. (Entidad del sistema financiero) ....-- bajo la
presente fianza se limita a pagar a PERUPETRO la suma de dos millones Y
00/100 Dólares (US$ 2'000,000.00) requerida en su solicitud de pago.

1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de dos millones y 00/100 Dólares (US$ 2'000,000.00), adjuntando
copia certificada de la carta notarial dirigida por PERUPETRO al
Contratista exigiéndole el cumplimiento de la obligación antes referida.

2. La presente fianza expirará a más tardar el...., a menos que con
anterioridad a esa fecha ...(Entidad del sistema financiero)... reciba
una carta de  PERUPETRO liberando a  ....(Entidad del sistema
financiero).... y al Contratista de toda responsabilidad bajo la

presente fianza, en cuyo caso la presente fianza será cancelada en la
fecha de recepción de la mencionada carta de PERUPETRO.

57 Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) /de las Instituciones del Sistema Financiero que
publica la Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. Los intereses serán
calculados a partir de la fecha de la recepción de la carta notarial

dirigida por PERUPETRO a ... (Entidad del sistema financiero). =

A partir de la fecha de la expiración o cancelación no se podrá presentar
(Entidad del sistema
y el Contratista quedarán liberados de toda responsabilidad

reclamo alguno por la presente fianza y

financiero).

u obligación respecto a la presente fianza. =
Atentamente,

(Entidad del sistema financiero)
= ANEXO "C-3" =
CARTA FIANZA PARA EL TERCER PERIODO =:
= DEL PROGRAMA MÍNIMO DE TRABAJO

CARTA FIANZA N* =

Lima, =

Señores
PERUPETRO S.A. =
Ciudad.

De nuestra consideración: =:

Por la presente, nosotros ..... (Entidad del sistema financiero)..... nos
constituimos en fiadores solidarios de GOLD OIL PERÚ S.A.C. Y PLECTRUM
PETROLEUM PLC SUCURSAL DEL PERÚ, en adelante llamados el Contratista, ante
PERUPETRO S.A., en adelante llamada PERUPETRO, por el importe de tres
millones seiscientos mil y 00/100 Dólares (US$ 3'600,000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del Contratista del
programa mínimo de trabajo del tercer'período, contenidas en la cláusula
cuarta del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote Z-34, suscrito con PERUPETRO (en adelante llamado

Contrato).

La. obligación que asume... (Entidad del sistema financiero) ......
Ricardo Fernandini Barreda

AG

Notario de Lima

seRIEBNo 1299309
4309

Asente fianza se limita a pagar a PERUPETRO la suma de tres millones
iscientos mil y 00/100 Dólares (US$ 3'600,000.00) requerida en su solicitud

de pago. =
1. Esta fianza €s solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de wigencia de la misma, de una carta notarial dirigida
por PERUPETRO a ..-- (Entidad del sistema financiero) ..-- solicitando el
pago de tres millones seiscientos mil y 00/100 Dólares (US$
3'600,000.00), adjuntando copia certificada de la carta notarial
dirigida por PERUPETRO al Contratista exigiéndole el cumplimiento de la

obligación antes referida. =

2 La presente fianza expirará a más tardar el....- , a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)..- reciba
una Carta de PERUPETRO liberando 2 .... (Entidad del sistema
financiero) ....- Y al Contratista de toda responsabilidad bajo la

presente fianza, en cuyo caso la presente fianza será cancelada en la

fecha de recepción de la mencionada carta de PERUPETRO. =

Ebo Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que
publica la Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. Los intereses serán
calculados a partir de la fecha de la recepción de la carta notarial
dirigida por PERUPETRO a... (Entidad del sistema financiero). = ==

A partir de la fecha de la expiración O cancelación no se podrá presentar
reclamo alguno por la presente fianza Y  --** (Entidad del sistema
financiero) ...-- y el Contratista quedarán liberados de toda responsabilidad
u obligación respecto a la presente fianza.

Atentamente,

CARTA FIANZA PARA EL CUARTO PERIODO =
— DEL PROGRAMA MÍNIMO DE TRABAJO =
CARTA FIANZA N* =
Lima, =
Señores =
PERUPETRO S.A.
Ciudad.

De nuestra consideración: =

Por la presente, NOSotros ...-.- (Entidad del sistema financiero) ...-- nos
constituimos en fiadores solidarios de GOLD OIL PERÚ S.A.C. Y PLECTRUM
PETROLEUM PLC SUCURSAL DEL PERÚ, en adelante llamados el Contratista, ante
PERUPETRO S.A., €n adelante llamada PERUPETRO, por el importe de tres
millones setecientos mil y 00/100 Dólares (US$ 3'700,000.00) a fin de
garantizar el fiel cumplimiento de las obligaciones del Contratista del

programa mínimo de trabajo del cuarto período, contenidas en la cláusula
cuarta del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote Z-34, suscrito con PERUPETRO (en adelante llamado
Contrato).

La obligación que asume .... (Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de tres millones
setecientos mil y 00/100 Dólares (US$ 3'700,000.00) requerida en su solicitud
de pago. =:

La Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación

dentro del plazo de vigencia de la misma, de una carta notarial dirigida

por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de tres millones setecientos mil y 00/100 Dólares (US$
3'700,000.00), adjuntando copia certificada de la carta notarial

dirigida por PERUPETRO al Contratista exigiéndole el cumplimiento de la
obligación antes referida. =

aa La presente fianza expirará a más tardar el ..... / A menos que con
anterioridad a esa fecha ...(Entidad del sistema financiero)... reciba
una Carta de  PERUPETRO liberando a  ....(Entidad del sistema
financiero).... y al Contratista de toda responsabilidad bajo la

presente fianza, en cuyo caso la presente fianza será cancelada en la

fecha de recepción de la mencionada carta de PERUPETRO.

Elo Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que
publica la Superintendencia de Banca y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. Los intereses serán
calculados a partir de la fecha de la recepción de la carta notarial
dirigida por PERUPETRO a... (Entidad del sistema financiero). E

A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y .... (Entidad del sistema
financiero) ..... Y el Contratista quedarán liberados de toda responsabilidad
u obligación respecto a la presente fianza. =

Atentamente,

sistema financiero)
= ANEXO "C-5
CARTA FIANZA PARA EL QUINTO PERIODO
DEL PROGRAMA MÍNIMO DE TRABAJO

CARTA FIANZA N* =
Lima, =
Señores =:
PERUPETRO S.A.
Ciudad. =
De nuestra consideración:
Por la presente, nosotros ..... (Entidad del sistema financiero)..... nos
constituimos en fiadores solidarios de GOLD OIL PERÚ S.A.C. y PLECTRUM
PETROLEUM PLC SUCURSAL DEI. PERÚ, en adelante llamados, en adelante llamado el
serteBno 1299310
4310

y

PE ratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO, por el
“Mporte de dos millones trescientos cincuenta mil y 00/100 Dólares (US$
2'350,000.00) a fin de garantizar el fiel cumplimiento de las obligaciones
del Contratista del programa mínimo de trabajo del quinto período, contenidas
en la cláusula cuarta del Contrato de Licencia para la Exploración Y
Explotación de Hidrocarburos en el Lote Z-34, suscrito con PERUPETRO (en
adelante llamado Contrato).

La obligación que asume ..-+- (Entidad del sistema financiero) -.-.-++ bajo la
presente fianza se limita a pagar a PERUPETRO la suma de dos millones
trescientos cincuenta mil y 00/100 Dólares (US$ 2'350,000.00) requerida en Su
solicitud de pago.

1. Esta fianza €s solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera 2 la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a -..-- (Entidad del sistema financiero) ..-- solicitando el
pago de dos millones trescientos cincuenta mil y 00/100 Dólares (US$
2'350,000.00), adjuntando copia certificada de la carta notarial
dirigida por PERUPETRO al contratista exigiéndole el cumplimiento de la
obligación antes referida. =

2 La presente fianza expirará a más tardar el ..--- |, a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba
ona carta de  PERUPETRO liberando 2. ---- (Entidad del sistema
financiero) .... Y al Contratista de toda responsabilidad bajo la
presente fianza, en cuyo caso la presente fianza será cancelada en la

fecha de recepción de la mencionada carta de PERUPETRO. =

o de Lima

Zo Toda demora por nuestra parte para honrar la presente fianza a favor de

fermandini Barreda

Ricardo '

ustedes, devengará un interés equivalente a la Tasa Activa en Moneda

Notarl

Extranjera  (TAMEX) de las Instituciones del Sistema Financiero que
publica la Superintendencia de Banca/ y Seguros aplicable durante el
período de retraso o la tasa que la sustituya. LoS intereses serán
calculados a partir de la fecha de la recepción de la carta notarial
dirigida por PERUPETRO a..- (Entidad del sistema financiero).

A partir de la fecha de la expiración O cancelación no se podrá presentar
reclamo alguno por la presente fianza Y  ---+* (Entidad del sistema
financiero) .-..-- y el Contratista quedarán liberados de toda responsabilidad

u obligación respecto a la presente fianza. =

Atentamente,

"

ANEXO "D-1" =
GARANTÍA CORPORATIVA

Señores =
PERUPETRO S.A.
Av. Luis Aldana 320
Lima 41 =

PERU =
Por el presente documento, PLECTRUM PETROLEUM PLC, de conformidad con el
acápite 3.11 del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote Z-34 a ser suscrito por PERUPETRO S.A.
("PERUPETRO") con GOLD OIL PERÚ S.A.C. y PLECTRUM PETROLEUM PLC SUCURSAL DEL
PERÚ, garantiza solidariamente ante PERUPETRO el cumplimiento por PLECTRUM
PETROLEUM PLC SUCURSAL DEL PERÚ , de todas las obligaciones que ésta asuma en
el programa mínimo de trabajo descrito en el acápite 4.6 del Contrato, así
como la ejecución por PLECTRUM PETROLEUM PLC SUCURSAL DEL PERÚ, de cada uno
de los programas anuales de Explotación, tal como puedan ser reajustados o
cambiados, que el Contratista presente a PERUPETRO en cumplimiento del
acápite 5.3 del Contrato.

Esta garantía subsistirá mientras sean exigibles las obligaciones de PLECTRUM
PETROLEUM PLC SUCURSAL DEL PERÚ derivadas del Contrato. Para los efectos de
esta garantía PLECTRUM PETROLEUM PLC, se somete a las leyes de la República
del Perú, renuncia expresamente a toda reclamación diplomática y se somete al
procedimiento arbitral para solución de controversias establecido en la
cláusula vigésimo primera del Contrato. =:

Atentamente, =:
Garante Corporativo =:
(Persona legalmente autorizada)

ANEXO "D-2"
GARANTÍA CORPORATIVA

Señores =
PERUPETRO S.A. =
Av. Luis Aldana 320
Lima 41 =
PERU

Por el presente documento, GOLD OIL PLC, de conformidad con el acápite 3.11
del Contrato de Licencia para la Exploración y Explotación de Hidrocarburos
en el Lote Z-34 a ser suscrito por PERUPETRO S.A. ("PERUPETRO") con GOLD
OIL PERÚ S.A.C. y PLECTRUM PETROLEUM PLC SUCURSAL DEL PERÚ, garantiza
solidariamente ante PERUPETRO el cumplimiento por GOLD OIL PERÚ S.A.C., de
todas las obligaciones que ésta asuma en el programa mínimo de trabajo
descrito en el acápite 4.6 del Contrato, así como la ejecución por GOLD OIL
PERÚ S.A.C., de cada uno de los programas anuales de Explotación, tal como
puedan ser reajustados o cambiados, que el Contratista presente a PERUPETRO
en cumplimiento del acápite 5.3 del Contrato.

Esta garantía subsistirá mientras sean exigibles las obligaciones de GOLD OIL
PERÓ S.A.C., derivadas del Contrato. Para los efectos de esta garantía GOLD
OIL PLC, se somete a las leyes de la República del Perú, renuncia
expresamente a toda reclamación diplomática y se somete al procedimiento
arbitral para solución de controversias establecido en la cláusula vigésimo
Primera del Contrato. =:

Atentamente,

Garante Corporativo =:

(Persona legalmente autorizada) =

Ricardo Fernandini Barreda

Notario de Lima

pa

REGISTROS CONTABLES, INSPECCIÓN Y AJUSTES =

pi

SeERIEBNo 1299311

DISPOSICIONES GENERALES

4311

ANEXO "E" =
PROCEDIMIENTO CONTABLE =

PROPÓSITO =
El propósito del presente anexo es el de establecer normas y
procedimientos de contabilidad que permitan determinar los
ingresos, inversiones, gastos Y costos operativos del Contratista
para efectos del cálculo del Factor Ri, a que se refiere la
cláusula octava del Contrato.

DEFINICIONES

Los términos utilizados en el presente anexo que han sido
definidos en la cláusula primera del Contrato, tendrán el
significado que se les otorga en dicha cláusula. Los términos
contables incluidos en el presente anexo, tendrán el significado
que les otorgan las normas y prácticas contables aceptadas en el
Perú y en la industria petrolera internacional. =

NORMAS DE CONTABILIDAD

a) El Contratista llevará su contabilidad de conformidad con las
normas legales vigentes, con los principios Y prácticas
contables establecidos Y aceptados en el Perú y en la industria

petrolera internacional, Y de acuerdo con lo dispuesto en el

presente Procedimiento Contable.
b) El "Manual de Procedimientos Contables" al que se refiere el
acápite 18.1 del Contrato, deberá considerar las estipulaciones

contenidas en el presente anexo. =

SISTEMAS DE CUENTAS
Para efectos de la determinación del Factor Rr-1, el Contratista
llevará un sistema especial de cuentas para registrar en ellas,
en Dólares, los ingresos percibidos y egresos efectuados, con
relación a las Operaciones del Contrato. Este sistema constará de
dos cuentas principales; la Cuenta de Ingresos del Factor Res Y
la Cuenta de Egresos del Factor Rr-1-
TIPO DE CAMBIO =:

Las transacciones efectuadas en moneda nacional, serán
registradas al tipo de cambio venta publicado el primer día útil
siguiente al Día en que se efectuó el desembolso O Se percibió el
ingreso. Las transacciones efectuadas en Dólares y la
valorización de la producción, se registrarán de conformidad con
lo estipulado en el punto 3.3 del presente anexo.
DOCUMENTACIÓN DE SUSTENTO =

El Contratista mantendrá en Sus archivos la documentación
original de sustento de los cargos efectuados a las cuentas del
Factor Rr.
ESTADO DE CUENTAS DEL FACTOR R;-1

Durante la fase de exploración el Contratista deberá remitir

dentro de los treinta Días siguientes al vencimiento de cada
período, un Estado detallado Mes a Mes de las cuentas de ingresos

Y egresos del factor R t-1 correspondiente a dicho período. =

De haber optado el Contratista por la aplicación de la
metodología descrita en el acápite 8.3.2, para el cálculo de la
regalía, éste presentará a PERUPETRO, dentro de los treinta (30)
Días siguientes a la fecha de Declaración de Descubrimiento
Comercial, un Estado detallado Mes a Mes de las Cuentas de
Ingresos y Egresos del Factor R t-1 correspondiente al período
transcurrido entre el último Estado presentado hasta el mes de

julio o diciembre del año anterior, según corresponda. =
En adelante, el Contratista presentará a PERUPETRO, dentro de los
quince (15) Días siguientes a la terminación del mes de enero y
julio de cada año calendario, un Estado detallado Mes a Mes de
las Cuentas de Ingresos y Egresos del Factor R;¿., correspondiente

al semestre anterior.

a) Estado de la Cuenta de Ingresos del Factor R;., =

El Estado Mes a Mes de la Cuenta de Ingresos incluye la
valorización de la Producción Fiscalizada correspondiente al
semestre reportado. Asimismo, contendrá en forma detallada, y
clasificadas por naturaleza, todas las transacciones por las
que el Contratista ha percibido ingresos, incluyendo la fecha
en que éste se percibió efectivamente, así como una descripción
corta de la transacción, número del comprobante contable, monto
en Dólares, o en moneda nacional y en Dólares si el ingreso se
percibió en moneda nacional, Y el tipo de cambio
correspondiente. =

hb

Estado de la Cuenta de Egresos del Factor R;

El Estado Mes a Mes de la Cuenta de Egresos contendrá en forma
detallada y clasificadas por naturaleza, todas las
transacciones por las que el Contratista ha efectuado
desembolsos, incluyendo la fecha en que éste se realizó
efectivamente, así como uma descripción corta de la
transacción, número del comprobante contable, monto en Dólares,
o en moneda nacional y en Dólares si el desembolso se realizó
en moneda nacional, indicando el tipo de cambio
correspondiente. =:
INSPECCIÓN CONTABLE Y AJUSTES

a) Los libros de contabilidad -y la documentación original de
sustento de las transacciones incluidas en cada Estado de
Cuenta serán puestos a disposición, en horas de oficina, de los
representantes autorizados de PERUPETRO para su inspección,

cuando éstos lo requieran. =
La inspección de los libros de contabilidad y de la
documentación de sustento, se realizará de conformidad con las
normas de auditoria generalmente aceptadas, incluyendo
procedimientos de muestreo, cuando el caso lo requiera. =

b) Los Estados de Cuentas del Factor R;, se considerarán
a
je]
o
dá
a

a
E
a

cardo Fermandin
Notario de

A

Us

sereBnNo 1299312 4312

INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR Rr-1 =
INGRESOS =

3.1

c)

a)

se

Ingresos del Factor Ri-11 108 siguientes:

a)

b)

c)

a)

e)

aceptados, si PERUPETRO no los objetara, por escrito, en el
plazo máximo de veinticuatro (24) Meses computados a partir de
la fecha de su presentación a PERUPETRO.

El Contratista deberá responder documentadamente las
observaciones formuladas por PERUPETRO dentro de los tres (3)
Meses siguientes a la recepción de la comunicación con la que
PERUPETRO formuló las observaciones. Si el Contratista no
cumpliera con el plazo antes referido, las observaciones de
PERUPETRO se tendrán por aceptadas. =:

Toda discrepancia derivada de una inspección contable deberá
ser resuelta por las Partes en el plazo máximo de tres (3)
Meses, computados a partir de la fecha en que PERUPETRO recibió
la respuesta del Contratista. Vencido el referido plazo, la
discrepancia será puesta a consideración del Comité de
Supervisión, para que proceda según lo estipulado en el acápite
7.4 del Contrato. De persistir la discrepancia las Partes
podrán acordar que dicha discrepancia sea revisada por una
firma de auditoria externa previamente aceptada por PERUPETRO,
o que se proceda de conformidad con lo estipulado en el acápite
21.3 del Contrato. El fallo arbitral o el dictamen de los

auditores externos, serán considerados como definitivos. = =

si como resultado de la inspección contable se estableciera que
en un determinado período debió aplicarse Un Factor Rr-x1
distinto al que se aplicó, se procederá a realizar los ajustes
correspondientes. Todo ajuste devengará intereses de acuerdo a

lo establecido en el acápite 8.5 del Contrato. =

reconocerán como ingresos Y se registrarán en la Cuenta de

La valorización de la Producción Fiscalizada de Hidrocarburos,

según lo estipulado en la cláusula octava del Contrato.

Enajenación de activos que fueron adquiridos por el Contratista
para las Operaciones del Contrato, Y Cuyo costo fue registrado
en la Cuenta de Egresos del Factor Rr-1- =

Servicios prestados a terceros en los que participa personal
cuyas remuneraciones. Y beneficios son registrados a la Cuenta
de Egresos del Factor Rea, y/o en los que se utiliza bienes
cuyo costo de adquisición ha sido registrado en la Cuenta de
Egresos del Factor Ri.

Alquiler de bienes de propiedad del Contratista cuyo costo de
adquisición fue registrado en la Cuenta de Egresos del Factor
Re, O subarriendo de bienes Cuyo alquiler es cargado en la
Cuenta de Egresos del Factor Ria. =

Indemnizaciones obtenidas de seguros tomados con relación a las
actividades del Contrato y a bienes siniestrados, incluyendo

las indemnizaciones de seguros por lucro cesante. No están
considerados los ingresos obtenidos como resultado de contratos

de cobertura de precios o ““hedging””. =
f) Otros ingresos que representan créditos aplicables a cargos
efectuados a la Cuenta de Egresos del Factor R+.,.
EGRESOS =:

A partir de la Fecha de Suscripción, se reconocerán todas las
inversiones, gastos y costos operativos que se encuentren
debidamente sustentados con el comprobante de pago
correspondiente. Sin embargo, este reconocimiento estará sujeto a
las siguientes limitaciones:

a) En cuanto al personal:

Las remuneraciones y beneficios otorgados al personal del
Contratista asignado permanente O temporalmente a las
Operaciones. Para ello, el Contratista deberá poner a
disposición de PERUPETRO S.A. en el momento que éste lo
requiera, la planilla y la política de personal de la empresa.
Se registrarán en general todas las remuneraciones y beneficios
del personal operativo y administrativo del Contratista
incurridos en la ejecución de las Operaciones, clasificándolos

según su naturaleza. =

En caso que el Contratista desarrollara otras actividades
diferentes a las del Contrato, los costos del personal asignado
temporal o parcialmente a las Operaciones, se cargarán a la

Cuenta de Egresos de conformidad con lo estipulado en el

literal h) de este punto 3.2. =
hb) En cuanto a servicios de Afiliadas:

En los servicios recibidos de Afiliadas, los cobros serán
competitivos con aquellos en los cuales el servicio pudiera ser
prestado por otras compañías.

Cc) En cuanto a los materiales y equipos: =:
Los materiales y equipos que adquiera el Contratista, serán
registrados en la Cuenta de Egresos del Factor R;, de acuerdo

con lo indicado a continuación:

- Materiales y equipos nuevos (condición "A"):

Como condición "A" serán considerados aquellos materiales y
equipos nuevos, que están en condición de ser utilizados sin
reacondicionamiento alguno, y se registrarán al precio de la
correspondiente factura comercial más aquellos costos
generalmente aceptados por la práctica contable, incluyendo

los costos adicionales de importación si fuera el caso.

- Materiales y equipos usados (condición "B"):

Como condición "B" serán considerados aquellos materiales y
equipos que no siendo nuevos están en condición de ser
utilizados sin reacondicionamiento alguno, y se registrarán
al setenta y cinco por ciento (75%) del precio al que se
cotizan en ese momento los materiales y equipos nuevos, o al
precio de compra según la correspondiente factura comercial,
sereBno 1299313 4313

lo que resultare menor.

Materiales y equipos (condición "C"):

Como condición "C" serán considerados aquellos materiales y
equipos que pueden ser utilizados para Su función original
después de un adecuado reacondicionamiento, Y Se registrarán
al cincuenta por ciento (50%) del precio al que se cotizan
en ese momento los materiales y equipos nuevos, o al precio
de compra según la correspondiente factura comercial, lo que

resultare menor.

d) En cuanto a fletes Y gastos de transporte: =

sólo se reconocerá los gastos de viaje del personal del
Contratista Y de sus familiares, así como los gastos de

transporte de efectos personales Y menaje de casa, de acuerdo a

la política interna de la empresa.
En el transporte de equipos, materiales Y suministros
necesarios para las Operaciones, el Corltratista evitará el pago
de "falsos fletes". De darse el caso, el reconocimiento de
tales desembolsos estará supeditado a la expresa aceptación por
escrito de PERUPETRO .

e) En cuanto a los seguros:
Las primas Y costos netos de los seguros colocados total O
parcialmente en Afiliadas del Contratista, serán reconocidos

únicamente en la medida en que éstos se cobren en forma

o
he]
2
$
E

¿ competitiva respecto a compañías de seguros que no tengan
Sn relación con el Contratista
Es No se debe considerar los pagos efectuados como resultado de
Sá contratos de cobertura de precios “hedging”-
a 2 £) En cuanto a los tributos: E
E sólo se reconocerán los tributos pagados con relación a
E actividades inherentes al Contrato.

g) En cuanto a gastos de investigación:
Los gastos de investigación para el desarrollo de nuevos
equipos, materiales, procedimientos Y técnicas a utilizarse en
la búsqueda, desarrollo y producción de Hidrocarburos, así como

gastos de perfeccionamiento de los mismos, serán reconocidos

"

previa aprobación por escrito de PERUPETRO.
h) En cuanto a la asignación proporcional de gastos en general:
Si el Contratista desarrollara otras actividades además de las
del Contrato, o tuviese suscrito con PERUPETRO más de un
contrato, los costos del personal técnico y administrativo, los
gastos de mantenimiento de oficinas administrativas, los gastos
y costos de operación de almacenes, así como otros gastos Y
costos indirectos, Se cargarán a la Cuenta de Egresos del
Factor R;- sobre una base de asignación proporcional de gastos
que obedecerá a una política previamente propuesta por el
Contratista y aceptada por PERUPETRO. =
3.3 OPORTUNIDAD DEL REGISTRO

4. INGRESOS Y EGRESOS NO RECONOCIDOS =:

4.1

a) Los ingresos correspondientes a la valorización de la
Producción Fiscalizada de Hidrocarburos de un determinado mes
calendario, se registrarán como ingresos del mes calendario en
el que los Hidrocarburos fueron fiscalizados. =:

b) Los ingresos a que se refieren los literales b), c), d), e) y
£) del punto 3.1 del presente anexo, se cargarán a la Cuenta de
Ingresos en el momento en que efectivamente se percibieron

Cc) Los egresos se registrarán en el momento en que se efectuó el
pago correspondiente.

INGRESOS NO RECONOCIDOS =
Para efectos del cálculo del Factor R;.,, no se reconocerán como
ingresos, los siguientes:

a) Ingresos financieros en general.

b) Ingresos percibidos por la prestación de servicios O
enajenación de bienes de propiedad del Contratista, efectuadas
antes de la Fecha de Suscripción del Contrato.

Cc) Ingresos percibidos por actividades no relacionadas con las

Operaciones del Contrato.
EGRESOS NO RECONOCIDOS =:
Para efectos del cálculo del Factor R;.., no se reconocerán como

egresos los desembolsos efectuados por los siguientes conceptos:
a) Las Inversiones, gastos y costos incurridos por el Contratista
antes de la Fecha de Suscripción del Contrato. a

b) Los gastos de intereses sobre préstamos, incluyendo los

intereses sobre créditos de los proveedores. =

c) Los gastos financieros en general. =

d) Los costos incurridos por la toma de inventarios en caso de
efectuarse alguna cesión de derechos del Contratista en virtud
del Contrato. ES =

€e) Depreciación y amortización de activos. =
£) Montos que se paguen como consecuencia del incumplimiento de
obligaciones del Contrato, así como las multas, sanciones e
indemnizaciones impuestas por las autoridades, inclusive las
impuestas como resultados de juicios. = =

9) Multas, recargos y reajustes derivados del incumplimiento en el
pago oportuno de tributos vigentes en el país. a

h) Impuesto a la Renta aplicable al Contratista y el Impuesto
aplicable a las utilidades disponibles para el titular del

exterior, si fuera el caso.

i

Impuesto General a las Ventas y de Promoción municipal, excepto
cuando constituya gasto de acuerdo a la Ley del Impuesto a la
Renta. =

J)Las donaciones en general, excepto aquellas previamente
aprobadas por PERUPETRO.
Gastos de publicidad, excepto aquellos previamente aprobados
por PERUPETRO.

k

Ricardo Fern

5. REVISIÓN DEL PROCEDIMIENTO CONTABLE

= === = ANEXO
UNIDADES DE TRABAJO EXPLORATORIO
= TABLA DE EQUIVALENCIAS
Actividad UTE el
Sísmica 2D — Km 0.20
Sísmica 3D — Km? 1.00
Reprocesamiento 2D - Km 0.02
Gravimetría —- Km 0.02
Magnetometría - Km 0.02
Técnica CSEM 1.20
Pozos: Profundidad — m
0 — 1000 0.10xm
4001 — 2000 0.13xm
2001 — 3000 0.18xm
3001 — 4000 0.22xm
4001 a más 0.25xm

semeBno 1299314 4314

1) Los costos Y gastos de transporte y comercialización de los
Hidrocarburos más allá del Punto de Fiscalización de la

Producción.
11) Las inversiones en instalaciones para el transporte Y
almacenamiento de los Hidrocarburos producidos en el Área de
Contrato, después del Punto de Fiscalización de la Producción.
m) Otros gastos € inversiones no winculados con las Operaciones

del Contrato. =

Las disposiciones del presente Procedimiento Contable podrán Ser
modificadas por acuerdo de las Partes, Con la indicación de la fecha a

partir de la cual empezará a regir. =

Nota.- Para efecto de valorización de las fianzas establecidas en el acápite 3.10, se
debe usar la siguiente equivalencia: 1 UTE = US$ 5,000.00 =

Usted, Señor Notario, Se servirá agregar los insertos que se mencionan Y

demás cláusulas de ley y elevar a escritura pública la presente minuta,
cuidando de pasar los partes correspondientes al Registro público de

Hidrocarburos. =

Lima, 08 de marzo 2007 =
FIRMADO POR PERUPETRO S.A. EL SEÑOR CARLOS EDGAR VIVES SUÁREZ
FIRMADO POR GOLD OIL PERU S.A.C.EL SEÑOR THOMAS TIDON STEPHAN =
FIRMADO POR PLECTRUM PETROL UM PLC, SUCURSAL DEL PERU EL SEÑOR MICHAEL

HOWARD EVANS
FIRMADO POR GOLD OIL PLC, EL SEÑOR JOHN GARY MOORE
FIRMADO POR PLECTRUM PETROLEUM PLC EL SEÑOR OSCAR EDUARDO ARRIETA ORJEDA =
FIRMADO POR EL BANCO CENTRAL DE RESERVA DEL PERU LOS SEÑORES RENZO
GUILLERMO ROSSINI MIÑAN Y CARLOS AUGUSTO BALLON AVALOS =
AUTORIZADA LA MINUTA POR FRANCISCO GALVEZ DAÑINO, ABOGADO INSCRITO EN EL
REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NUMERO: 5088
INSERTO NUMERO UNO:
Aprueban Contrato de Licencia para la Exploración Y Explotación de

Hidrocarburos en el Lote Z-34 =
DECRETO SUPREMO

M
N”* 006-2007-EM
EL PRESIDENTE DE LA REPUBLICA
CONSIDERANDO: JS

Que, es política del Gobierno promover el desarrollo de las actividades
hidrocarburiferas, a fin de garantizar el futuro abastecimiento de
combustibles sobre la base de la libre competencia; =

Que, mediante el Decreto Supremo N% 042-2005-EM, se aprobó el Texto Único
Ordenado de la Ley Orgánica de Hidrocarburos, que regula las actividades de

hidrocarburos en el territorio nacional; = =

Que, el articulo 10” del Texto Único Ordenado de la Ley Orgánica de
Hidrocarburos, establece diferentes formas contractuales para realizar

actividades de exploración y/o explotación de hidrocarburos; =
Que, PERUPETRO S.A., conforme a lo establecido en los artículos 6* y 11”
del Texto Único Ordenado de la Ley Orgánica de Hidrocarburos, ha sido
autorizado para negociar y celebrar contratos para exploración y/o

explotación de hidrocarburos. =
Que, al amparo de las facultades señaladas en el considerando precedente,
PERUPETRO S.A. ha negociado con las empresas GOLD OIL PERU S.A.C. y
PLECTRUM PETROLEUM PLC SUCURSAL DEL PERU, el Proyecto de Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lote Z-
34, ubicado en el Zócalo Continental frente a las costas de las provincias
de Talara y Paita del departamento de Piura; =

Que, mediante Acuerdo de Directorio N” 109-2006 de fecha 5 de diciembre de
2006, el Directorio de PERUPETRO S.A. aprobó el Proyecto de Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lote Z-
34, elevándolo al Poder Ejecutivo para su consideración y respectiva
aprobación; = a

Que, de acuerdo con lo establecido en los artículos 63* y 66” del Texto
Único Ordenado de la Ley Orgánica de Hidrocarburos, en el Decreto
Legislativo N” 668 y demás normas aplicables, es procedente otorgar las
garantías señaladas por estos dispositivos; =

De conformidad con lo dispuesto en los numerales 8) y 24) del artículo
118 de la Constitución Política del Perú y el Texto Único Ordenado de la
Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo N* 042-2005-EM;
DECRETA:
ARTICULO 1”.
Aprobar la conformación, extensión, delimitación y nomenclatura del área

- Del lote objeto del contrato =

inicial del Lote Z-34, ubicado en el Zócalo Continental frente a las
costas de las provincias de Talara y Paita del departamento de Piura,
adjudicándolo a PERUPETRO S.A. y declarándolo materia de suscripción del
contrato. El mapa y memoria descriptiva de dicho Lote forman parte
integrante del presente Decreto Supremo.
ARTICULO 2”.-De la aprobación del contrato.
Aprobar el Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote Z-34, que consta de una (1) Cláusula Preliminar,
veintidós (22) Cláusulas y once (11) Anexos, a celebrase entre PERUPETRO
S.A. y las empresas GOLD OIL PERU S.A.C. y PLECTRUM PETROLEUM PLC SUCURSAL
seRiEBNo 1299315 431

PERU, con intervención del Banco Central de Reserva del Perú, para

% S Arantizar a la empresas contratistas lo establecido en los artículos 63* Y
PRIUS"

ndini Barred:

a

ardo Fem
Notario de Lima

Ric:

66” del Texto Único Ordenado de la Ley Orgánica de Hidrocarburos, aprobado

por Decreto Supremo N* 042-2005-EM.
ARTICULO 3”.- De la autorización para suscribir el contrato. =
Autorizar a PERUPETRO S.A. A suscribir con las empresas GOLD OIL PERU
SALE. Y PLECTRUM PETROLEUM PLC SUCURSAL DEL PERU el Contrato de Licencia
para la Exploración Y Explotación de Hidrocarburos en el Lote Z-34,

aprobado por el presente Decreto Supremo.
ARTICULO 4*.- Del refrendo =
El presente Decreto Supremo será refrendado por el Ministro de Economía Y

Finanzas y por el Ministro de Energía y Minas.
Dado en la Casa de Gobierno, en Lima, a los nueve días del mes de febrero

del año dos mil siete = =
ALAN GARCÍA PÉREZ

Presidente Constitucional de la República
LUIS CARRANZA UGARTE =:
Ministro de Economía y Finanzas =
JUAN VALDIVIA ROMERO =

Ministro de Energía y Minas.-

ANEXO “A” =
DESCRIPCIÓN DEL LOTE Z-34 =

UBICACION
El Lote Z-34 se encuentra ubicado en el zócalo continental, correspondiendo a

las costas de las provincias de Talara Y Paita del Departamento de Piura y
está delimitado tal como se muestra en el Anexo “B” (Mapa) conforme a la

siguiente descripción. =
PUNTO DE REFERENCIA
El Punto de Referencia (P.R.) es la Estación Geodésica Belco F-A, ubicado en
el área de Punta Arenas, Distrito de Talara, Provincia de Talara del

Departamento de Piura.
PUNTO DE PARTIDA
Desde el Punto de Referencia (PR) se mide 6,801.643 m hacia el Sur y luego

8,707.568 m hacia el Oeste, hasta encontrar el Punto (89) que es el Punto de
Partida (P.P.) del perímetro del Lote.
CONFORMACION DEL LOTE =

Desde el Punto (89) O (P.P.) se mide 10,000.000 m Sur en línea recta con
Azimut de 180*00'00” hasta llegar al Punto (99) =
Desde el Punto (99) se mide 5,500.000 m Oeste en línea recta con Azimut de

270*''00'00" hasta llegar al Punto (98) =
Desde el Punto (98) se mide 5,000,000 m Sur en línea recta con Azimut de
18000'00" hasta llegar al Punto (105) =
Desde el Punto (105) se mide 6,000.000 m Oeste en Jínea recta con Azimut de

270*00'00” hasta llegar al Punto (103)

Desde el Punto (103) se mide 15,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar al Punto (116) =
Desde ¿el Punto (116) se mide 9,000.000 m Este en línea recta con Azimut de
90”—00'00” “ hasta llegar al Punto (118) =
Desde el Punto (118) se mide 10,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar al Punto (126)
Desde el Punto (126) se mide 1,000.000 m Este en línea recta con Azimut de
90*00'00” hasta llegar al Punto (127)
Desde el Punto (127) se mide 10,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar al Punto (136)
Desde el Punto (136) se mide 2,000.000 m Este en línea recta con Azimut de
9070000” hasta llegar al Punto (137)
Desde el Punto (137) se mide 13,614.670 m Sur en línea recta con Azimut de
1800000” hasta llegar al Punto (152)
Desde el Punto (152) se mide 29,628.400 m Oeste en línea recta con Azimut de
270*00'00” hasta llegar al Punto (149)
Desde el Punto (149) se mide 128,000.000 m Norte en línea recta con Azimut de
360*00'00” hasta llegar al Punto (1)
Desde el Punto (1) se mide 49,628.400 m Este en línea recta con Azimut de
30*00'00” hasta llegar al Punto (6)
Desde el Punto (6) se mide 4,385.321 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (9)
Desde el Punto (9) se mide 5,000.000 m Oeste en línea recta con Azimut de
270*00'00” hasta llegar al Punto (8)
Desde el Punto (8) se mide 5,000.000 m Sur en línea recta con Azimut de
1800000” hasta llegar el Punto (18) =
Desde el Punto (18) se mide 5,000.000 m Oeste en línea recta con Azimut de
2700000” hasta llegar al Punto (16)
Desde el Punto (16) se mide 2,500.000 m Sur en línea recta con Azimut de
180”00'00” hasta llegar el Punto (24) =
Desde el Punto (24) se mide. 4,500.000 m Oeste en línea recta con Azimut de
270*00'00” hasta llegar al Punto (23) =
Desde el Punto (23) se mide 7,500.009 m Sur en línea recta con 'Azimut de
180*00'00” hasta llegar el Punto (32)
Desde el Punto (32) se mide 5,000.000 m Oeste en línea recta con Azimut de
270*00'00” hasta llegar al Punto (31)
Desde el Punto (31) se mide 5,000.000 m Sur en línea recta con Azimut de
180*00'00" hasta llegar el Punto (39)
Desde el Punto (39) se mide 1,000.000 m Oeste en línea recta con Azimut de
2'70"00'00" hasta llegar al Punto (38)
Desde el Punto (38) se mide 5,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (45)
Desde el Punto (45) se mide 4,000.000 m Este en línea recta con Azimut de
90”00'00” hasta llegar al Punto (46)
Desde el Punto (46) se mide 5,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (51)
Desde el Punto (51) se mide 8,000.000 m Oeste en línea recta con Azimut de
270”00'00" hasta llegar al Punto (50)

"

"

"

n

Ricardo Fer

L

Notario de

serieBno 1299316 43186

e el Punto (50) se mide 5,000.000 m Sur en línea recta con Azimut de
20-00:00" hasta llegar el Punto (56)
Desde el Punto (56) se mide 750.000 m Este en línea recta con. Azimut de
90200'00" hasta llegar al Punto (57)
Desde el Punto (57) se mide 8,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (65)
Desde el Punto (65) se mide 4,750.000 m Este en línea recta con Azimut de
90*00'00” hasta llegar al Punto (66)
Desde el Punto (66) se mide 2,000.000 m Sur en línea recta con Azimut de
180>00'00" hasta llegar el Punto (67)
Desde el Punto (67) se mide 4,000.000 m Este en línea recta con Azimut de
go*00'00” hasta llegar al Punto (68) =
Desde el Punto (68) se mide 5,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (17m =
Desde el Punto (77) se mide 9,500.000 m Oeste en línea recta con Azimut de

270*00'007 hasta llegar al Punto (74)

Desde el Punto (74) se mide 5,000.000 m Sur en línea recta con Azimut de
180*00'00” hasta llegar el Punto (82)

Desde el Punto (82) se mide 2,000.000 m Este En línea recta con Azimut de
90-00'00” hasta llegar al Punto (83) =
Desde el Punto (83) se mide 5,000.000 m Sur en línea recta con Azimut de
180-0000” hasta llegar el Punto (88)
Desde el Punto (88) se mide 2,000.000 m Este en línea recta con Azimut de

90-00'00" hasta llegar al Punto (89) o Punto de Partida (P.P-) cerrando así
el perímetro del Lote.

COLINDANCIAS =:

Por el Sur y Oeste con áreas libres,
Este con los Lotes Z-1, Z-2B y 2-6-

DEFINICIÓN DE LAS PARCELAS =
Parcela 1 rodeada por los puntos de esquina 1,2,11 y 10 = =

por el Norte con el Lote Z-38, por el

Parcela 2 rodeada por los puntos de esquina 2,3,12 Y 11 = =
Parcela 3 rodeada por los puntos de esquina 3,4,13 y 12

Parcela 4 rodeada por los puntos de esquina 4,5,7,14 Y 13
Parcela rodeada por los puntos de esquina 5,6,9,8 y 7
Parcela 6 rodeada por los puntos de esquina 10,11,20 y 192

Parcela

5
6

Parcela 7 rodeada por los puntos de esquina 11,12,21 y 20
8 rodeada por los puntos de esquina 12,13,15,22 Y
9

Parcela rodeada por los puntos de esquina 13,14,17,16 Y
Parcela 10 rodeada por los puntos de esquina 7,8,18,17 y 14
Parcela 11 rodeada por los puntos de esquina 19,20,26 y 25
Parcela 12 rodeada por los puntos de esquina 20,21,27 y 26
Parcela 13 rodeada por los puntos de esquina 21,22,28 y 27

Parcela 14 rodeada por los puntos de esquina 15,16,24,23,30,29,28 y 22
Parcela 15 rodeada por los puntos de esquina 25,26,34 y 33

Parcela 16 rodeada por los puntos de esquina 26,27,35 y 34
Parcela 17 rodeada por los puntos de esquina 27,28,29,31,36 Y 35

Parcela 18 rodeada por los puntos de esquina 29,30,32 Y 31 =
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela

19

54

rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada

por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por
por

por

puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos
puntos

de

de

de

de

de

de
de

esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina
esquina

33,34,41 y 40 =
34,35,37,42 y 41
35,36,39,38 y 37
40,41,48 y 47 =
41,42,43,49 y 48 =
37,38,45,44,43 y 42
47,48,53 y 52 =
48,49,54 y 53
£3,44,50,56,55,54 y 49 =
44,45,46,51 y 50
52,53,59 y 58
53,54,55,60 y 59
58,59,62 y 61 =
59,60,63 y 62 =
55,56,57,64,63 y
$1,62,70 y 69
62,63,71 y 70 =
63,64,65,72 y 71
69,70,79 y 78
70,71,73,80 y 79
71,72,75,74 y 73
65,66,67,76,75 y
67,68,77 y 76 =
78,79,85 y 84
79,80,81,86 y 85
73,74,82,81 y 80
84,85,91 y 90
85,86,87,92 y 91
81,82,83,88,87 y
90,91,94 y 93
91,92,95 y 94
87,88,89,97,96,95 y 92
93,94,101 y 100
94,95,102 y 101 =
95,96,98,105,104 y 102
96,97,99 y 98
100,101,107 y 106
101,102,104,103,108 y 107
106,107,110 y 109
107,108,111 y 110
109,110,113 y 112
110,111,114 y 113
112,113,115,120 y 119
113,114,116 y 115
119,120,122 y 121
115,116,117,123,122 y 120
117,118,124 y 123 =

1

"

Mm

Ricardo Fernan

SERIEB NO

rodeada
rodeada
rodeada
Parcela rodeada
rodeada
rodeada
rodeada

rodeada

Parcela
Parcela
Parcela
Parcela
Parcela rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada
rodeada

Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela
Parcela 82

Parcela 83 rodeada

RELACION DE ORDENADAS

1299317

los
los
los
los
los
los
los

por
por

puntos esquina

puntos esquina
puntos esquina
puntos esquina
puntos esquina
puntos esquina
puntos esquina
puntos esquina
puntos esquina
puntos esquina
puntos esquina
puntos esquina
puntos esquina
puntos esquina
puntos esquina
puntos esquina
puntos por

5 puntos

4317

121,122,129 Y 128
122,123,125,130 y 129
123,124,126 y 125
128,129,132 y 131
129,130,133 y 132
125,126,127,134,133 y 130
131,132,139 y 138 =
132,133,135,140 PALIN
133,134,136 y 135
138,139,142 y 141
139,140,143 y 142
135,136,137,144,143 y 140
141,142,146 y 145 =
142,143,147 y 146
143,144,148 Y 147
145,146,150 y 149
146,147,151 y 150
na 147,148,152 y 151

DE - LAS ESQUINAS DEL LOTE

COORDENADAS e PLANAS
y GEOGRAFICAS TM.

| Punto Latitud Sur | Longitud Oeste | Metros uE Metros Este
| Est. Belco F.A(PR) | 04%35'31"419 81%1723"863 9,492,416.313 467,835.968
L 89 (PP) | 04%39'12"790 81%22'06"570 9'485,614.670 459,128.400
Ll 99 04%44'38"470 81%2206"740 9'475,614.670 A 459,128.400
L 98 04%44'38"360 81%25'05"270 al 9'475,614.670 453,628.400
105 04%47'21”203 81%25'05"376 9'470,614.670 453,628.400
| 103 104%47'21"076 81%28'20"152 ae 9'470,614.670 447,628.400
M6 04%55'29"573 81%28'20"492 9'455,614.670 447,628.400
118 04?55'29"763 81%23'28"269 9'455,614.670 456,628.400
[ 126 os 00PSz5H 81%23'28"460 AE 9'445,614.670 456,628.400
127 05*00'55"450 la 81%2255"987 9'445,614.670 457,628.400
ll 136 05%06'21"110 81%22'56"170 ] 9'435,614.670 457,628.400
137 05%06'21”154 81%21'51"222 9'435,614.670 459,628.400
152 05%13'44"539 81%21'51"475 9'422,000.000 459,628.400
149 05%13'43"774 81%37'53"925 9'422,000.000 430,000.000
1 04%04'15"350 81%37'50"215 9'550,000.000 430,000.000

6 04%04'16"165 81%11'00"697 9'550,000.000 479,628.400
9 04%08'38"998 81%11'00”729 9'545,614.679 479,628.400
| 8 04%06'38"956 81%13'42"898 9'545,614.679 474,628.400
18 | 04%09'21"796 81%13'42"945_| 9'540,614.679 474,628.400
N 16 04209217745 81%16'25"122 | 9'540,614.679 469,628.400
L 24 04910'43"164 1 81916'25'150 9'538,114.679 469,628.400
23 04210'43"110 81918511113 9'538,114.679 465,128.400
32 04%14'47"368 81918'51"211 9'530,614.670 465,128.400
31 1 04914'47"280 81%21'33"400 9'530,614.670 460,128.400
39 04217'30"120 81%21'33"480 9'525,614.670 460,128.400
| 38 y 04%17'30"100 81%2205"920 9'525,614.670 459,128.400
| 45 04220'12"940 81%22'06”000 9'520,614.670 459,128.400
46 | 04920'13"000_| 81%19'56"230 9'520,614.670 463,128.400

51 0422'55"840 81%19'56"300 9'515,614.670 463,128.400
50 0422'55"710 81%24'15"850 | 9'515,614.670 455,128.400
56 04*25'38"550 81%24'15"940 9'510,614.670 455,128.400
57 04925'38"560 81%23'51”610 9'510,614.670 455,878.400
65 04%29'59”100 81%23'51”750 9'502,614.670 455,878.400 |
66 04%29'59"180 81%21'17"610 9'502,614.670 460,628.400
67 04931'04”310 81%21'17"640 9'500,614.670 460,628.400
68 04*31'04”370 81%19'07"840 9'500,614.670 464,628.400
TT 04933'47"210 81%19'07"910 9'495,614.670 464,628.400
74 04*33'47"050 81%24'16"210 9'495,614.670 455,128.400
82 04"36'29"893 81*24'16"306 9'490,614.670 455,128.400
83 04*36'29"920 | 81*23'11"390 9'490,614.670 457,128.400
88 04*39'12”760 81%3'11”"480 | 9485,614.670 | 457,128.400

RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS

PUNTO COORDENADAS PLANAS U.T.M.
1 9'550,000.000 m N_ | 430,000.000 mE |
E 9'550,000.000 m N_|440,000.000 m E
3 9'550,000.000 m N_| 450,000.000 m E
4 9'550,000.000 m N_| 460,000.000 m E
5 9'550,000.000 m N_| 470,000.000 m E
6 9'550,000.000 mN | 479,628.400 m E
d 9'545,614.679 m N | 470,000.000 m E
8 9'545,614.679 mN_| 474,628.400 m E
9 9'545,614.679 m N_| 479,628.400 m E
10 | 9545,000.000mN | 430,000.00 mE

1 9'545,000.000 mN_| 440,000.000 m E
12 | 9'545,000.000mN | 450,000.00 mE
13 | 9'545,000.000mN | 460,000.000 m E
14 | 9'545,000.000 mN | 470,000.000 m E
15 | 9'540,614.679mN | 460,000.000 m E
16 | 9'540,614.679mN | 469,628.400 m E
17 | 9'540,614.679 mN | 470,000.00 m E
18 | 9'540,614.679mN | 474,628.400 m E

[_ 19 | 9'540,000.000mN | 430,000.00 m E
20 | 9'540,000.000mN | 440,000.000 mE
21 9'540,000.000 m N | 450,000.000 mE |
22 | 9'540,000.000mN | 460,000.000 mE
23 | 9538,114.679mN | 485,128.400 mE
24 | 9'538,114.679mN | 469,628.400 mE
25 | 9'535,000.000mN | 430,000.000 mE

26 | 9'535,000.000 mN | 440,000.000 mE
27 | 9'535,000.000mN | 450,000.000 m E
28 | 9'535,000.000mN | 460,000.000mE |
29 | 9'535,000.000mN | 460,128.400 mE
30 | 9'535,000.000mN | 465,128.400 m E
31 9'530,614.670mN | 460,128.400 mE
32 | 9'530,614.670mN | 465,128.400 mE
33 | 9'530,000.000mN | 430,000.000 mE
34 | 9'530,000.000mN | 440,000.000 m E
35 | 9'530,000.000 mN | 450,000.00 m E
36 | 8'530,000.000mN | 460,128.400mE |
37 | 9525,614.670mN | 450,000.000 m E

3]
o
E
Qu
9
x

o
3

9
z

1299318

SERIE B NO

38 | 9'525/614.670mN | 459,128.400 m E
39 | 9525,614.670mN | 460,128.400 mE
40 | 9'525,000.000 mN | 430,000.000 mE
[41 9'525,000.000 mN_| 440,000.000 mE
42 | 9'525,000.000mN | 450,000.000 m E
[43 | 9'520,614.670mN_| 450,000.000 m E
44 | 9'520,614.670mN | 455,128.400 mE
45 | 9'520,614.670mN | 459,128.400 m E
46 | 9'520,614.670mN | 463,128.400 mE
47 9'520,000.000 mN_| 430,000.000 mE
48 | 9'520,000.000mN_| 440,000.00 m E
49 | 9'520,000.000mN | 450,000.000 mE
50 | 9515,614.670mN | 455,128.400 m E
51 9'515,614.670 mN | 463,128.400 mE

52 | 9'515,000.000mN_| 430,000.000mE |
53 9'515,000.000 m N_| 440,000.000 m E
54 | 9'515,000.000mN | 450,000.000m E

55 | 9510,614.670mN | 450,000.000mE |
56 | 9510,614.670mN | 455,128.400 mE
57 9'510,614.670 mN | 455,878.400 mE
58 | 9'510,000.000mN_| 430,000.00 m E
59 9'510,000.000 m N_| 440,000.000 m E
60 | 9'510,000.000mN | 450,000.000 m E
61 9'505,000.000 mN_| 430,000.000 m E
62 9'505,000.000 mN_| 440,000.000 mE
63 | 9'505,000.000mN_| 450,000.00 m E
64 | 9'505,000.000mN | 455,878.400 mE
65 | e'502,614.670mN | 455,878.40 m E
66 | 9'502,614.670mN | 460,628.400m E
67 | 9'500,614.670mN | 460,628.400 m E
68 9'500,614.670 mN | 464,628.400 m E
69 | 9'500,000.000mN | 430,000.000 m E
70 | 9'500,000.000mN | 440,000.000 mE
[71 9'500,000.000 mN_| 450,000.000 m E
72 | 9'500,000.000 mN | 455,878.400 mE
73 | 9495,614.670mN | 450,000.000 m E
74 | 9'495,614.670mN | 455,128.400 mE
75 | 9'495,614.670mN | 455,878.400 m E
76 | 9'495,614.670mN | 460,628.400 m E
77 9'495,614.670 mN_| 464,628.400 m E
78 | 9'495,000.000mN | 430,000.000 m E
79 | 9'495,000.000mN | 440,000.000 mE

80 | 9'495,000.000mN | 450,000.000mE |
81 9'490,614.670 mN_| 450,000.000 m E
82 | 8'490,614.670mN | 455,128.400 mE
83 | 9'490,614.670mN | 457,128.400 m E
84 | 9'490,000.000 mN | 430,000.00 mE
85 | 9'490,000.000mN | 440,000.00 mE
86 | 9'490,000.000mN | 450,000.000 mE
87 | 9'485,614.670mN | 450,000.000 m E
88 9'485,614.670mN | 457,128.400 mE
89 | 9'485,614.670mN | 459,128.400 m E
90 9'485,000.000 m N | 430,000.000 mE
91 9'485,000.000 mN | 440,000.000 m E

4318
92 | 9'485,000.000 mN 450,000.000 m E
93 9'480,000.000 m N 430,000.000 m E
94 9'480,000.000 m N 440,000.000mE |
95 9'480,000.000 m N 450,000.000mE |
96 9'480,000.000 m N 453,628.400 m E
97 9'480,000.000 m N 459,128.400 m E
98 9'475,614.670mN 453,628.400mE |
99 9'475,614.670 m N 459,128.400 m E
100 9'475,000.000 mN | 430,000.000mE |
101 9'475,000.000 mN | 440,000.000mE |
102 9'475,000.000 mN_| 450,000.000 m E
103 9'470,614.670mN_| 447,628.400 m E
104 9'470,614.670 mN ln 450,000.000 m E
105 9'470,614.670 mN 453,628.400mE |
106 9'470,000.000 m N 430,000.000 m E
107 9'470,000.000mN | 440,000.000 m E
108 9'470,000.000 m N 447,628.400 m E
109 9'465,000.000 m N 430,000.000 m E
110 9'465,000.000 m N 440,000.000 m E
111 9'465,000.000 mN_| 447,628.400 m E
112 9'460,000.000 mN_| 430,000.000 m E
113 9'460,000.000 m N 440,000.000 m E
114 9'460,000.000 m N 447,628.400 m E
115 9'455,614.670 m N 440,000.000mE
16 9'455,614.670mN | 447,628.400 m E
117 9'455,614.670 m N 450,000.000mE |
118 | 9455,614.670mN 456,628.400mE |
119 9'455,000.000 m N 430,000.000mE_|
120 9'455,000.000 m N 440,000.000 m E
121 9'450,000.000 m N 430,000.000 m E
122 9'450,000.000 m N 440,000.000 m E
123 9'450,000.000 m N 450,000.000 m E
124 9'450,000.000 m N 456,628.400 m E
125 9'445,614.670 m N 450,000.000mE |
126 9'445,614.670 m N 456,628.400mE |
127 9'445,614.670 m N 457,628.400 m E
128 9'445,000.000 m N 430,000.000 m E
129 9'445,000.000 m N 440,000.000mE
130 9'445,000.000 m N 450,000.000mE
131 9'440,000.000 m N 430,000.000 m E
132 9'440,000.000 m N 440,000.000mE |
133 9'440,000.000 m N 450,000.000mE
134 9'440,000.000 m N 457,628.400 m E
135 9'435,614.670 m N 450,000.000 m E
136 9'435,614.670mN_| 457,628.400 m E
137 9'435,614.670mN_| 459,628.400 m E
138 9'435,000.000 m N 430,000.000 m E
139 9'435,000.000mN | 440,000.000 mE
140 9'435,000.000 m N 450,000.000 m E
141 | 9430,000.000 mN 430,000.000mE |
142 9'430,000.000 m N 440,000.000 m E
143 9'430,000.000 m N 450,000.000 m E
144 9'430,000.000 m N 459,628.400 m E
145 9'425,000.000 mN | 430,000.000 mE

SERIEBN> 1299319 4313

146 | 9'425,000.000 mN | 440,000.000 m E
147 | 9'425,000.000 mN_| 450,000.000 m E
148 | 9'425,000.000 mN | 459,628.400 m E
149 | 9'422,000.000 mN | 430,000.000 mE
150 | 9'422,000.000 mN | 440,000.000 m E
151 9'422,000.000 mN_| 450,000.000 m E
152 | 9'422,000.000mN | 459,628.400 m E
EXTENSION (Areas por parcelas)
Parcela Area
1 5,000.000 ha |
2 5.000.000 ha
3 5,000.000 ha
4 5,000.000 ha
5 4,222.362 ha
6 5,000.000 ha
Tí 5,000.000 ha
8 5,000.000 ha
9 4,385.321 ha
10 2,314.200 ha
[aa 5,000.000 ha
12 5,000.000 ha
13 |  5,000.000 ha
14 4,004.432 ha |
3 15 5,000.000 ha
2 16 |  5,000.000 ha
ña m7 5,064.200 ha
2É 18 2,192.665 ha
= 19 5,000.000 ha
Ea 20 5,000.000 ha
E 3 21 4,441.638 ha |
La 22 5,000.000 ha
gs 23 5,000.000 ha
3 24 | 4,564.20 ha
E 25 |  5,000.000 ha
26 5,000.000 ha |
27 5,128.400 ha |
28 4,000.000 ha
29 5,000.000 ha
30 5,000.000 ha
31 5,000.000 ha |
32 5,000.000 ha
33 3,300.528 ha
34 5,000.000 ha
35 5.000.000 ha
36 | 2,939.20 ha
37 5,000.000 ha
38 5.000.000 ha
39 2,577.872 ha
40 3,325.000 ha |
41 |  2,000.000 ha
42 |  5,000.000ha
[43 5,000.000 ha

44 2,564.200 ha
45 5,000.000 ha
46 5,000.000 ha
47 3,564.200 ha
48 |  5,000.000 ha
49 5,000.000 ha
50 5,125.295 ha
51 5,000.000 ha
52 5,000.000 ha
53 3,405.373 ha
54 2,411.931 ha
55 5,000.000 ha
56 4,854.225 ha
57 5,000.000 ha
58 3,814.200 ha
59 5,000.000 ha
60 3,814.200 ha
61 5,000.000 ha
62 3,345.305 ha
63 |  5,000.000 ha
64 5,614.670 ha
65 3,721.628 ha
[66 |  5,000.000 ha
67 5,000.000 ha
68 2,906.772 ha
69 5,000.000 ha
70 5,000.000 ha
71 4,283.095 ha
72 5,000.000 ha
73 5,000.000 ha
74 3,345.305 ha
75 5,000.000 ha
76 5,000.000 ha
T7 5,406.029 ha
78 5,000.000 ha
79 5,000.000 ha
80 4,814.200 ha |
81 3,000.000 ha
| 82 3,000.000 ha
| 83 2,888.520 ha
| Total 371,339.166 ha

_245,000.000 ha |
7,628.400 ha
6,000.000 ha

49 Parcelas regulares de 5,000.000 ha c/u
02 Parcelas regulares de 3,814.200 ha c/u
02 Parcelas regulares de 3,000.000 ha c/u
30 Parcelas irregulares de áreas diversas 112,710.766 ha
TOTAL 83 PARCELAS 371,339.166 ha

Las Coordenadas, Distancias, Areas y Azimuts mencionados en este anexo,

np upuojpoja

se refieren al Sistema de Proyección Universal Transversal Mercator
(U.T.M) Esferoide Internacional, Zona 17 (Meridiano Central 81*00'00").

El Datum Geodésico es el Provisional para América del Sur, La Canoa de
1956, ubicado en Venezuela (PSAD 56). =
En caso de discrepancias de las Coordenadas U.T.M. con las Coordenadas

SERIÉEBNS 1299320 4320

e

OS Geográficas o con las Distancias, Areas y Azimuts, las Coordenadas
$)  U.T.M. serán consideradas correctas. = =
INSERTO NUMERO DOS: =
PERUPETRO.- TRANSCRIPCIÓN

1

Pongo en su conocimiento que en la Sesión N* 21-2006, realizada el dia 05

de diciembre del 2006, el Directorio adoptó el Acuerdo siguiente: =
APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION
DE HIDROCARBUROS EN EL LOTE Z-34
ACUERDO DE DIRECTORIO N* 109-2006.
San Borja, 05 de diciembre del 2006 =
Visto el Memorando No. CONT-GFNE-1922-2006, de 01 de Diciembre del 2006,
por el que se solicita aprobación del Proyecto de Contrato de Licencia para

la Exploración y Explotación de Hidrocarburos en el Lote Z-34; Y,

Considerando:

Que, las Comisiones de Trabajo de PERUPETRO S.A. y de las empresas GOLD
OIL PERU S.A.C. y PLECTRUM PETROLEUM PLC SUCURSAL DEL PERU llegaron a un
acuerdo sobre el texto del Proyecto de Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote Z-34;
Que, en el informe Técnico - Legal N” GFNE-1549-2006, la Comisión de
Trabajo de PERUPETRO S.A., concluye que, de acuerdo a los aspectos legales,
contractuales, económicos y geológicos analizados, así como al programa
minimo de trabajo acordado, el Proyecto de Contrato de Licencia para la
Exploración y Explotación de Hidrocarburos en el Lote Z-34, cumple con
todas las normas y requisitos exigidos para la contratación por
hidrocarburos; por lo que, recomienda al Directorio la aprobación del
Proyecto de Contrato antes citado;

Que, el Articulo 11% del Texto Único Ordenado de la Ley N* 26221, Ley
Orgánica de Hidrocarburos, aprobado por Decreto Supremo N* 042-2005-EM,
establece que los Contratos se aprobarán por Decreto Supremo refrendado por
los Ministros de Economía y Finanzas y de Energía y Minas, en un,plazo no

mayor de 60 (sesenta) dias de iniciado el trámite de aprobación ante el
Ministerio de Energía y Minas por la Entidad Contratante; =

De conformidad con el Artículo 44? del Estatuto Social de PERUPETRO S.A.
El Directorio, por unanimidad; =
ACORDO: =
EE Aprobar el Proyecto de Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote Z-34, a suscribirse entre PERUPETRO
S.A. y GOLD OIL PERU S.A.C. y PLECTRUM PETROLEUM PLC SUCURSAL DEL PERU ;
así como, el Proyecto de Decreto Supremo que aprobaría el mencionado
contrato, los que se adjuntan al presente Acuerdo y forman parte integrante

del mismo. =
2 Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto
Supremo y de Contrato de Licencia, referidos en el numeral 1. precedente,
para su correspondiente trámite de aprobación, por Decreto Supremo, de
conformidad con el Artículo 11% del Texto Único Ordenado de la Ley N*
26221, Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo N* 042-
2005-EM. = =

2% Autorizar al Gerente General de PERUPETRO S.A., a suscribir el
Contrato indicado en el numeral 1. que antecede, una vez que se haya

expedido el correspondiente Decreto Supremo.

4. Exonerar el presente Acuerdo del trámite de lectura y aprobación de
Acta. =

Lo que transcribo a usted para su conocimiento y demás fines. =
San Borja, 05 de diciembre del 2006.
FIRMADO DANIEL SABA DE ANDREA.- Presidente del Directorio Perupetro S.A. =
FIRMADO: ISABEL TAFUR MARIN.- SECRETARIA GENERAL. -
INSERTO NUMERO TRES: TRANSCRIPCION
COPIA CERTIFICADA N*. 205874
RICARDO FERNANDINI BARREDA; ABOGADO - NOTARIO DE LIMA.=
CERTIPFICoO.- QUE HE TENIDO A LA VISTA EL LIBRO DENOMINADO:
LIBRO DE ACTAS DE DIRECTORIO N*. 07, PERTENECIENTE A: PERUPETRO S.A., EL
MISMO QUE SE ENCUENTRA DEBIDAMENTE LEGALIZADO POR ANTE EL NOTARIO DE LIMA
DOCTOR RICARDO FERNANDINI BARREDA, CON FECHA 03 DE ENERO DE 2007, LIBRO
DEBIDAMENTE REGISTRADO BAJO EL NUMERO 54684, Y HE CONSTATADO QUE APARECE
LA SIGUIENTE CONSTANCIA NOTARIAL Y ES COMO SE: TRANSCRIBE: SE DEJA
CONSTANCIA QUE EL LIBRO ANTERIOR DE ACTAS DE DIRECTORIO N” 06, LEGALIZADO
CON FECHA 05/01/2006, REGISTRADO BAJO EL N” 52589 SE ENCUENTRA UTILIZADO
DEL FOLIO 01 AL 2231, HABIENDO INUTILIZADO DEL 2232 AL 2500, DE LO QUE EL
LIBRO HA QUEDADO CERRADO; DOY FE EN LIMA, A LOS TRES DIAS DEL MES DE ENERO
DEL 2007.- FIRMA RICARDO FERNANDINI BARREDA-NOTARIO DE LIMA, UN SELLO
NOTARIAL.- Y HE CONSTATADO QUE A FOJAS 281 A LA 327, APARECE EXTENDIDA LA
SESION DE DIRECTORIO N* 03-2007, DE FECHA 09 DE FEBRERO DE 2007, CUYO TENOR
LITERAL EN SU PARTE PERTINENTE” ES COMO SE TRANSCRIBE: =
SESION DE DIRECTORIO N*. 03-2007 =
EN LA CIUDAD DE LIMA, SIENDO LAS 17:00 HORAS DEL DIA VIERNES 09 DE FEBRERO
DEL 2007 SE REUNIERON EN LA SALA DEL DIRECTORIO DE PERUPETRO S.A., LOS
SEÑORES DIRECTORES: DANIEL SABA DE ANDREA, PRESIDENTE, LUIS ORTIGAS
CUNEO, JOSE ABRAMOVITZ DELMAR Y GUSTAVO NAVARRO VALDIVIA; EL GERENTE
GENERAL, ING. JOSE CHAVEZ CACERES; Y, LA SECRETARIA GENERAL, ISABEL TAFUR
MARIN.
EL DR. ALBERTO QUIMPER HERRERA, EXCUSO SU PARTICIPACION, EN LA PRESENTE
SESION, POR RAZONES DE TRABAJO. =
CON EL QUORUM REGLAMENTARIO, EL PRESIDENTE ABRIO LA SESION.
APROBACION DE ACTAS:

.MEMORANDO N*: PRES-015-2007, ACCIONES DE PERSONAL EN LA ORGANIZACIÓN
DE PERUPETRO S.A.: =
EL DR. DANIEL SABA, SOLICITO PASAR A SESION RESERVADA, POR LO QUE SE
RETIRARON DE LA SALA DE SESIONES, EL ING. JOSE CHAVEZ Y LA DRA. ISABEL
TAFUR.
A CONTINUACION, REINGRESARON A LA SALA DE SESIONES EL GERENTE GENERAL Y LA
SECRETARIA GENERAL. =
EL PRESIDENTE INFORMO QUE CONFORME A LA PROPUESTA, CONTENIDA EN EL
MEMORANDO N” PRE-015-207, DE 08 DE FEBRERO DEL 2007, QUE SE HABIA 'TRAIDO

"

"

1

SERIEBNS 1299321 4321

es A DE AGENDA SE APROBARON LAS ACCIONES DE PERSONAL EN LA ORGANIZACIÓN
PERUPETRO S.A., SIGUIENTES: =
NOMBRAR AL INGENIERO CARLOS EDGAR VIVES SUAREZ, EN EL CARGO DE
GERENTE GENERAL DE PERUPETRO S.A., A PARTIR DEL DIA 13 DE FEBRERO
DEL 2007. =
NOMBRAR AL INGENIERO JOSE EDUARDO CHAVEZ CACERES, EN EL CARGO DE
GERENTE DE PROYECTOS ESPECIALES, PLANEAMIENTO Y PROTECCION AMBIENTAL
Y COMUNIDADES, A PARTIR DEL 13 DE FEBRERO DEL 2007.
NOMBRAR AL INGENIERO JOSE ANTONIO COZ CALDERON, EN EL CARGO DE
GERENTE DE CONTRATOS, A PARTIR DEL DIA 13 DE FEBRERO DEL 2007.
NOMBRAR AL INGENIERO PEDRO SAMUEL ARCE CHIRINOS, EN EL CARGO DE
GERENTE DE ADMINISTRACION, A PARTIR DEL DIA SIGUIENTE DE LA FECHA
DEL ACUERDO RESPECTIVO.
NOMBRAR AL SEÑOR MILTON UBALDO RODRIGUEZ CORNEJO, EN EL CARGO DE JEFE
DE 1A DIVISION DE TECNOLOGIAS DE INFORMACION Y PRESUPUESTO, A PARTIR
DEL DIA SIGUIENTE DE LA FECHA DEL ACUERDO RESPECTIVO. =
ENCARGAR AL ING. PEDRO SAMUEL ARCE CHIRINOS, LA JEFATURA DE LA
DIVISION DE RECURSOS HUMANOS Y DESARROLLO DE PERSONAL, EN ADICION A
Sus FUNCIONES DE GERENTE DE ADMINISTRACION, A PARTIR DEL DIA
SIGUIENTE DE LA FECHA DEL ACUERDO RESPECTIVO. =
EN TAL SENTIDO, LOS DIRECTORES, ADOPTARON EL ACUERDO SIGUIENTE: =
APRUEBAN ACCIONES DE PERSONAL EN LA ORGANIZACIÓN DE PERUPETRO S.A.
ACUERDO DE DIRECTORIO NO. 015-2007 =
SAN BORJA, 09 DE FEBRERO DEL 2007
VISTO EL MEMORANDO NO. PRES-015-2007, DE 08 DE FEBRERO DEL 2007, POR EL QUE
SE SOMETE A CONSIDERACIÓN DEL DIRECTORIO LA APROBACIÓN DE ACCIONES DE
PERSONAL EN LA ORGANIZACIÓN DE PERUPETRO S.A.; Y, =
CONSIDERANDO: =
QUE, EL ARTÍCULO 44% DEL ESTATUTO SOCIAL DE PERUPETRO S.A., SEÑALA QUE EL
DIRECTORIO TIENE TODAS LAS FACULTADES DE GESTIÓN Y DE REPRESENTACIÓN LEGAL
NECESARIAS PARA LA ADMINISTRACIÓN DE PERUPETRO S.A. DENTRO DE SU OBJETO,
CON EXCEPCIÓN DE LOS ASUNTOS QUE LA LEY O EL ESTATUTO ATRIBUYAN A LA JUNTA
GENERAL; E
QUE, MEDIANTE ACUERDO DE DIRECTORIO NO. 014-2007, DE 09 DE FEBRERO DEL
2007, SE APROBÓ EL NUEVO REGLAMENTO DE ORGANIZACIÓN Y FUNCIONES - ROF DE
PERUPETRO S.A., DEBIDO A LA NECESIDAD DE MODIFICAR LA ESTRUCTURA
ORGANIZACIONAL DE PERUPETRO S.A. QUE, ENTRE OTROS, INCLUYE LA CREACIÓN DE
LA GERENCIA DE PROYECTOS ESPECIALES, PLANEAMIENTO Y PROTECCIÓN AMBIENTAL Y
COMUNIDADES, Y DE LA DIVISIÓN DE RECURSOS HUMANOS Y DESARROLLO DE PERSONAL;
QUE, SE HACE NECESARIO EFECTUAR DIVERSAS ACCIONES DE PERSONAL EN LA
ORGANIZACIÓN DE PERUPETRO S.A., QUE COADYUVEN AL CUMPLIMIENTO DEL OBJETO
SOCIAL DE PERUPETRO S.A.;
QUE, LA DIVISIÓN DE ASESORÍA JURÍDICA HA EXPRESADO SU OPINIÓN FAVORABLE, A
TRAVÉS DE LA VISACIÓN DEL MEMORANDO NO. PRES-015-2007; =
DE CONFORMIDAD CON EL ARTÍCULO 44% DEL ESTATUTO SOCIAL DE PERUPETRO S.A.;
EL DIRECTORIO, POR UNANIMIDAD;
ACORDÓ: =

"

nm

a
E
al
2

a
lo]
3
7]
Zz

o
LL
o

La APROBAR LAS ACCIONES DE PERSONAL EN LA ORGANIZACIÓN DE PERUPETRO
S.A., SIGUIENTES: =

A. NOMBRAR AL INGENIERO CARLOS EDGAR VIVES SUÁREZ, EN EL CARGO DE
GERENTE GENERAL DE PERUPETRO S.A., A PARTIR DEL DÍA 13 DE FEBRERO DEL
2007. =

B. NOMBRAR AL INGENIERO JOSÉ EDUARDO CHÁVEZ CÁCERES, EN EL CARGO DE
GERENTE DE PROYECTOS ESPECIALES, PLANEAMIENTO Y PROTECCIÓN AMBIENTAL

Y COMUNIDADES, A PARTÍR DEL 13 DE FEBRERO DEL 2007.

Cc. NOMBRAR AL INGENIERO JOSÉ ANTONIO COZ CALDERÓN, EN EL CARGO DE
GERENTE DE CONTRATOS, A PARTIR DEL DÍA 13 DE FEBRERO DEL 2007. = =

D. NOMBRAR AL INGENIERO PEDRO SAMUEL ARCE CHIRINOS, EN EL CARGO DE
GERENTE DE ADMINISTRACIÓN, A PARTIR DEL DÍA SIGUIENTE DE LA FECHA DEL
PRESENTE ACUERDO. = =

E. NOMBRAR AL SEÑOR MILTON UBALDO RODRÍGUEZ CORNEJO, EN EL CARGO DE JEFE
DE LA DIVISIÓN DE TECNOLOGÍAS DE INFORMACIÓN Y PRESUPUESTO, A PARTIR

DEL DÍA SIGUIENTE DE LA FECHA DEL PRESENTE ACUERDO. =: =

2. ENCARGAR AL ING. ¡PEDRO SAMUEL ARCE CHIRINOS, LA JEFATURA DE LA
DIVISIÓN DE RECURSOS HUMANOS Y DESARROLLO DE PERSONAL, EN ADICIÓN A

SUS FUNCIONES DE GERENTE DE ADMINISTRACIÓN, A PARTIR DEL DÍA
SIGUIENTE DE LA FECHA DEL PRESENTE ACUERDO.

3. LAS FUNCIONES DE LA DIVISIÓN DE PROTECCIÓN AMBIENTAL Y COMUNIDADES,
SERÁN ASUMIDAS DE MANERA PROGRESIVA POR LA GERENCIA DE PROYECTOS
ESPECIALES, PLANEAMIENTO Y PROTECCIÓN AMBIENTAL Y COMUNIDADES; LA
TRANSFERENCIA CORRESPONDIENTE DEBERÁ CULMINAR EN EL MES DE AGOSTO DEL

2007.

4. ENCARGAR A LA ADMINISTRACIÓN SE ADOPTEN LAS ACCIONES QUE
CORRESPONDAN, A FIN DE DAR CUMPLIMIENTO A LO ESTABLECIDO EN EL
PRESENTE ACUERDO. =

Se EXONERAR EL PRESENTE ACUERDO DEL TRÁMITE DE LECTURA Y APROBACIÓN DE
ACTA.

LO QUE TRANSCRIBO A USTED PARA SU CONOCIMIENTO Y DEMÁS FINES.
SAN BORJA, 09 DE FEBRERO DEL 2007
. SIENDO LAS 20.45 HORAS, SE LEVANTO LA SESION.

A CONTINUACION APARECEN SEIS FIRMAS ILEGIBLES. =
ASI CONSTA DEL ACTA QUE HE TENIDO A LA VISTA A LA QUE ME REMITO EN CASO
NECESARIO. A SOLICITUD DE PARTE INTERESADA EXPIDO LA PRESENTE COPIA
CERTIFICADA DEBIDAMENTE CONFRONTADA DE ACUERDO A LEY, LA MISMA QUE SELLO,
RUBRICO Y FIRMO EN LA CIUDAD DE LIMA, A 08 DEL MES DE MARZO DE DOS MIL
SIETE. = =
INSERTO NUMERO CUATRO: TRANSCRIPCION
BANCO CENTRAL DE RESERVA DEL PERU =
GERENCIA GENERAL
CARTA N* 003-2007-BCRP
Lima, 8 de enero de 2007 =

"

Señor =

Carlos Vives Suárez
Gerente General (e)
¡ Barreda

Notario de Lima

SERIEBN2 1299322 4322

Tengo el agrado de dirigirme a usted con relacion a su carta N*% GGRL-CONT-
2062-2006, referida a la cláusula de derechos financieros del proyecto de
Contrato de Licencia para la exploración y explotación de hidrócarburos en
el Lote Z-34, acordado con las empresas Gold Oil Peru S.A.C. y Plectrum

Petroleum PLC Sucursal Del Perú. = =
Al respecto, debo manifestarle que el Banco Central de Reserva del Perú ha
aprobado el texto de la clásula décimo primera del proyecto de contrato que
nos remitiera adjunto a su carta, teniendo en cuenta que es igual al modelo
aprobado por nuestro Directorio el 9 de mayo de 1996 para contratos de

licencia a celebrarse con un consorcio.

Asimismo, para la suscripción de la Cláusula de Derechos Financieros en
dicho contrato hemos sido designados el que suscribe como Gerente General y
el señor Carlos Ballón Avalos, Gerente de Operaciones Internacionales; Y,
en caso de impedimento de alguno de nosotros, el doctor Manuel Monteagudo

Valdez, Gerente Jurídico. =
Hago uso de la ocasión para expresarle la seguridad de mi mayor
consideración. :
FIRMADO: RENZO ROSSINI MIÑAN.- GERENTE GENERAL UN SELLO QUE DICE BANCO
CENTRAL DE RESERVA DEL PERU GERENCIA GENERAL. - OTRO SELLO QUE DICE
PERUPETRO.- GERENCIA GENERAL.- 10 ene. 2007 =
INSERTO NUMERO CINCO: TRANSCRIPCION =
SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU, CELEBRADA EL 27
DE ENERO DE 1994, DONDE CONSTA LA FACULTADES DEL GERENTE GENERAL (063-A),
ACTA N” 3534 PARTE PERTINENTE: =

BANCO CENTRAL DE RESERVA DEL PERU. =

SECRETARIA GENERAL.
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO CENTRAL DE
RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTICULO 31 DE
LA LEY ORGANICA DE LA INSTITUCION, CERTIFICA: ... .=QUE EN EL ACTA N* 3534
CORRESPONDIENTE A LA SESION DE DIRECTORIO CELEBRADA EL 27 DE ENERO DE 1994,
CON ASISTENCIA DE LOS DIRECTORES SEÑORES MARIO TOVAR VELARDE (PRESIDENTE),
HENRY BARCLAY REY DE CASTRO, ALBERTO BENAVIDES DE LA QUINTANA, SANDRO
FUENTES ACURIO, ALFREDO JALILIE AWAPARA Y RAUL OTERO BOSSANO, FIGURA UN
ACUERDO DEL TENOR LITERAL SIGUIENTE
"FACULTADES DEL GERENTE GENERAL, (063-A). =

...AL RESPECTO EL DIRECTORIO ACORDO:=:
L.- OTORGAR AL GERENTE GENERAL LAS SIGUIENTES FACULTADES

e. APROBAR LAS CLAUSULAS FINANCIERAS DE LOS CONTRATOS PETROLEROS, UNA VEZ
QUE EL DIRECTORIO HAYA AUTORIZADO LOS MODELOS RESPECTIVOS...".-
LIMA, 16 DE SETIEMBRE DE 1994.- UNA FIRMA DE HUMBERTO PEIRANO PORTOCARRERO
SECRETARIO GENERAL DEL BANCO CENTRAL DE RESERVA DEL PERU.
INSERTO NUMERO SEIS: TRANSCRIPCION =

SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU, CELEBRADA EL 21
DE MAYO DE 1998, DONDE CONSTA EL NOMBRAMIENTO DEL SEÑOR CARLOS AUGUSTO
BALLON AVALOS COMO GERENTE DE OPERACIONES INTERNACIONALES DEL BANCO
CENTRAL DE RESERVA DEL PERU, ACTA N* 3737 PARTE PERTINENTE: =
BANCO CENTRAL DE RESERVA DEL PERU.
SECRETARIA GENERAL.
HUMBERTO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO CENTRAL DE
RESERVA DEL PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTICULO 31 DE
LA LEY ORGANICA DE LA INSTITUCION, CERTIFICA: QUE EN EL ACTA N* 3737
CORRESPONDIENTE A LA SESION DE DIRECTORIO CELEBRADA EL 21 DE MAYO DE 1998,
CON ASISTENCIA DE LOS DIRECTORES SEÑORES GERMAN SUAREZ CHAVEZ (PRESIDENTE),
MARIO TOVAR VELARDE, ALBERTO BENAVIDES DE LA QUINTANA, JORGE BACA
CAMPODONICO, GUILLERMO |. CASTAÑEDA MUNGI Y GIANFRANCO CASTAGNOLA ZUÑIGA,
FIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE: =
" DESIGNACION DE FUNCIONARIOS PRINCIPALES, (VERBAL)
...... EL DIRECTORIO ACORDO: =:
Le DESIGNAR GERENTE DE CREDITO Y REGULACION FINANCIERA AL GERENTE DE
OPERACIONES INTERNACIONALES, SEÑOR JUAN ANTONIO RAMIREZ  ANDUEZA, EN
SUSTITUCION DE LA SEÑORITA MARIA ISABEL VALERA LOZA, QUIEN PASARA A
DESEMPEÑARSE COMO ASESORA DE LA GERENCIA GENERAL. =
2. PROMOVER A LA CATEGORIA DE GERENTE Y DESIGNAR EN EL CARGO DE GERENTE
DE OPERACIONES INTERNACIONALES AL SEÑOR CARLOS BALLON AVALOS.
LIMA, 03 DE JUNIO DE 1998.
FIRMADO: HUMBERTO PEIRANO PORTOCARRERO- SECRETARIO GENERAL DEL BANCO
CENTRAL DE RESERVA DEL PERU
INSERTO NUMERO SIETE
BANCO CENTRAL DE RESERVA DEL PERU. =
SECRETARIA GENERAL.
DEHERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del
Perú, en uso de la facultad que le confiere el artículo 31” de la Ley
Orgánica de la Institución, CERTIFICA QUE: =
Que en el Acta N*” 4126, correspondiente a la sesión de Directorio

1

celebrada el 15 de diciembre del año 2005, con asistencia de los Directores
señores Oscar Dancourt Masías (Vicepresidente en ejercicio de la
Presidencia) Kurt Burneo Farfán, Gonzalo García Núñez, Eduardo Iriarte
Jiménez y Daniel Schdlowsky Rosenberg y la ausencia del señor Luis Carranza
Ugarte por encontrarse de Licencia, se acordó aprobar con vigencia a partir
del 1 de enero de 2006, el Manual de Organización y Funciones del Banco
Central de Reserva del Perú, en el que se denomino a la Oficina Legal como
Gerencia Jurídica, y =

en el Acta N” 4128, correspondiente a la sesión de Directorio celebrada el
22 de diciembre del año 2005, con asistencia de los Directores señores
Oscar Dancourt Masías (Vicepresidente en ejercicio de la Presidencia) Kurt
Burneo Farfán, Eduardo Iriarte Jiménez y Daniel Schdlowsky Rosenberg y la

ausencia del señores Luis Carranza Ugarte y Gonzalo García Núñez por
encontrarse de Licencia, se acordó aprobar con vigencia a partir del 1 de
Barreda

Notario de Lima

Ricardo Fernanc

SERIEBN? 1299328 4323

o de 2006, la asignación del doctor Manuel Monteagudo Valdez al puesto

Gerente Jurídico
Asimismo, certifico que el doctor Manuel Monteagudo Valdez se desempeñaba
como Jefe de la oficina Legal, hasta el 31 de diciembre de 2005 y, de
conformidad con los acuerdos anteriores, a partir del 1 de enero de 2006

como Gerente Jurídico. =
Lima, 9 de agosto de 2006
Firmado DEHERA BRUCE MITRANI =
INSERTO NUMERO OCHO =

BANCO CENTRAL DE RESERVA DEL PERU.
SECRETARIA GENERAL. =
DEHERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del

Perú, en uso de la facultad que le confiere el artículo 31* de la Ley
Orgánica de la Institución, Certifica: == Que en el Acta N” 4059,
correspondiente a la sesión de Directorio celebrada el 14 de octubre de
2004, con asistencia de los Directores señores: Javier Silva Ruete
(Presidente), Kurt Burneo Farfán, Luis Carranza Ugarte, Oscar Dancourt
Masías Y Daniel Schdlowsky Rosenberg, figura un acuerdo del tenor literal
siguiente: =
"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL)... =
El Directorio acordó nombrar al señor Renzo Rossini Miñan como Gerente

General. =

Lima, 22 de diciembre de 2004.
Una Firma Ilegible.
CONCLUSION: El
HABIENDO LEIDO LOS OTORGANTES TODO EL INSTRUMENTO, SE RATIFICAN DECLARANDO
HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE INSERTO, FIRMANDOLO; DE
LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE NUMERO DE SERIE B
N* 1299279 Y CONCLUYE FOJAS DE NUMERO DE SERIE B N* 1299323 vuelta

POR PERUBETRO s,A.

FIRME EL: oglozjo >
P. GOLD OIL PERU S.A.C. P. PLECTRUM PETROLEUM PLC, SUCURSAL DEL PERU

THOMAS TIDOW STEPHAN MICHAEL HOWARD EVANS
FIRME EL: 08 ([oslor FIRME EL: 08/03 Jo)
P. GOLD OIL PLC, P. PLECTRUM PETROLEUM PLC

JO]

MOORE OSCAR EDUARDO ARRIETA ORJEDA
EL: 09/03 Joy FIRME EL: osloz)o>

POR BANCO CENTRAL DE RESERVA DEL PERU

CARLOS AUGUSTO BALLON AVALOS
FIRME EL: /2/0 3/0 7

CONCLUYE EL PROCESO DE FIRMAS EL: DOCE DE MARZO DEL AÑODOS MIL SIETE

—>

icardo Feprandini Barreda
Notáñio de Lima.

Fcarbajal E
—

SUNARP

SUPERINTENDENCIA NACIONAL.

ANOTACION DE INSCRIPCION

ZONA REGISTRAL N? IX. SEDE LIMA
OFICINA REGISTRAL LIMA

TITULO N* : 2007-00144260
Fecha de Presentación : 15/03/2007
Se deja constancia que se ha registrado lo siguiente :
ACTO PARTIDA N*
CONTRATOS DE LICENCIA
CONTRATOS DE LICENCIA

ASIENTO
11885001 A00002
11997575 A00001

Derechos S/.2,760.00 con Recibo(s) Numero(s) 00013566-06 00015100-06.
LIMA, 29 de Marzo de 2007

Notario de Lima

9

Registral N? !
Zona Registr

